
 

--------------------------------------------------------------------------------


 


 
Loan No. 07-0004350
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 31, 2011
 
among
 
THE PARTIES LISTED ON SCHEDULE 1.01 ATTACHED HERETO
 
as Borrowers,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent and a Lender,
 
and
 
THE OTHER FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS CREDIT AGREEMENT,
 
as Lenders
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
Article and SectionPage
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
2
1.01.
Defined Terms.
2
1.02.
Interpretive Provisions.
33
1.03.
Accounting Terms.
34
1.04.
Rounding.
34
1.05.
References to Agreements and Laws.
35
1.06.
Times of Day.
35
 
ARTICLE II
 
COMMITMENTS AND ADVANCES
 
35
2.01.
Commitments.
35
2.02.
Advances of the Loan.
37
2.03.
Calculation of Availability Amount.
37
2.04.
Repayment of the Loan.
38
2.05.
Prepayments.
38
2.06.
Interest.
39
2.07.
Fees and Expenses.
39
2.08.
Computation of Interest.
40
2.09.
Payments Generally.
40
2.10.
Sharing of Payments.
42
2.11.
Evidence of Debt.
43
2.12.
Joint and Several Liability of the Borrowers.
43
2.13.
Appointment of Parent as Legal Representative for Credit Parties.
47  
2.14.
Establishment of Impounds.
48
2.15.
Defaulting Lenders.
49
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
51
3.01.
Taxes.
51
3.02.
Illegality.
52
3.03.
Inability to Determine Rates.
52
3.04.
Increased Cost and Reduced Return; Capital Adequacy; Reserves.
52  
3.05.
Funding Losses.
54
3.06.
Matters Applicable to all Requests for Compensation.
54
3.07.
Survival.
55
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO ADVANCES
 
55
4.01.
Conditions to Initial Advance.
55
4.02.
Conditions to Advances.
58
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
59
5.01.
Financial Statements; No Material Adverse Effect; No Internal Control Event.
59  
5.02.
Corporate Existence and Power.
60
5.03.
Corporate and Governmental Authorization; No Contravention.
60  

 
 
Page i

--------------------------------------------------------------------------------

 
 
 
5.04.
Binding Effect.
60
5.05.
Litigation.
60
5.06.
Compliance with ERISA.
61
5.07.
Environmental Matters.
61
5.08.
Margin Regulations; Investment Company Act.
62
5.09.
Compliance with Laws.
62
5.10.
Ownership of Property; Liens.
63
5.11.
Corporate Structure; Capital Stock, Etc.
63
5.12.
Real Property Assets; Leases.
63
5.13.
Material Contracts; Additional Contractual Obligations.
65
5.14.
Investments.
65
5.15.
Solvency.
65
5.16.
Taxes.
65
5.17.
Reserved.
65
5.18.
Insurance.
65
5.19.
Healthcare; Facility Representations and Warranties.
66
5.20.
Disclosure.
67
5.21.
Collateral Documents.
67
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
67
6.01.
Financial Statements.
67
6.02.
Certificates; Other Information.
68
6.03.
Preservation of Existence and Franchises.
70
6.04.
Books and Records.
71
6.05.
Compliance with Law.
71
6.06.
Payment of Taxes and Other Indebtedness.
71
6.07.
Insurance.
71
6.08.
Maintenance of Property.
72
6.09.
Performance of Obligations.
72
6.10.
Visits and Inspections.
72
6.11.
Use of Proceeds/Purpose of Loan.
72
6.12.
Financial Covenants.
73
6.13.
Environmental Matters.
73
6.14.
Single Purpose Entity/Separateness.
73
6.15.
New Borrowers.
76
6.16.
Pledged Assets.
76
6.17.
Appraisals.
77
6.18.
Anti-Terrorism Laws.
78
6.19.
Compliance With Material Contracts.
78
6.20.
Health Care Covenants.
78
6.21.
Public Company Status.
79
6.22.
Use and Application of Insurance Proceeds.
79
6.23.
Condemnation Awards.
80
6.24.
Cash Management System.
81
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
82
7.01.
Liens.
82

 
 
Page ii

--------------------------------------------------------------------------------

 
 
 
7.02.
Indebtedness.
82
7.03.
Fundamental Changes.
82
7.04.
Dispositions; Acquisitions.
82
7.05.
Business Activities.
83
7.06.
Transactions with Affiliates and Insiders.
83
7.07.
Organization Documents; Fiscal Year.
83
7.08.
Modifications to Other Documents.
83
7.09.
Ownership of Subsidiaries.
84
7.10.
No Further Negative Pledges.
84
7.11.
Limitation on Restricted Actions.
85
7.12.
Addition/Replacement of Borrowing Base Assets.
85
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
86
8.01.
Events of Default.
86
8.02.
Remedies Upon Event of Default.
89
8.03.
Application of Funds.
89
8.04.
Administrative Agent’s Right to Perform the Obligations.
90
8.05.
Special Cure Right.
90
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
91
9.01.
Appointment and Authorization of Administrative Agent.
91
9.02.
Delegation of Duties.
91
9.03.
Liability of Administrative Agent.
92
9.04.
Reliance by Administrative Agent.
92
9.05.
Notice of Default.
93
9.06.
Credit Decision; Disclosure of Confidential Information by Administrative Agent.
93  
9.07.
Indemnification of Administrative Agent.
94
9.08.
Administrative Agent in its Individual Capacity.
94
9.09.
Successor Administrative Agent.
94
9.10.
Administrative Agent May File Proofs of Claim.
95
 
ARTICLE X
 
MISCELLANEOUS
 
96
10.01.
Amendments, Etc.
96
10.02.
Notices and Other Communications; Facsimile Copies.
97
10.03.
No Waiver; Cumulative Remedies.
98
10.04.
Attorney Costs, Expenses and Taxes.
99
10.05.
Indemnification by the Borrowers.
99
10.06.
Payments Set Aside.
100
10.07.
Successors and Assigns.
101
10.08.
Confidentiality.
104
10.09.
Set-off.
105
10.10.
Interest Rate Limitation.
106
10.11.
Counterparts.
106
10.12.
Integration.
106
10.13.
Survival of Representations and Warranties.
106
10.14.
Severability.
107

 
 
Page iii

--------------------------------------------------------------------------------

 
 
 
10.15.
Tax Forms.
107
10.16.
Replacement of Lenders.
109
10.17.
No Advisory or Fiduciary Responsibility.
109
10.18.
Source of Funds.
110
10.19.
GOVERNING LAW.
110
10.20.
WAIVER OF RIGHT TO TRIAL BY JURY.
111
10.21.
No Conflict.
111
10.22.
USA Patriot Act Notice.
111
10.23.
Entire Agreement.
112
10.24.
California Real Property Assets.
112
10.25.
Ratification by Guarantor
112



 
SCHEDULES
 
1.01           List of Borrowers
2.01           Lenders and Commitments
2.12           Allocable Amounts of Loan
5.11           Corporate Structure; Capital Stock
5.12           Real Property Asset Matters
Part I           Borrowing Base Assets
Part II          Management Agreements and Property Managers
Part III         Defaulting Tenants
Part IV         Facility Operating Leases and Operating Tenants
Part V          Material Subleases
5.13           Material Contracts; Contracts Subject to Assignment of Claims Act
5.18           Insurance Certificates
5.19           Covered Entities Under HIPAA
7.02           Borrower’s Indebtedness
10.02         Notice Addresses
 
EXHIBITS
 
A
Form of Loan Borrowing Notice
B
Form of Revolving Note
C-1
Form of Compliance Certificate
C-2
Borrowing Base Certificate
D
Form of Assignment and Assumption
E
Form of Borrower Joinder Agreement
F
Form of Lender Joinder Agreement
G
Form of Guaranty
H
Form of Security Agreement
I
Form of Partial Release Letter


 
Page iv 

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
This AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated or
supplemented from time to time, this “Credit Agreement” or this “Agreement”) is
entered into as of January 31, 2011 by and among GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (in its individual capacity, “GECC” and in
its capacity as agent for the Lenders, together with its successors,
“Administrative Agent”), the financial institutions other than GECC who are or
hereafter become parties to this Agreement (together with GECC, individually, a
“Lender”, and collectively, the “Lenders”, as the context may require), and THE
PARTIES LISTED ON SCHEDULE 1.01 ATTACHED HERETO (each of the foregoing entities
and each of the entities from time to time executing a Joinder Agreement
pursuant to Section 6.15 hereof shall be hereinafter referred to individually as
“Borrower” and collectively as the “Borrowers”) and joined by BROOKDALE SENIOR
LIVING INC., a Delaware corporation, for the limited purpose set forth in
Section 10.25 hereof.
 
RECITALS:
 
A.           Certain of the Lenders (the “Original Lenders”) agreed, subject to
the terms and conditions of that certain Credit Agreement dated as of February
23, 2010, by and among certain of the entities identified on Schedule 1.01
attached hereto (collectively, the “Original Borrowers”), Administrative Agent
and the Original Lenders thereto, as amended by that certain First Amendment to
Credit Agreement and Other Credit Documents (“First Amendment”), dated as of May
5, 2010 (as amended, the “Existing Credit Agreement”) to make a revolving credit
facility to Original Borrowers in the maximum principal amount of
$120,000,000.00 (the “Original Loan”).
 
B.           BKD Kansas Properties, LLC, a Delaware limited liability company
(“BKD”), became a Borrower under the Existing Credit Agreement pursuant to that
certain Joinder Agreement dated as of March 5, 2010.  BLC Wellington-Cleveland,
LLC, BLC Wellington-Colonial Heights, LLC, BLC Wellington-Gardens, LLC, AHC
Southland-Ormond Beach, LLC, AHC Monroe Township, LLC, BLC Adrian-GC, LLC, BLC
Las Vegas-GC, LLC, BLC Belleville-GC, LLC, and BLC Findlay-GC, LLC, each a
Delaware limited liability company, became Borrowers under the Existing Credit
Agreement pursuant to that certain Joinder Agreement dated June 24, 2010
(together with BKD, collectively, the “Joined Borrowers”).  BLC
Wellington-Johnson City, LLC and BLC Wellington-Kingston, LLC, each a Delaware
limited liability company, became Borrowers under the Existing Credit Agreement
pursuant to that certain Joinder Agreement dated as of September 16, 2010
(together with Original Borrowers [other than FIT Ramsey, LLC, which was
released pursuant to the terms of the Existing Credit Agreement] and Joined
Borrowers, now comprising the “Borrowers”).
 
C.           The Borrowers have requested the Lenders to (i) extend the maturity
date and increase the revolving credit facility under the Existing Credit
Agreement to the amount of $200,000,000.00 (as increased and extended, the
“Credit Facility”) for the purposes of refinancing certain existing debt and for
the purposes hereinafter set forth and (ii) execute and deliver this Credit
Agreement pursuant to which the Existing Credit Agreement will be amended,
restated and consolidated in its entirety in full replacement of the Existing
Credit Agreement; and
 


 
Page 1

--------------------------------------------------------------------------------

 

 
D.           Lenders have agreed to provide the Credit Facility to the
Borrowers, and amend and restate the Existing Credit Agreement in its entirety,
subject to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree the Existing Loan Agreement
is amended and restated in its entirety as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01.           Defined Terms.
 
As used in this Credit Agreement, the following terms have the meanings set
forth below:
 
“Administrative Agent” means General Electric Capital Corporation in its
capacity as administrative agent for the Lenders under any of the Credit
Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
 
“Adjusted Expenses” means actual operating expenses related to the Borrowing
Base Assets, excluding any rent and interest paid by Operating Tenants and
depreciation recorded by the Operating Tenants or Borrowers on a stabilized
accrual basis for the previous twelve (12) month period (as reasonably adjusted
by Administrative Agent), including: (i) recurring expenses (e.g., tenant
improvements, leasing commissions, carpeting replacement, appliance and drapery
replacement and such others as determined by Administrative Agent), (ii) real
estate taxes, (iii) management fees (whether paid or not) in an amount not less
than five percent (5%) of effective gross income (or the actual management fee
paid, if higher), and (iv) a replacement reserve (whether reserved or not) of
not less than Three Hundred Fifty and No/100 Dollars ($350.00) per Senior
Housing Unit.
 
“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrowers under
Section 6.01 and approved by Administrative Agent in its reasonable discretion;
provided, however, if the actual Occupancy Rate of any Borrowing Base Asset
exceeds 95%, ANOI for such Borrowing Base Asset shall be proportionately reduced
assuming an Occupancy Rate of 95%.
 
“Adjusted Revenue” means revenues (excluding revenues from therapy and home
health services to independent and assisted living residents of the Borrowing
Base Assets, other than the Included Therapy Revenue) from the Borrowing Base
Assets for the period in question (and if none specified, then for the most
current twelve (12) months), as determined under GAAP, as adjusted based upon
definitive changes (federal or state) in the Medicare and/or Medicaid
reimbursement rates, but excluding (a) nonrecurring income and non-property
related income (as determined by Administrative Agent in its sole discretion)
and income from tenants and/or
 


 
Page 2

--------------------------------------------------------------------------------

 

 
residents that is classified as “bad debt” under generally accepted accounting
principles, and (b) other revenue for such period not to exceed ten percent
(10%) of the amounts included in clause (a) above for laundry, vending, parking
and other occupancy payments (but excluding late fees and interest income) based
upon collections for such period.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” or “Advances” have the meanings provided in Section 2.01(a).
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Committed Amount” has the meaning provided in Section 2.01(a), as
increased pursuant to Section 2.01(b).
 
“Agreement” has the meaning provided in the introductory paragraph hereof.
 
“Allocable Amount” has the meaning provided in Section 2.12(i).
 
“Applicable Percentage” means each of the following percentages per annum, as
applicable, based upon the Outstanding Amount Percentage:
 
Outstanding Amount
Percentage
Applicable Percentage
Less than or equal to 35%
4.50%
Greater than 35%, but less than or equal to 50%
5.00%
Greater than 50, but less than or equal to 100%
5.50%



Any increase or decrease in the Applicable Percentage resulting from a change in
the Outstanding Amount Percentage shall become effective as of the first
Business Day immediately following the change in the Outstanding Amount
Percentage.
 


 
Page 3

--------------------------------------------------------------------------------

 

 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arizona Facility” has the meaning provided in Section 5.13(b).
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.07(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent and, if such assignment and assumption requires their
consent, the Borrowers.
 
“Assignment of Leases” means an assignment of leases, rents and profits to the
Administrative Agent with respect to the applicable Borrower’s interests in a
Borrowing Base Asset (which assignment may be contained within the related
Mortgage Instrument); provided that each such Assignment of Leases shall,
subject to the terms and conditions of the applicable underlying lease, directly
assign to the Administrative Agent the following: (a) all existing and future
leases, subleases, tenancies, licenses, occupancy agreements or agreements to
lease all or any portion of such Borrowing Base Asset (including, without
limitation, any applicable Facility Operating Lease), whether written or oral or
for a definite period or month-to-month, together with any extensions, renewals,
amendments, modifications or replacements thereof, and any options, rights of
first refusal, pledges, security agreements and guarantees of any tenant’s
obligations under any lease or sublease now or hereafter in effect with respect
to the Borrowing Base Asset (individually, for the purposes of this definition,
a “Lease” and collectively, the “Leases”); and (b) all rents (including, without
limitation, base rents, minimum rents, additional rents, percentage rents,
parking, maintenance and deficiency rents and payments which are characterized
under the terms of the applicable Lease as payments of interest and/or principal
with respect to the applicable Borrowing Base Asset), security deposits (in
whatever form, including cash and letters of credit), tenant escrows, income,
receipts, revenues, reserves, issues and profits of the Borrowing Base Asset
from time to time accruing, including, without limitation, (i) all rights to
receive payments arising under, derived from or relating to any Lease, (ii) all
lump sum payments for the cancellation or termination of any Lease, the waiver
of any term thereof, or the exercise of any right of first refusal, call option,
put option or option to purchase, and (iii) the return of any insurance premiums
or ad valorem tax payments made in advance and subsequently refunded.  In
furtherance (and not limitation) of the foregoing, each Assignment of Leases
shall assign to the Administrative Agent any and all of the applicable
Borrower’s rights to collect or receive any payments with respect to the
applicable Borrowing Base Asset.  Finally, each Assignment of Leases shall, in
any case, be in form and substance satisfactory to the Administrative Agent in
its discretion and suitable for recording in the applicable jurisdiction; and
“Assignments of Leases” means a collective reference to all such Assignments of
Leases.
 
“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel and, without
duplication, the allocated
 


 
Page 4

--------------------------------------------------------------------------------

 

 
reasonable and documented cost of internal legal services and all expenses and
disbursements of internal counsel.
 
“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its consolidated Subsidiaries for the fiscal year ended
December 31, 2009 , and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year of the Parent and its
consolidated Subsidiaries, including the notes thereto.
 
“Availability Amount” means, as of any Determination Date, the sum of the
following amounts:  (a) the annualized ANOI (based on the trailing six (6) month
period prior to the Determination Date) for the Borrowing Base Assets that are
not skilled nursing facilities, divided by 12.5% and (b) the annualized ANOI
(based on the trailing six (6) month period prior to the Determination Date) for
the Borrowing Base Assets that are skilled nursing facilities, divided by 13.5%.
 
“Award” has the meaning provided in Section 6.23.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty (60)
days of its filing (or, if such order cannot be reasonably vacated or discharged
within such period, ninety (90) days, so long as the applicable Person has
diligently commenced the actions necessary to discharge or vacate such order and
is diligently pursuing completion thereof); or (b) the commencement against such
Person of an involuntary case under any applicable Debtor Relief Law or any
other bankruptcy, insolvency or other similar law now or hereafter in effect, or
of any case, proceeding or other action for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed for a period of sixty (60) consecutive
days (or, if such proceeding cannot be reasonably dismissed within such period,
ninety (90) consecutive days, so long as the applicable Person has diligently
commenced the actions necessary to obtain such dismissal and is diligently
pursuing completion thereof), or the repossession or seizure by a creditor of
such Person of a
 


 
Page 5

--------------------------------------------------------------------------------

 

 
substantial part of its Property; or (c) such Person shall commence a voluntary
case under any applicable Debtor Relief Law or any other bankruptcy, insolvency
or other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment of or the taking possession by a receiver, liquidator, assignee,
creditor in possession, custodian, trustee, sequestrator (or similar official)
of such Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days (unless such dismissal cannot be reasonably
obtained within such period, ninety (90) days, so long as the applicable Person
has diligently commenced the actions necessary to dismiss such filing and is
diligently pursuing completion thereof)) or shall consent to any petition filed
against it in an involuntary case under such bankruptcy laws or other applicable
Law or consent to any proceeding or action relating to any bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts
with respect to its assets or existence, or (f) such Person shall admit in
writing, or such Person’s financial statements shall reflect, an inability to
pay its debts generally as they become due.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the rate of
interest in effect for such day as publicly announced from time to time by the
Base Rate Bank as its “prime rate,”  The “prime rate” is a rate set by the Base
Rate Bank based upon various factors including Base Rate Bank’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in the prime rate announced by Base Rate Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Bank” means Bank of America, N.A.
 
“Blocked Account Agreements” means the Deposit Account Control Agreement
executed with respect to the Portfolio General Receivables Account and the
Collection Account Agreement executed with respect to the Third Party Payor
Receivables Accounts, in each case executed by Borrower Representative, as agent
for Borrowers, Administrative Agent and the bank named therein (the “Blocked
Account Bank”).
 
“Borrower” and “Borrowers” shall have the meanings given to such terms in the
introductory paragraph hereof.
 
“Borrower Joinder Agreement” means a joinder agreement in the form of Exhibit E
hereto, to be executed by each new Person who becomes a Borrower in accordance
with Section 6.15 hereof.
 
“Borrower Representative” has the meaning provided in Section 2.13 hereof.
 
“Borrowing” means a borrowing of an Advance under the Loan by Borrowers pursuant
to this Agreement.
 


 
Page 6

--------------------------------------------------------------------------------

 

 
“Borrowing Base Amount” means, as of any Determination Date, an amount equal to
the lesser of: (a) the Availability Amount as of such date and (b) the aggregate
Collateral Value Amount as of such date for the Borrowing Base Assets.
 
“Borrowing Base Asset” means a Real Property Asset which, as of any date of
determination, satisfies all of the following requirements:  (a) such Real
Property Asset is 100% owned by a Borrower in fee simple or pursuant to the
terms of an Eligible Ground Lease; (b) the Administrative Agent, on behalf of
the Lenders, shall have received each of the Borrowing Base Asset Deliverables
with respect to such Real Property Asset, in each case in form and substance
acceptable to the Administrative Agent in its discretion; (c) such Real Property
Asset is not subject to any Lien (other than a Permitted Lien) or any Negative
Pledge; (d) such Real Property Asset is free of all material mechanical and
structural defects, environmental conditions (as evidenced by environmental
reports acceptable to Administrative Agent) or other adverse matters except for
defects, conditions or matters individually or collectively which are not
material to the profitable operation of such Real Property Asset and the most
recently-delivered FIRREA-compliant MAI appraisal with respect to such Real
Property Asset is acceptable to the Administrative Agent in its discretion; (e)
such Real Property Asset has been fully developed for use as a skilled nursing
facility, domestic assisted living facility, independent living facility,
rehabilitation hospital or other healthcare facility acceptable to the
Administrative Agent and Required Lenders; (f) such Real Property Asset is
leased to and operated by an Eligible Tenant pursuant to a Facility Operating
Lease reasonably acceptable to the Administrative Agent; (g) no required rental
payment, principal or interest payment, payments of real property taxes or
payments of premiums on insurance policies payable to the applicable
Borrower-owner with respect to such Real Property Asset is past due beyond the
earlier of the applicable grace period with respect thereto, if any, and sixty
(60) days; (h) no event of default has occurred and is then continuing under any
Material Contract applicable to such Borrowing Base Asset; (i) no Material
Contract applicable to such Borrowing Base Asset shall have been terminated
without the prior written consent of the Required Lenders; (j) no condemnation
or condemnation proceeding shall have been instituted (and remain undismissed
for a period of ninety (90) consecutive days), in each case, with respect to a
material portion of the Real Property Asset; (k) no material casualty event
shall have occurred with respect to the improvements located on such Real
Property Asset which is not able to be fully remediated with available insurance
proceeds; and (l) no Hazardous Substances are located on or under such Real
Property Asset and no other environmental conditions exist in connection with
such Real Property Asset which constitute a violation of any Environmental
Law.  “Borrowing Base Assets” means a collective reference to all Borrowing Base
Assets in existence at any given time.
 
“Borrowing Base Asset Deliverables” means, with respect to any Real Property
Asset which is proposed for qualification as a “Borrowing Base Asset” hereunder,
a collective reference to each of the following (with each such item to be in
form and substance acceptable to the Administrative Agent):
 
(a)           a fully executed and notarized Mortgage Instrument and Assignments
of Leases with respect to such Real Property Asset and a related legal opinion
from special local counsel to the Borrowers opining as to the propriety of the
form of such documents for recording in the applicable jurisdiction and such
other matters as may be required by the Administrative Agent;
 


 
Page 7

--------------------------------------------------------------------------------

 

 
(b)           a fully executed copy of any Facility Operating Lease applicable
to such Real Property Asset, together with an estoppel certificate from the
applicable Eligible Tenant and a subordination, non-disturbance and attornment
agreement with respect to such Facility Operating Lease (the “Facility Operating
Lease SNDA”);
 
(c)           in the case of a Real Property Asset which constitutes a leasehold
interest, evidence that the applicable lease, a memorandum of lease with respect
thereto, or other evidence of such lease in form and substance reasonably
satisfactory to the Administrative Agent, has been properly recorded in all
places to the extent necessary or desirable, in the reasonable judgment of the
Administrative Agent, so as to enable the Mortgage Instrument encumbering such
leasehold interest to effectively create a valid and enforceable first priority
lien (subject to Permitted Liens and required landlord consents) on such
leasehold interest in favor of the Administrative Agent (or such other Person as
may be required or desired under local law) for the benefit of Lenders and that
such lease qualifies as an Eligible Ground Lease hereunder, together with such
estoppels, waivers and/or consents from the lessor under such Eligible Ground
Lease as are required by the terms thereof or otherwise reasonably requested by
the Administrative Agent;
 
(d)           maps or plats of an as-built survey of the site constituting the
Real Property Asset sufficient in all cases to delete the standard survey
exception from the applicable Mortgage Policy;
 
(e)           a FIRREA-compliant MAI appraisal, commissioned, reviewed and
approved by the Administrative Agent (or otherwise acceptable to the
Administrative Agent, in its discretion) with respect to such Real Property
Asset;
 
(f)           evidence as to the compliance of such Real Property Asset and the
improvements related thereto with applicable zoning and use requirements;
 
(g)           an ALTA mortgagee title insurance policy (or its equivalent in
non-ALTA jurisdictions) with respect to the applicable Real Property Asset
(each, a “Mortgage Policy” and collectively, the “Mortgage Policies”), assuring
the Lender that the Mortgage Instrument creates a valid and enforceable first
priority mortgage lien on the applicable Real Property Asset, free and clear of
all defects and encumbrances except Permitted Liens, which Mortgage Policy shall
(i) be in an amount acceptable to the Administrative Agent, (ii) be from an
insurance company reasonably acceptable to the Administrative Agent, (iii)
include such available endorsements and reinsurance as the Administrative Agent
may reasonably require and (iv) otherwise satisfy the reasonable title insurance
requirements of the Administrative Agent;
 
(h)           evidence as to whether the applicable Real Property Asset is in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards (a “Flood Hazard Property”) and if such Real Property
Asset is a Flood Hazard Property, (i) the applicable Borrower’s written
acknowledgment of receipt of written notification from the Administrative Agent
(A) as to the fact that such Real Property Asset is a Flood Hazard Property and
(B) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (ii) copies
of insurance policies or certificates of insurance evidencing flood insurance
satisfactory to the Administrative Agent and
 


 
Page 8

--------------------------------------------------------------------------------

 

 
naming the Administrative Agent as sole loss payee on behalf of the Lenders
under a standard mortgagee endorsement;
 
(i)           copies of any material subleases which would be required to be
disclosed on Part V of Schedule 5.12 hereof with respect to such Real Property
Asset if approved as a Borrowing Base Asset;
 
(j)           evidence that the Operating Tenant under the applicable Facility
Operating Lease is an Eligible Tenant;
 
(k)           a Phase I environmental assessment from an environmental
consultant acceptable to the Administrative Agent, dated as of a date acceptable
to the Administrative Agent and indicating that, as of such date, no Hazardous
Substances or other conditions on, under or with respect to the applicable Real
Property Asset constitute a violation of any Environmental Laws and that, in any
case, no commercially unreasonable amount of any Hazardous Substances are
located on or under such Real Property Asset; and
 
(l)           evidence of insurance coverage with respect to such Real Property
Asset meeting the requirements set forth herein and establishing the
Administrative Agent as loss payee, as required pursuant to the terms hereof.
 
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit C-2 hereto delivered to the Administrative Agent pursuant to
Section 6.02(b) or more frequently at the option of the Borrower Representative
and (a) setting forth each Real Property Asset of the Borrowers, identifying
which such Real Property Assets are Borrowing Base Assets, and certifying the
Collateral Value Amount with respect to each such Borrowing Base Asset,
(b) certifying (based upon its own information and the information made
available to the Parent by the applicable Operating Tenants, which information
the Parent believes in good faith to be true and correct in all material
respects) (i) as to the calculation of the Borrowing Base Amount as of the date
of such certificate and (ii) that each Real Property Asset used in the
calculation of the Borrowing Base Amount meets each of the criteria for
qualification as a Borrowing Base Asset and (c) providing such other information
with respect to the Real Property Assets and/or Borrowing Base Assets as the
Administrative Agent may reasonably require.
 
“Business” or “Businesses” means, at any time, a collective reference to the
businesses operated by the respective Borrowers or Parent, as applicable, at
such time.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of Illinois or the state where the Administrative Agent’s
Office is located and, if such day relates to determining the Eurodollar Rate
hereunder, means any such day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.
 
“Capitalized Loan Fees” means, with respect to the Parent and its Subsidiaries,
and with respect to any period, (a) any up-front, closing or similar fees paid
by such Person in connection with the incurrence or refinancing of Indebtedness
during such period and (b) all other costs incurred in connection with the
incurrence or refinancing of Indebtedness during such period, including, without
limitation, appraisal fees paid to lenders, costs and expenses incurred in
 


 
Page 9

--------------------------------------------------------------------------------

 

 
connection with Swap Contracts, engineering reports, phase I environmental
report and other report review fees paid to lenders and legal fees, in each of
the foregoing cases, that are capitalized on the balance sheet of such Person in
accordance with GAAP and amortized over the term of such Indebtedness.
 
“Capital Lease” means a lease that would be capitalized on a balance sheet of
the lessee prepared in accordance with GAAP.
 
“Capital Lease Obligation” means, with respect to a Capital Lease, the amount of
rental and other obligations of the lessee thereunder which would, in accordance
with GAAP, appear on a balance sheet of such lessee in respect of such Capital
Lease.
 
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by (i) the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of (i) any Lender,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (iii) any bank whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof (each an “Approved Bank”), in each
case with maturities of not more than two hundred seventy (270) days from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.
 
“Cash Lease Expense” means for any period, the aggregate amount of fixed and
contingent rentals payable (on a cash basis) by the Parent and its Subsidiaries
for such period with respect to leases of real and personal property, determined
on a consolidated basis, provided that payments in respect of Capital Lease
Obligations shall not constitute Cash Lease Expense.
 


 
Page 10

--------------------------------------------------------------------------------

 

 
“Cash Management Agreement” means any agreement existing as of the date hereof,
including the Blocked Account Agreement, or from time to time during the term of
the Loan among Administrative Agent, Borrowers, Borrower Representative on
behalf of the Borrowers and/or Operators and a bank approved by Administrative
Agent regarding the establishment and operation of a lockbox account, blocked
account or similar account into which rents and other revenue are to be
deposited.
 
“Casualty” has the meaning specified in Section 6.22.
 
“Change of Control” means the occurrence of any of the following events:  (a)
any Person or two or more Persons acting in concert, other than the Permitted
Investors, shall have acquired beneficial ownership, directly or indirectly, of,
or shall have acquired by contract or otherwise, control over, voting stock of
the Parent (or other securities convertible into such voting stock) representing
forty-nine percent (49%) or more of the combined voting power of all voting
stock of the Parent, (b) during any period of up to twenty-four (24) consecutive
months, commencing after the Original Closing Date, individuals who at the
beginning of such twenty-four (24) month period were directors of the Parent
(together with any new director whose election by the Parent’s Board of
Directors or whose nomination for election by the Parent’s shareholders was
approved by a vote of at least fifty percent (50%) of the directors then still
in office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the directors of the Parent then in office,
or (c) the Parent shall fail to own (directly or indirectly) 100% of the Capital
Stock of the Borrowers.  As used herein, “beneficial ownership” shall have the
meaning provided in Rule 13d-3 of the Securities and Exchange Commission under
the Securities Exchange Act of 1934.
 
“Closing Date” means the date hereof.
 
“CMS” means the Centers for Medicare & Medicaid Services, the federal agency
responsible for administering the Medicare, Medicaid, SCHIP (State Children’s
Health Insurance), HIPAA, CLIA (Clinical Laboratory Improvement Amendments), and
any other federal health-related programs affecting the operation of the
Borrowing Base Assets.
 
“Collateral” means a collective reference to all real and personal Property
(including without limitation, the Borrowing Base Assets) with respect to which
Liens in favor of the Administrative Agent are either executed, identified or
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents but excluding (a) revenues from therapy and home health
services to independent and assisted living residents of the Borrowing Base
Assets until such time as all or a portion of such revenue is deposited to an
account subject to a Cash Management Agreement and (b) any other personal
property specifically excluded pursuant to the terms of another Loan Document.
 
“Collateral Documents” means a collective reference to the Mortgage Instruments,
the Security Agreement, the Assignments of Leases and any UCC financing
statements securing payment hereunder, or any other documents securing the
Obligations under this Credit Agreement or any other Credit Document.
 


 
Page 11

--------------------------------------------------------------------------------

 

 
“Collateral Value” means, with respect to any Borrowing Base Asset or Real
Property Asset, an amount equal to the “as-is” appraised value of such Real
Property Asset (on an individual, as opposed to portfolio values, basis), as
determined by the most recently delivered FIRREA-compliant MAI appraisals
commissioned, reviewed and approved by the Administrative Agent or otherwise
acceptable to the Administrative Agent in its discretion.
 
“Collateral Value Amount” means an amount equal to (a) seventy percent (70%)
multiplied by (b) the Collateral Value as of such date for each Borrowing Base
Asset.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Advances under the Loan and to share in the Obligations hereunder up to
such Lender’s Commitment Percentage thereof.
 
“Commitment Percentage” means, at any time for each Lender, a fraction
(expressed as a percentage carried to the ninth decimal place), the numerator of
which is such Lender’s Committed Amount and the denominator of which is the
Aggregate Committed Amount.  The initial Commitment Percentages are set forth on
Schedule 2.01.
 
“Commitment Period” means the period from and including the Original Closing
Date to the earlier of (a) the Maturity Date or (b) the date on which the
Commitments shall have been terminated as provided herein.
 
“Committed Amount” means, with respect to each Lender, the amount of such
Lender’s Commitment.  The initial Committed Amounts are set forth on
Schedule 2.01.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1; provided, that each such Compliance Certificate shall, in any case,
include (without limitation): (a) a Borrowing Base Certificate in the form of
Exhibit C-2; (b) an updated version of Schedules 5.11, 5.12, 5.13 and 5.18,
along with a summary of changes made to such schedules since the previous
delivery thereof; provided, further, that upon the delivery of such updated
schedules, then Schedule 5.11, Schedule 5.12, Schedule 5.13 and Schedule 5.18
shall each be deemed to have been amended and restated to read in accordance
with the applicable updated schedule and the representations and warranties with
respect thereto shall apply to such amended and restated schedules and (c)
supporting documents and materials reasonably required by the Administrative
Agent for the evidencing of the calculations and certifications made in
connection therewith.
 
“CON” has the meaning provided in Section 6.20.
 
“Condemnation” has the meaning provided in Section 6.23.
 
“Confidential Information” has the meaning provided in Section 10.08.
 
“Consolidated EBITDA” means, for any period, for any Person, net income of such
Person and its Subsidiaries for such period plus, without duplication and to the
extent reflected as a charge in the statement of such consolidated net income
for such period, the sum of (a) income tax expense, (b) interest expense of such
Person and its Subsidiaries, amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges
 


 
Page 12

--------------------------------------------------------------------------------

 

 
associated with Indebtedness whether paid, accrued or capitalized and including,
without limitation, the interest component of Capital Lease Obligations, (c)
depreciation and amortization expense, (d) net entrance fees received, (e)
non-cash compensation expense, (f) amortization of intangibles (including, but
not limited to, goodwill) and organization costs, (g) any extraordinary, unusual
or non-recurring expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of such consolidated net income
for such period, losses on sales of assets outside of the ordinary course of
business), (h) such Person’s share of distributions from Unconsolidated Joint
Ventures and (i) any other non-cash charges (such as loss on extinguishment of
debt, equity in loss of unconsolidated ventures, change in fair value of
derivatives and amortization, straight line rent, etc.), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (a) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such consolidated net income for such period, gains on the sales of
assets outside of the ordinary course of business), (b) any other non-cash
income and (c) any cash payments made during such period in respect of items
described in clause (e) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income, all as determined on a consolidated basis.
 
“Consolidated EBITDAR” means for any period, Consolidated EBITDA of the Parent
and its Subsidiaries for such period plus Cash Lease Expense of the Parent and
its Subsidiaries for such period.
 
“Consolidated Fixed Charge Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDAR of the Parent and its Subsidiaries for such period to
(b) Consolidated Fixed Charges for such period plus Cash Lease Expense for such
period provided:
 
(i)           the Consolidated EBITDA of any Person acquired by the Parent or
its Subsidiaries during the last quarter of such four quarter period shall be
included on a pro forma basis (assuming the consummation of such acquisition and
the incurrence or assumption of any Indebtedness in connection therewith
occurred on the first day of such quarter) determined on an annualized basis
based on the most recent fiscal quarter of such Person for which financial
statements are available if the consolidated balance sheet of such acquired
Person and its consolidated Subsidiaries as at the end of the period preceding
the acquisition of such Person and the related consolidated statements of income
and stockholders’ equity and of cash flows for the period, in each case, to the
extent available, in respect of which Consolidated EBITDA is to be calculated
(x) have been previously provided to the Administrative Agent and the Lenders
and (y) either (1) have been reported on without a qualification arising out of
the scope of the audit by independent certified public accountants of nationally
recognized standing or (2) have been found reasonably acceptable by the
Administrative Agent;
 
(ii)           the Consolidated EBITDA of any Person acquired during the first,
second or third quarters of such four quarter period shall be deemed to be equal
to Consolidated EBITDA of such Person for the number of fiscal quarters elapsed
since the date of acquisition (after giving effect to any pro forma adjustment
made pursuant to clause (i) above) multiplied by 4, 2 and 4/3, respectively; and
 


 
Page 13

--------------------------------------------------------------------------------

 

 
(iii)           the Consolidated EBITDA of any Person Disposed of by the Parent
or its Subsidiaries during such period shall be excluded for such four quarter
period (assuming the consummation of such Disposition and the repayment of any
Indebtedness in connection therewith occurred on the first day of such period).
 
“Consolidated Fixed Charges” means for any period, the sum (without duplication)
of (a) Consolidated Interest Expense of the Parent and its Subsidiaries for such
period, (b) cash income taxes actually paid by the Parent or any of its
Subsidiaries on a consolidated basis during such period, (c) scheduled payments
made during such period on account of principal of Indebtedness of the Parent or
any of its Subsidiaries, (d) dividends accrued (whether or not declared or
payable) on the preferred stock of the Parent and its Subsidiaries during such
period, (e) the Parent’s and its Subsidiaries’ pro rata share of all expenses
and payments referred to in the preceding clauses (a) and (b) of any
unconsolidated Person in which they have an equity interest and (f) maintenance
capital expenditures in an amount equal to the product of (i) $575 per Senior
Living Unit per annum, and (ii) the number of Senior Living Units owned or
leased by the Parent and its Subsidiaries during such period measured at the end
of the most recent calendar quarter ending prior to such date of determination.
 
“Consolidated Interest Expense” means with respect to any Person for any period,
total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Subsidiaries for such period with respect to
all outstanding Indebtedness of such Person and its Subsidiaries (including,
without limitation, all commissions, discounts and other fees and charges owed
by such Person with respect to letters of credit and bankers’ acceptance
financing and net costs of such Person under Swap Contracts (but only to the
extent included in interest expense in such Person’s financial statement and to
the extent actually paid) in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
 
“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided,
that in calculating Consolidated Net Income of the Parent and its Consolidated
Subsidiaries for any period, there shall be excluded (a) the income (or deficit)
of any Person accrued prior to the date it becomes a Subsidiary of the Parent or
is merged into or consolidated with the Parent or any of its Subsidiaries, (b)
the income (or deficit) of any Person (other than a Subsidiary of the Parent) in
which the Parent or any of its Subsidiaries has an ownership interest, except to
the extent that any such income is actually received by the Parent or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Parent to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligations (other
than under any Credit Document) or requirement of Law applicable to such
Subsidiary.
 
“Consolidated Parties” means the Parent and its Consolidated Subsidiaries, as
determined in accordance with GAAP.
 
“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Parent in its
consolidated financial statements if such statements were prepared as of such
date.
 


 
Page 14

--------------------------------------------------------------------------------

 

 
“Consolidated Tangible Net Worth” means (i) Stockholders’ Equity plus (ii)
Minority Interests plus (iii) cumulative net additions of Depreciation and
Amortization Expense deducted in determining income for all fiscal quarters
ending after the date of Parent’s formation plus (iv) non-cash deferred gains
from sale-leaseback transactions and deferred entrance fee revenue, minus (v)
Intangible Assets, in each case, for the most recent fiscal quarter ending prior
to such date for which financial statements are available.
 
“Contract Rate” means (a) the Eurodollar Rate plus the Applicable Percentage or
(b) if the provisions of Section 3.02 or Section 3.03 apply and Borrowers elect
to request Borrowings using the Base Rate, in which event it shall mean the Base
Rate plus the Applicable Percentage; provided that in no event would use of the
Base Rate plus Applicable Percentage increase or decrease the Lender’s rate of
return over what it would have received at the Eurodollar Rate plus the
Applicable Percentage.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative
thereto.  Without limiting the generality of the foregoing, a Person shall be
deemed to be Controlled by another Person if such other Person possesses,
directly or indirectly, power to vote twenty-five percent (25%) or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
“Control Investment Affiliates” means, as to any Person that (a) directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person and (b) is organized by such Person primarily for the purpose of
making equity or debt investments in one or more companies.  For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
 
“COSO” means the Committee of Sponsoring Organizations of the Treadway
Commission.
 
“Credit Agreement” has the meaning given to such term in the introductory
paragraph hereof.
 
“Credit Documents” means this Credit Agreement, the Collateral Documents, the
Notes, the Guaranty, the Proposal, the Lender Joinder Agreements, the Borrower
Joinder Agreement, the Borrowing Base Certificates, the Hazardous Materials
Indemnity Agreement and the Compliance Certificates.
 
“Credit Party” means, as of any date, the Borrowers or Guarantor; and “Credit
Parties” means a collective reference to each of them.
 


 
Page 15

--------------------------------------------------------------------------------

 

 
“Daily Unused Fee” means, for any day during the Commitment Period, an amount
equal to (a) one percent (1%) multiplied by (b) the amount by which the
Aggregate Commitments exceed the sum of the Outstanding Amount of Obligations as
of the beginning of such day.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Debt Yield” means the ratio, expressed as a percentage, as of any date of
determination, of (a) Adjusted Net Operating Income from the Borrowing Base
Assets, as determined by Administrative Agent for a particular period, to (b)
the outstanding principal balance of the Loan as of such date.
 
“Default” means any event, act or condition that, with notice, the passage of
time, or both, would constitute an Event of Default.
 
“Default Rate” means an interest rate equal to the Contract Rate plus five
percent (5%) per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder and has not cured such failure
prior to the date of determination, (b) has notified the Borrowers, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, (d) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, and has not cured
such failure prior to the date of determination, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
 
“Depreciation and Amortization Expense” means for any period, without
duplication, the sum for such period of (i) total depreciation and amortization
expense, whether paid or accrued, of the Parent and its Subsidiaries during such
period, plus (ii) the Parent’s and its Subsidiaries’ pro rata share of
depreciation and amortization expenses of Unconsolidated Joint Ventures for such
period.  For purposes of this definition, the Parent’s and its Subsidiaries’ pro
rata share of depreciation and amortization expense of any Unconsolidated Joint
Venture shall be deemed
 


 
Page 16

--------------------------------------------------------------------------------

 

 
equal to the product of (i) the depreciation and amortization expense of such
Unconsolidated Joint Venture, multiplied by (ii) the percentage of the total
outstanding Equity Interests of such Unconsolidated Joint Venture held by the
Parent or such Subsidiary, expressed as a decimal.
 
“Determination Date” has the meaning specified in Section 2.03.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Disqualified Stock” means any capital stock, warrants, options or other rights
to acquire capital stock (but excluding any debt security which is convertible,
or exchangeable, for capital stock), which, by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable), or upon
the happening of any event, matures or is mandatorily redeemable prior to the
Maturity Date, pursuant to a sinking fund obligation or otherwise, or is or may
be redeemable at the option of the holder thereof, in whole or in part, prior to
the Maturity Date.
 
“Dollar” or “$” means the lawful currency of the United States.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) a Permitted Investor; and (e) any other Person (other than a
natural person) approved by the Administrative Agent (such approval not to be
unreasonably withheld), (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Parent or any of the Parent’s Affiliates or Subsidiaries other
than Permitted Investors.
 
“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Borrower is the lessee or holds equivalent rights and is the fee owner of the
improvements located thereon, (b) that has a remaining term of not less than
thirty (30) years, (c) under which any required rental payment, principal or
interest payment or other payment due under such lease from such Borrower to the
ground lessor is not more than sixty (60) days past due and any required rental
payment, principal or interest payment or other payment due to such Borrower
under any sublease of the applicable real property lessor is not more than
sixty (60) days past due, (d) where no party to such lease is subject to a
then-continuing Bankruptcy Event, (e) such ground lease (or a related document
executed by the applicable ground lessor) contains customary provisions
protective of any lender to the lessee and (f) where the Borrower’s interest in
the underlying Real Property Asset or the lease is not subject to (i) any Lien
other than Permitted Liens and other encumbrances acceptable to the
Administrative Agent and the Required Lenders, in their discretion, or (ii) any
Negative Pledge.
 
“Eligible Tenant” means an Operating Tenant which (a) is not in arrears on any
required rental payment, principal or interest payment, payments of real
property taxes or payments of premiums on insurance policies with respect to its
lease or sublease beyond the later of (i) the applicable grace period with
respect thereto, if any, and (ii) forty five (45) days; (b) is not subject to a
then-continuing Bankruptcy Event; and (c) is reasonably acceptable in all
material respects
 


 
Page 17

--------------------------------------------------------------------------------

 

 
to the Administrative Agent and the Required Lenders (it being understood that
for purposes of this clause (c), each Operating Tenant set forth on Schedule
5.12 hereto on the Closing Date is deemed acceptable).
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent within the meaning of Section 414(b) or (c)
of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Parent or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that could reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Parent or
any ERISA Affiliate.
 
“Eurodollar Base Rate” means:
 
(a)           For any Interest Period, the rate determined by the Administrative
Agent to be the offered rate for deposits of Dollars for the applicable Interest
Period that appears on Reuters
 


 
Page 18

--------------------------------------------------------------------------------

 

 
Screen LIBOR01 Page as of 11:00 a.m. (London, England time) on the second full
Business Day next preceding the first day of each Interest Period.  In the event
that such rate does not appear on the Reuters Screen LIBOR01 page at such time,
the “Eurodollar Base Rate” shall be determined by reference to such other
comparable publicly available service for displaying the offered rate for
deposit in Dollars in the London interbank market as may be selected by the
Administrative Agent and, in the absence of availability, such other method to
determine such offered rate as may be selected by the Administrative Agent in
its sole discretion.
 
(b)           Notwithstanding the foregoing, for purposes of this Agreement, the
Eurodollar Base Rate shall in no event be less than 2.0% per annum at any time.
 
“Eurodollar Rate” means for any Interest Period, a rate per annum determined by
the Administrative Agent pursuant to the following formula:
 


Eurodollar Rate  =
Eurodollar Base Rate
1.00 - Eurodollar Reserve Percentage



“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.
 
“Event of Acceleration” means any of the events or conditions set forth in
Sections 8.01(f), (g) or (j) with respect to the Parent or any Borrower.
 
“Event of Default” has the meaning provided in Section 8.01.
 
“Extension of Credit” means with respect to any Lender, collectively, all
Advances made by such Lender under the Loan.
 
“Facility Operating Lease SNDA” shall have the meaning provided in the
definition of “Borrowing Base Asset Deliverables” contained in this
Section 1.01.
 
“Facility Operating Leases” means each lease or master lease with respect to any
Borrowing Base Asset from the applicable Borrower as lessor, to an Eligible
Tenant, which, in the reasonable judgment of the Administrative Agent, is a
triple net lease such that such Eligible Tenant is required to pay all taxes,
utilities, insurance, maintenance, casualty insurance payments and other
expenses with respect to the subject Borrowing Base Asset (whether in the form
of reimbursements or additional rent) in addition to the base rental payments
required thereunder such that net operating income for such Borrowing Base Asset
(before non-cash items) equals the base rent paid thereunder; provided, that
each such lease or master lease shall be in form and substance reasonably
satisfactory to the Administrative Agent; as the foregoing may be amended and
extended from time to time after the Closing Date in accordance with and subject
to the terms of this Agreement and the Facility Operating Lease SNDA applicable
thereto.
 


 
Page 19

--------------------------------------------------------------------------------

 


 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day, and (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to the next 1/100th of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.
 
“FIG” means Fortess Investment Group LLC.
 
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
and the regulations promulgated pursuant to such act.
 
“Flood Hazard Property” has the meaning provided in the definition of “Borrowing
Base Asset Deliverables” contained in this Section 1.01.
 
“Foreign Lender” has the meaning provided in Section 10.15(a)(i).
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, as to any Person (or consolidated group of Persons) at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP:
 
(a)           all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;
 
(b)           all purchase money indebtedness (including indebtedness and
obligations in respect of conditional sales and title retention arrangements,
except for customary conditional sales and title retention arrangements with
suppliers that are entered into in the ordinary course of business) and all
indebtedness and obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and payable on customary trade terms);
 
(c)           all direct obligations under letters of credit (including standby
and commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 


 
Page 20

--------------------------------------------------------------------------------

 


 
(d)           the Attributable Principal Amount of Capital Leases and Synthetic
Leases;
 
(e)           the Attributable Principal Amount of Securitization Transactions;
 
(f)           all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
 
(g)           Support Obligations in respect of Funded Debt of another Person
(other than Persons in such group, if applicable); and
 
(h)           Funded Debt of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person (or, if applicable, any Person in such consolidated
group) for payment thereof.
 
For purposes hereof, the amount of Funded Debt shall be determined based on (i)
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a), (ii) the outstanding purchase money indebtedness and the
deferred purchase obligations under clause (b), (iii) the maximum amount
available to be drawn in the case of letter of credit obligations and the other
obligations under clause (c), and (iv) the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).  For purposes of clarification, “Funded Debt” of Persons
constituting a consolidated group shall not include inter-company indebtedness
of such Persons, general accounts payable of such Persons which arise in the
ordinary course of business, accrued expenses of such Persons incurred in the
ordinary course of business or minority interests in joint ventures or limited
partnerships (except to the extent set forth in clause (h) above).
 
“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board from
time to time applied on a consistent basis, subject to the provisions of
Section 1.03.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantor” means the Parent.
 
“Guaranty” means the guaranty in the form of Exhibit G dated as of the date
hereof executed by the Parent, as amended, supplemented or otherwise modified
from time to time.
 
“Hazardous Substance” means any toxic or hazardous substance, including
petroleum and its derivatives regulated under the Environmental Laws.
 
“Healthcare Facilities” means any skilled nursing facilities, mentally retarded
and developmentally disabled facilities, rehab hospitals, long term acute care
facilities, intermediate
 


 
Page 21

--------------------------------------------------------------------------------

 

 
care facilities for the mentally disabled, medical office buildings, domestic
assisted living facilities, independent living facilities or Alzheimer’s care
facilities and any ancillary businesses that are incidental to the foregoing.
 
“Healthcare Laws” has the meaning provided in Section 5.19(a).
 
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the related regulations set forth at 45 CFR Parts 160 and 164.
 
“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO Regulations).
 
“Included Therapy Revenue” means revenues from therapy and home health services
to independent and assisted living residents of the Borrowing Base Assets which
are deposited to an account subject to a Cash Management Agreement.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all Funded Debt;
 
(b)           all contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;
 
(c)           net obligations under any Swap Contract;
 
(d)           Support Obligations in respect of Indebtedness of another Person;
and
 
(e)           Indebtedness of any partnership or joint venture or other similar
entity in which such Person is a general partner or joint venturer, and, as
such, has personal liability for such obligations, but only to the extent there
is recourse to such Person for payment thereof.
 
For purposes hereof, the amount of Indebtedness shall be determined based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and based on the outstanding principal amount of the Indebtedness
that is the subject of the Support Obligations in the case of Support
Obligations under clause (d).
 
“Indemnified Liabilities” has the meaning provided in Section 10.05.
 
“Indemnitees” has the meaning provided in Section 10.05.
 


 
Page 22

--------------------------------------------------------------------------------

 

 
“Intangible Assets” means assets that are considered intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents and Capitalized Loan Fees.
 
“Interest Period” means each period commencing on the first day of a calendar
month and ending on the date three months thereafter, provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the immediately succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;
 
(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986 as amended.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business
unit.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“Joint Commission” has the meaning given to such term in Section 5.19(b).
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 


 
Page 23

--------------------------------------------------------------------------------

 

 
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto and each Person who joins as a Lender pursuant to the terms hereof,
together with their respective successors and assigns.
 
“Lender Joinder Agreement” means a joinder agreement in the form of Exhibit F,
executed and delivered in accordance with the provisions of Section 2.01(b).
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
 
“Licenses” has the meaning provided in Section 5.19(b)(i).
 
“Lien” means any mortgage, deed of trust, deed to secured debt, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge, or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing).
 
“Loan” means the revolving loan to be made pursuant to the terms of this Credit
Agreement.
 
“Loan Borrowing Notice” means a notice of a Borrowing, which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Management Agreements” means, collectively, those certain agreements between
Borrowers and the Property Managers or between Operating Tenants and the
Property Managers for the management of certain of the Borrowing Base Assets,
and as described on Part II of Schedule 5.12.
 
“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Borrower or any Credit Party be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against any Borrower or any Credit Party,
to file a petition seeking, or consent to, reorganization or relief with respect
to any Borrower or any Credit Party under any applicable federal or state law
relating to bankruptcy or insolvency, to seek or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator, custodian, or any similar
official of or for any Borrower or any Credit Party or a substantial part of its
respective property, to make any assignment for the benefit of creditors of any
Borrower or any Credit Party, the admission in writing by any Borrower or any
Credit Party of such Person’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.
 
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of (A) the Parent and its Consolidated Subsidiaries taken as a whole or (B) the
Borrowers taken as a whole, (ii) the ability of the Parent or the Borrowers to
perform any material obligation under the Credit Documents,
 


 
Page 24

--------------------------------------------------------------------------------

 

 
or (iii) the rights and remedies of the Administrative Agent and the Lenders
under the Credit Documents.
 
“Material Contract” means, collectively, any Facility Operating Lease, any
property management agreement, any cash management agreement, or any similar
agreement with respect to any Borrowing Base Asset.
 
“Maturity Date” means, as applicable, the earlier of (a) January 31, 2016, or
(b) any earlier date on which the all of the Obligations are required to be paid
in full, by acceleration or otherwise, under this Agreement or any of the other
Credit Documents.
 
“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.
 
“Medical Services” means medical and health care services provided to a Person,
including, but not limited to, medical and health care services provided to a
Person which are covered by a policy of insurance, and includes physician
services, nurse and therapist services, dental services, hospital services,
skilled nursing facility services, comprehensive outpatient rehabilitation
services, home health care services, residential and out-patient behavioral
healthcare services, and medicine or health care equipment provided to a Person
for a necessary or specifically requested valid and proper medical or health
purpose.
 
“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.
 
“Minority Interests” means that portion of “minority interests” as set forth in
the Parent’s financial statements which is attributable to the ownership
interest in the Parent of Persons other than the Permitted Investors.
 
“Moody’s” means Moody’s Investors Service, Inc.  and any successor thereto.
 
“Mortgage Instrument” means, for any Real Property Asset, a first lien priority
mortgage, deed of trust or deed to secure debt in favor of the Administrative
Agent (for the benefit of the Lenders) with respect to such Real Property
Asset.  Each Mortgage Instrument shall be in form and substance satisfactory to
the Administrative Agent and suitable for recording in the applicable
jurisdiction.
 
“Mortgage Policies” shall have the meaning assigned to such term in the
definition of “Borrowing Base Asset Deliverables” contained in this
Section 1.01.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Parent or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 


 
Page 25

--------------------------------------------------------------------------------

 

 
“Negative Pledge” means any agreement (other than this Credit Agreement or any
other Credit Document) that in whole or in part prohibits the creation of any
Lien on any assets of a Person; provided, however, that an agreement that
establishes a maximum ratio of unsecured debt to unencumbered assets, or of
secured debt to total assets, or that otherwise conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a “Negative Pledge” for purposes of this Credit Agreement.
 
“Notes” or “Notes” means the note or notes in the form of Exhibit B attached
hereto given to the Lenders to evidence the Loan, as amended, restated,
modified, supplemented, extended, renewed or replaced.
 
“Obligations” means, without duplication, all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to the Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Occupancy Rate” means, with respect to any Real Property Asset, the percentage
of (a) total patient days relating to such Real Property Asset for any reporting
period divided by (b) the product of (i) total number of  in-service beds  (as
determined as of the date such Real Property Asset qualifies as a Borrowing Base
Asset) at such Real Property Asset and (ii) the total days in such reporting
period.
 
“Operating Tenant” means any Person who is a lessee with respect to the Facility
Operating Leases or any other lease of an entire Borrowing Base Asset held by
any Borrower as lessor or as an assignee of the lessor thereunder.
 
“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Operating Tenant and any successor to such Operator approved
by Administrative Agent.  If there exists a Property Manager, Operating Tenant,
or any combination thereof, with respect to any Borrowing Base Asset, then
“Operator” shall refer to all such entities, collectively and individually as
applicable and as the context may require.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
 


 
Page 26

--------------------------------------------------------------------------------

 

 
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Original Closing Date” means February 23, 2010.
 
“Other Taxes” has the meaning provided in Section 3.01.
 
“Outstanding Amount” means the aggregate outstanding principal amount of the
Loan after giving effect to any Borrowings and prepayments or repayments of the
Loan, as the case may be, occurring on such date.
 
“Outstanding Amount Percentage” means a fraction, stated as a percentage, the
numerator of which is the Outstanding Amount and the denominator of which is the
Aggregate Committed Amount.
 
“Overpaying Borrower” has the meaning provided in Section 2.12(j).
 
“Overpayment Amount” has the meaning provided in Section 2.12(j).
 
“Parent” means Brookdale Senior Living Inc., a Delaware corporation.
 
“Parent Cash Management System” has the meaning provided in Section 6.24.
 
“Parent Sweep Account” means the account established at Bank of America, N.A.,
or another national bank or other financial institution approved by
Administrative Agent into which deposits from the Portfolio General Receivables
Account will be swept on a daily basis, all as more fully described in Section
6.24.
 
“Participant” has the meaning provided in Section 10.07(d).
 
“Patriot Act” means the USA Patriot Act, Pub. L. No. 107-56 et seq.
 
“Payment Date” has the meaning provided in Section 2.04(a)(ii), and is the date
that a regularly scheduled payment of interest is due.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent or any
ERISA Affiliate or to which the Parent or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.
 
“Permitted Investors” means, collectively, FIG and its Control Investment
Affiliates, provided that, the definition of “Permitted Investors” shall not
include any Control Investment Affiliate whose primary purpose is the operation
of an on-going business (excluding any business whose primary purpose is the
investment of capital or assets).
 


 
Page 27

--------------------------------------------------------------------------------

 

 
“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet due and payable; (b) Liens evidencing the claims of materialmen,
mechanics, carders, warehousemen or landlords for labor, materials, supplies or
rentals, in each case, incurred in the ordinary course of business and which are
not at the time required to be paid or discharged; provided, that with respect
to any Borrowing Base Asset, no exception is taken therefor in the related
Mortgage Policy or such Mortgage Policy otherwise affirmatively insures over
such Liens in form and substance satisfactory to the Administrative Agent; (c)
Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workmen’s compensation, unemployment insurance or similar applicable Laws; (d)
zoning restrictions, easements, rights-of-way, covenants, reservations and other
rights, restrictions or encumbrances of record on the use of Real Property
Assets, which do not materially detract from the value of such property or
materially impair the use thereof for the business of such Person; (e) Liens
described on Schedule 7.01 and, with respect to the Borrowing Base Assets, as
set forth on the Mortgage Policies (or updates thereto) delivered in connection
herewith; and (f) Liens, if any, in favor of the Administrative Agent for the
benefit of the Lenders.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Parent or, with respect to any such
plan that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.
 
“Portfolio General Receivables Account” means an account established at Wells
Fargo Bank, National Association, or another national bank or other financial
institution approved by Administrative Agent into which the Borrowers will
deposit, or cause to be deposited, all general receivables and other income
generated from the operations of the Borrowing Base Assets and proceeds of the
Third Party Payor Receivables Accounts, and which account will be (a) in the
name of Borrower Representative, as agent for all Borrowers, and (b) subject to
a Blocked Account Agreement in form satisfactory to Administrative Agent.
 
“Principal Obligations” has the meaning provided in Section 2.05(b).
 
“Prohibited Person” means any Person (i) listed in the annex to, or who is
otherwise subject to the provisions of, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (the “Executive Order”); (ii) that is owned or controlled by, or
acting for or on behalf of, any person or entity that is listed in the annex to,
or is otherwise subject to the provisions, of the Executive Order; (iii) with
whom a Person is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering Law, including the Executive
Order; (iv) who commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Assets Control at its official
website or at any
 


 
Page 28

--------------------------------------------------------------------------------

 

 
replacement website or other replacement official publication of such list; or
who is an Affiliate of a Person listed in clauses (i) - (v) above.
 
“Property Manager” means any manager under the Management Agreements listed on
Part II of Schedule 5.12 and any successor property manager approved by
Administrative Agent.
 
“Proposal” means the Proposal from GECC to the Parent, dated January 4, 2010,
and accepted by the Parent on January 8, 2010 with respect to the Existing
Credit Agreement.
 
“Real Estate Taxes” means any real estate taxes and assessments, franchise taxes
and charges, and other governmental charges that may become a Lien upon the
Borrowing Base Assets or become payable during the term of the Loan.
 
“Real Property Asset” means, a parcel of real property, together with all
improvements (if any) thereon, owned in fee simple or leased pursuant to an
Eligible Ground Lease by any Person; “Real Property Assets” means a collective
reference to all Real Property Assets.
 
“Register” has the meaning provided in Section 10.07(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
 
“Release Price” has the meaning provided in Section 7.12.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
 
“Required Lenders” means, as of any date of determination, three or more Lenders
(except to the extent less than three Lenders exists as of such date in which
event it shall mean two Lenders) having at least (i) 66-2/3% of the Aggregate
Commitments or, (ii) if the commitments of each Lender to make Advances have
been terminated pursuant to Article VIII, Lenders holding in the aggregate at
least 66-2/3% of the Obligations; provided that the Commitment of, and the
portion of the Obligations held or deemed held by, any Defaulting Lender shall
be excluded for purposes of making a determination of Required Lenders.
 


 
Page 29

--------------------------------------------------------------------------------

 

 
“Responsible Officer” means the chief executive officer, the president, a
co-president, an executive vice-president, the chief operating officer and the
chief financial officer of any Credit Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.
 
“Restoration Threshold” means on a per Borrowing Base Asset basis, the lesser of
(a) $1,000,000 or (b) an amount equal to 20% times the pre-casualty value of the
affected Borrowing Base Asset, as determined by Administrative Agent.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.  and any successor thereto.
 
“Sale and Leaseback Transaction” means, with respect to the Parent or any
Subsidiary, any arrangement, directly or indirectly, with any person whereby the
Parent or such Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Parties pursuant to which such member of the Consolidated Parties
may sell, convey or otherwise transfer, or grant a security interest in,
accounts, payments, receivables, rights to future lease payments or residuals or
similar rights to payment (the “Securitization Receivables”) to a special
purpose subsidiary or affiliate (a “Securitization Subsidiary”) or any other
Person.
 
“Security Agreement” means the security agreement dated as of the date hereof in
the form of Exhibit H, as amended, supplemented, restated or otherwise modified
from time to time.
 
“Senior Housing Units” means, collectively, each skilled nursing bed, assisted
living unit, memory care unit and independent living unit located on and
comprising the Borrowing Base Assets.
 
“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including,
 


 
Page 30

--------------------------------------------------------------------------------

 

 
without limitation, contingent liabilities, of such Person, (b) the present fair
saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (e) such Person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, it is intended that such liabilities will be computed
at the amount which, in light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
“State Regulator” means the applicable state department of health or other
applicable state regulatory agency with jurisdiction over the Borrowers, the
Operators or the Real Property Assets with respect to the Healthcare Laws
affecting the maintenance, use or operation of the Real Property Assets or the
provision of services to the occupants of the Real Property Assets.
 
“Stockholders’ Equity” means, as of any date of determination, the consolidated
Stockholders’ Equity of the Parent as at such date determined in accordance with
GAAP and shown in the financial consolidated statements of the Parent and its
Subsidiaries, provided that, there shall be excluded from Stockholders’ Equity
any amount attributable to Disqualified Stock.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Parent and shall include all of the Borrowers.
 
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation
 


 
Page 31

--------------------------------------------------------------------------------

 

 
of any other Person, whether or not such Indebtedness or other obligation is
assumed by such Person.  The amount of any Support Obligations shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Support
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
 
“Taxes” has the meaning provided in Section 3.01.
 
“Third Party Payor Programs” means any participation or provider agreement with
any third-party payor, including Medicare, Medicaid, Blue Cross and/or Blue
Shield, Tricare and any other private commercial insurance managed care and
employee assistance program.
 
“Third Party Payor Receivables Accounts” means the accounts established at Wells
Fargo Bank, National Association, or another national bank or other financial
institution approved by Administrative Agent for each Borrowing Base Asset that
is a skilled nursing facility and into which the Borrowers will deposit, or
cause to be deposited, all Medicaid, Medicare and Tricare receivables generated
from the operations at such Borrowing Base Assets,
 


 
Page 32

--------------------------------------------------------------------------------

 

 
and which accounts will be (a) in the name of the Borrower Representative, as
agent for Borrowers, to which such receivables are payable and (b) subject to a
Blocked Account Agreement in form satisfactory to Administrative Agent.
 
“Threshold Amount” means (a) for any provision relating to the Borrowers as a
whole, the Parent or the Consolidated Parties as a whole, $10,000,000 and (b)
for any Borrower, individually, $500,000.
 
“Treasury Rate” means, as of any date of determination, (a) the yield reported,
as of 10:00 a.m. (New York City time) on such date (or to the extent such date
is not a Business Day, the Business Day immediately preceding such date) on the
display designated as page “PX-1” of the Bloomberg Financial Markets Services
Screen (or such other display as may replace page “PX-1” of the Bloomberg
Financial Markets Services Screen) for actively traded U.S. Treasury securities
having a ten (10) year maturity as of such date, or (b) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of such day in Federal
Reserve Statistical Release H.15(519) (or any comparable successor publication)
for actively traded U.S.  Treasury securities having a constant maturity equal
to ten (10) years.
 
“Tricare” means the health care program of the United States Department of
Defense Military Health System.
 
“Unconsolidated Joint Venture” means any Joint Venture of the Parent or any of
its Subsidiaries in which the parent or such Subsidiary holds any Equity
Interest but which would not be combined with the Parent in the consolidated
financial statements of the Parent in accordance with GAAP.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.
 
“United States” or “U.S.” means the United States of America.
 
“Unused Fee” shall have the meaning provided in Section 2.07(a).
 
“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.
 
1.02.           Interpretive Provisions.
 
With reference to this Credit Agreement and each other Credit Document, unless
otherwise provided herein or in such other Credit Document:
 


 
Page 33

--------------------------------------------------------------------------------

 

 
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
 
(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Credit Document shall
refer to such Credit Document as a whole and not to any particular provision
thereof.
 
(ii)           Unless otherwise provided or required by context, Article,
Section, Exhibit and Schedule references are to the Credit Document in which
such reference appears.
 
(iii)           The term “including” is by way of example and not limitation.
 
(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
 
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”
 
(d)           Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.
 
1.03.           Accounting Terms.
 
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Credit Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements
for the fiscal year ended December 31, 2009, except as otherwise specifically
prescribed herein.
 
(b)           The Parent will provide a written summary of material changes in
GAAP or in the consistent application thereof with each annual and quarterly
Compliance Certificate delivered in accordance with Section 6.02(a).  If at any
time any change in GAAP or in the consistent application thereof would affect
the computation of any financial ratio or requirement set forth in any Credit
Document, and either the Parent or the Required Lenders shall object in writing
to determining compliance based on such change, then such computations shall
continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 6.01(a) or (b) as to which no such
objection has been made.
 
1.04.           Rounding.
 
Any financial ratios required to be maintained by the Parent pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed
 


 
Page 34

--------------------------------------------------------------------------------

 

 
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
 
1.05.           References to Agreements and Laws.
 
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
 
1.06.           Times of Day.
 
Unless otherwise provided, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
 
ARTICLE II
 
COMMITMENTS AND ADVANCES
 
2.01.           Commitments.
 
Subject to the terms and conditions set forth herein:
 
(a)           Loan Advances.  During the Commitment Period, each Lender
severally agrees to make revolving credit advances (each an “Advance” and
collectively, the “Advances”) to the Borrower Representative on any Business
Day; provided that after giving effect to any such Advance, (i) with regard to
the Lenders collectively, the aggregate outstanding principal amount of the
Obligations shall not exceed the lesser of (x) Two Hundred Million Dollars
($200,000,000), (the “Aggregate Committed Amount”) and (y) the Borrowing Base
Amount and (ii) with regard to each Lender individually, such Lender’s
Commitment Percentage of Obligations shall not exceed its respective Committed
Amount.  The Loan may be repaid and reborrowed in accordance with the provisions
hereof.
 
(b)           Increase in Commitments.  Subject to the terms and conditions set
forth herein, the Borrower Representative shall have the one-time right, to be
exercised at any time prior to the earlier of (i) the date that is two (2) years
following the Closing Date or (ii) the exercise of its option to decrease the
Aggregate Committed Amount under Section 2.01(c) below, cause an increase in the
Aggregate Committed Amount by up to Thirty Million Dollars ($30,000,000) (to an
aggregate amount not more than Two Hundred Thirty Million Dollars
($230,000,000)); provided that such increase shall be conditioned and effective
upon the satisfaction of the following conditions:
 
(i)           the Borrowers shall obtain commitments for the amount of the
increase from existing Lenders or other commercial banks or financial
institutions reasonably acceptable to the Administrative Agent, which other
commercial banks and financial institutions shall join in this Credit Agreement
as Lenders by a Lender Joinder
 


 
Page 35

--------------------------------------------------------------------------------

 

 
Agreement substantially in the form of Exhibit F attached hereto or other
arrangement reasonably acceptable to the Administrative Agent (it being
understood that  in no case shall any Lender be required to increase its
Commitment without its written consent);
 
(ii)           if any Advances are outstanding at the time of any such increase,
the Borrowers shall make such payments and adjustments on the Advances
(including payment of any break-funding amounts owing under Section 3.05) as may
be necessary to give effect to the revised commitment percentages and commitment
amounts;
 
(iii)           the Borrowers shall pay to the Administrative Agent the
following fees for payment to each Lender making such increased commitment, a
commitment fee equal to one percent (1%) of the increase to the Aggregate
Committed Amount of such Lender.
 
(iv)           the Borrowers shall have executed any new or amended and restated
Notes (to the extent requested by the Lenders) to reflect the revised commitment
amounts; and
 
(v)           the conditions to the making of an Advance set forth in
Section 4.02 shall be satisfied.
 
In connection with any such increase in the Commitments, Schedule 2.01 shall be
revised to reflect the modified Commitments and Commitment Percentages of the
Lenders, and the Borrowers shall provide supporting corporate resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith.
 
(c)           Reduction of Commitments.  Subject to the terms and conditions set
forth herein, the Borrower Representative shall have the one-time right, at any
time prior to the date that is two (2) years following the Closing Date, upon
written notice to the Administrative Agent, to permanently reduce the Aggregate
Committed Amount.  Once decreased, the Aggregate Committed Amount may no longer
be increased under Section 2.01(b).  Any such decrease shall be conditioned and
effective upon the satisfaction of the following conditions:
 
(i)           any such notice thereof must be received by 11:00 a.m. at least
five (5) Business Days prior to the date of reduction or termination;
 
(ii)           the Commitments may not be reduced to an amount less than the
Obligations then outstanding.  The Administrative Agent will give prompt notice
to the Lenders of any such reduction in Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Commitment Percentage thereof.  All commitment or other fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination;
 
(iii)           effective upon such reduction, the Collateral Value Amount shall
not be less than the reduced Aggregate Committed Amount; and
 
 


 
Page 36

--------------------------------------------------------------------------------

 
 
(iv)           Borrowers shall pay to Administrative Agent at the time of the
reduction, for the account of the Lenders, a reduction fee in an amount equal to
(a) one percent (1%) multiplied by (b) the amount by which the Aggregate
Commitments are reduced.


In connection with any such decrease in the Commitments, Schedule 2.01 shall be
revised to reflect the modified Commitments and Commitment Percentages of the
Lenders, and the Borrowers shall provide supporting corporate resolutions, legal
opinions, promissory notes and other items as may be reasonably requested by the
Administrative Agent and the Lenders in connection therewith.
 
2.02.           Advances of the Loan.
 
(a)           Each Advance of the Loan shall be made upon the Borrower
Representative’s irrevocable Loan Borrowing Notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m., three (3) Business Days prior to
the requested date of any Advance.  Each telephonic notice pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Borrowing Notice, appropriately completed and signed by
a Responsible Officer of the Parent.  Each Borrowing shall be in a principal
amount of not less than $500,000.  Each Loan Borrowing Notice (whether
telephonic or written) shall specify (i) the requested date of such Borrowing
(which shall be a Business Day) and (ii) the principal amount of Advances to be
borrowed.
 
(b)           Following receipt of a Loan Borrowing Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Commitment
Percentage of the applicable Advance.  Each Lender shall make the amount of its
Advance available to the Administrative Agent in immediately available funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Loan Borrowing Notice.  Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Advance, Section 4.01), the Administrative Agent shall make all funds so
received available to the party referenced in the applicable Loan Borrowing
Notice in like funds as received by the Administrative Agent either by (i)
crediting the account of the applicable party on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower Representative.
 
2.03.           Calculation of Availability Amount.
 
(a)           The Availability Amount shall be calculated as of the end of each
calendar quarter (the “Determination Date”).
 
(b)           If (i) the Availability Amount is less than the Collateral Value
Amount for two (2) consecutive calendar quarters, the provisions of Section
2.05(b)(i) shall apply and (b) if the Debt Yield is less than ten percent (10%)
for any calendar quarter, (ii) the provisions of Section 2.05(b)(ii) shall
apply.
 


 
Page 37

--------------------------------------------------------------------------------

 

 
2.04.           Repayment of the Loan.
 
The Loan shall be payable as follows:
 
(a)           Interest Payments.
 
(i)           The Borrowers made a payment of interest only for the period from
the Original Closing Date through March 31, 2010, computed at the Contract Rate.
 
(ii)           Commencing on April 1, 2010, and continuing on the first (1st)
day of each calendar month thereafter (each such date a “Payment Date”), the
Borrowers shall pay interest only in arrears computed at the Contract Rate on
the outstanding principal balance of the Loan.
 
(b)           Maturity.  On the Maturity Date, the Borrower shall pay to the
Lender all outstanding principal, accrued and unpaid interest, default interest,
late charges and any and all other Obligations due under the Credit Documents.
 
2.05.           Prepayments.
 
(a)           Voluntary Prepayments.  The Loan may be repaid in whole or in part
without premium or penalty (except amounts payable pursuant to Section 3.05);
provided that notice thereof must be received by 11:00 a.m. by the
Administrative Agent at least three (3) Business Days prior to the date of
prepayment.  Each such notice of voluntary prepayment hereunder shall be
irrevocable and shall specify the date and amount of prepayment.  The
Administrative Agent will give prompt notice to the applicable Lenders of any
prepayment on the Loan and the Lender’s interest therein.  Prepayments hereunder
shall be accompanied by accrued interest thereon and breakage amounts, if any,
under Section 3.05.
 
(b)           Mandatory Prepayments.
 
(i)           If at any Determination Date, the aggregate principal amount of
the Obligations (the “Principal Obligations”) shall exceed the lesser of (x) the
Aggregate Committed Amount and (y) the Borrowing Base Amount for such date,
Borrowers shall within thirty (30) days after such determination, make a
prepayment on the Loan in an amount equal to such excess.
 
(ii)           If at any Determination Date, the Debt Yield is less than ten
percent (10%), Borrowers shall, within thirty (30) days following the
Determination  Date, reduce the Principal Obligations by an amount necessary to
achieve a Debt Yield of not less than 10.0%.
 
(c)           Application.  Prepayments on the Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein.
 


 
Page 38

--------------------------------------------------------------------------------

 

 
2.06.           Interest.
 
(a)           Subject to the provisions of subsection (b) below, the Loan and
all Advances thereunder shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Contract Rate.
 
(b)           If any amount payable by the Borrowers under any Credit Document
is not paid when due (without regard to any applicable grace periods), whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.  Furthermore,
upon the written request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Law.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
 
(c)           In addition to the application of the Default Rate of interest to
past due amounts hereunder, if Borrower fails to pay any installment of interest
or principal within five (5) days after the date on which the same is due,
Borrowers shall pay to Administrative Agent a late charge on such past due
amount, as liquidated damages and not as a penalty, equal to five percent (5%)
of such amount, but not in excess of the maximum amount of interest allowed by
applicable Law.  The foregoing late charge is intended to compensate
Administrative Agent and Lenders for the expenses incident to handling any such
delinquent payment and for the losses incurred by Administrative Agent and
Lenders as a result of such delinquent payment.  Borrowers agree that,
considering all of the circumstances existing on the date this Agreement is
executed, the late charge represents a reasonable estimate of the costs and
losses Administrative Agent and Lenders will incur by reason of late
payment.  Borrowers, Administrative Agent and Lenders further agree that proof
of actual losses would be costly, inconvenient, impracticable and extremely
difficult to fix.  Acceptance of the late charge shall not constitute a waiver
of the Default or Event of Default arising from the past due installment, and
shall not prevent Administrative Agent from exercising any other rights or
remedies available to Administrative Agent with respect to such Default or Event
of Default.
 
(d)           Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.
 
2.07.           Fees and Expenses.
 
(a)           Unused Fee.  During the term of the Loan, the Borrowers agree to
pay the Administrative Agent for the ratable benefit of the Lenders an unused
fee (the “Unused Fee”) for each calendar quarter (or portion thereof) in an
amount equal to the sum of the Daily Unused Fees incurred during such
period.  The Unused Fee shall accrue at all times during the Commitment Period
(and thereafter so long as Obligations shall remain outstanding), including
periods during which the conditions to Advances in Section 4.02 may not be met,
and shall be payable quarterly in arrears on the last day of each March, June,
September and December, commencing with the first such date to occur after the
Original Closing Date, and on the


 
Page 39

--------------------------------------------------------------------------------

 

 
Maturity Date (and, if applicable, thereafter on demand); provided, that (i) no
Unused Fee shall accrue on the Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (ii) any Unused Fee accrued with respect
to the Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting
Lender.  The Administrative Agent shall distribute the Unused Fee to the Lenders
(other than Defaulting Lenders) pro rata in accordance with the respective
Commitments of the Lenders.
 
(b)           Annual Administrative Fee.  During the term of the Loan, the
Borrowers agree to pay Administrative Agent, for its sole benefit, an annual
administrative agent fee in the amount of $100,000.00.  Such fee shall be
payable in twelve (12) equal installments of $8,333.303 each, which installments
shall be due and payable on each Payment Date.
 
(c)           Commitment Fee.  On the Closing Date, the Borrowers shall pay to
the Administrative Agent, for the benefit and account of Lenders, a commitment
fee equal to one percent (1%) times the Aggregate Committed Amount as of the
Closing Date in excess of $120,000,000.
 
(d)           Collateral Monitoring Fee.  The Borrowers shall pay to the
Administrative Agent on the first (1st) day of each month during the term of the
Loan, in addition to all other amounts due under the Credit Documents, the sum
of One Hundred Fifty and No/100 Dollars ($150.00) per Borrowing Base Asset as a
collateral monitoring fee.
 
2.08.           Computation of Interest.
 
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
 
2.09.           Payments Generally.
 
(a)           All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Commitment Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the immediately succeeding Business
Day and any applicable interest or fee shall continue to accrue.
 
(b)           Subject to the definition of “Interest Period,” if any payment to
be made by the Borrowers shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 


 
Page 40

--------------------------------------------------------------------------------

 

 
(c)           Unless the Borrowers or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
 
(i)           if the Borrowers fail to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
 
(ii)           if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrowers to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the Federal Funds Rate from
time to time in effect.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Advance included in the
applicable Borrowing.  If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrowers, and the Borrowers shall pay such amount to
the Administrative Agent, together with interest thereon for the Compensation
Period at a rate per annum equal to the rate of interest applicable to the
applicable Borrowing.  Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.
 
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.
 
(d)           If any Lender makes available to the Administrative Agent funds
for any Advance to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the applicable
Advance set forth in Section 4.02 are not satisfied or waived in accordance with
the terms hereof or for any other reason, the Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(e)           The obligations of the Lenders hereunder to make Advances are
several and not joint.  The failure of any Lender to make any Advance or to fund
any such participation on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, nor relieve
Borrowers from any obligations hereunder to the Lenders which
 


 
Page 41

--------------------------------------------------------------------------------

 

 
fulfill such obligations and no Lender shall be responsible for the failure of
any other Lender to so make its Loan or purchase its participation.
 
(f)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Advance in any particular place or manner.
 
(g)           If at any time insufficient funds are received by or are available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward costs and
expenses (including Attorney Costs and amounts payable under Article III)
incurred by the Administrative Agent and each Lender, (ii) second, toward
repayment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (iii) third, toward repayment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
2.10.           Sharing of Payments.
 
If any Lender shall obtain on account of the Advances made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise, but excluding any payments made to a Lender in error by the
Administrative Agent (which such payments shall be returned by the Lender to the
Administrative Agent immediately upon such Lender’s obtaining knowledge that
such payment was made in error)) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Advances made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Advances or
such participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrowers agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such
participation.  The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments.  Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Credit Agreement with respect to the portion of the Obligations purchased
to the same extent as though the purchasing Lender were the original owner of
the Obligations purchased.
 


 
Page 42

--------------------------------------------------------------------------------

 

 
2.11.           Evidence of Debt.
 
The Advances made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Advances made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  The Borrowers shall execute and deliver to the
Administrative Agent a Note for each Lender requesting a Note, which Note shall
evidence the Advances made by such Lender under its Commitment in addition to
such accounts or records.  Each Lender may attach schedules to its Note and
endorse thereon the date, amount and maturity of its Extension of Credit and
payments with respect thereto.
 
2.12.           Joint and Several Liability of the Borrowers.
 
(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Credit Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.
 
(b)           Each Borrower hereby agrees such Borrower is, and each such
Borrower’s heirs, personal representatives, successors and assigns are, jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all of the Obligations arising under this Credit
Agreement and the other Credit Documents, it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.  Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 2.12 shall not be discharged until payment and performance, in
full, of the Obligations has occurred, and that its obligations under this
Section 2.12 shall be absolute and unconditional.
 
(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations hereunder as and when due or
to perform any of such Obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such Obligation.
 
(d)           The guaranty obligations of each Borrower under the provisions of
this Section 2.12 constitute full recourse obligations of such Borrower,
enforceable against it to the full extent of its properties and assets,
irrespective of the validity, regularity or enforceability of
 


 
Page 43

--------------------------------------------------------------------------------

 

 
this Credit Agreement or any other circumstances whatsoever, including without
limitation, the following:
 
(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Credit Agreement, any other Credit
Document or any other agreement, document or instrument to which any other
Borrower is or may become a party;
 
(ii)           the absence of any action to enforce this Credit Agreement
(including this Section 2.12) or any other Credit Document or the waiver or
consent by Administrative Agent and Lenders with respect to any of the
provisions thereof;
 
(iii)           the existence, value or condition of, or failure to perfect any
Lien or any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);
 
(iv)           the insolvency of any other Borrower;
 
(v)           the institution of any proceeding under the Federal Bankruptcy
Code, or any similar proceeding, by or against a Borrower or Administrative
Agent’s election in any such proceeding of the application of Section 1111(b)(2)
of the Federal Bankruptcy Code;
 
(vi)           any borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Federal Bankruptcy Code;
 
(vii)           the disallowance, under Section 502 of the Federal Bankruptcy
Code, of all or any portion of Administrative Agent’s claim(s) for repayment of
any of the Obligations; or
 
(viii)           any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than the payment and performance, in full, of the Obligations.
 
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
 
(e)           Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Credit Agreement),
or of any demand for any payment under this Credit Agreement (except to the
extent demand is expressly required to be given pursuant to the terms of this
Credit Agreement), notice of any action at any time taken or omitted by the
Administrative Agent or any Lender under or in respect of any of the Obligations
hereunder, any requirement of diligence and, generally, all demands, notices and
other formalities of every kind in connection with this Credit Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations hereunder, the acceptance
of any partial payment thereon, any waiver, consent or other action or
acquiescence by the Lenders


 
Page 44

--------------------------------------------------------------------------------

 

 
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement, any and all other indulgences whatsoever by the Lenders
in respect of any of the Obligations hereunder, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of such Obligations or the addition, substitution or release,
in whole or in part, of any Borrower.  Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or any
failure to act on the part of the Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 2.12, afford grounds for terminating, discharging
or relieving such Borrower, in whole or in part, from any of its obligations
under this Section 2.12, it being the intention of each Borrower that, so long
as any of the Obligations hereunder remain unsatisfied, the obligations of such
Borrower under this Section 2.12 shall not be discharged except by performance
and then only to the extent of such performance.  The obligations of each
Borrower under this Section 2.12 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any Borrower or any
Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Lender.
 
(f)           Notwithstanding anything to the contrary in this Agreement or in
any other Credit Document, and except as set forth in Section 2.12(j), each
Borrower hereby expressly and irrevocably subordinates to payment of the
Obligations any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off and any and
all defenses available to a surety, guarantor or accommodation co-obligor until
the Obligations are indefeasibly paid in full in cash.  Each Borrower
acknowledges and agrees that this subordination is intended to benefit
Administrative Agent and Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Section 2.12, and
that Administrative Agent, Lenders and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 2.12.
 
(g)           If Administrative Agent or any Lender may, under applicable Law,
proceed to realize its benefits under any of the Credit Documents giving
Administrative Agent or such Lender a Lien upon any Collateral, whether owned by
any Borrower or by any other Person, either by judicial foreclosure or by
non-judicial sale or enforcement, Administrative Agent or any Lender may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 2.12.  If, in the
exercise of any of its rights and remedies, Administrative Agent or any Lender
shall forfeit any of its rights or remedies, including its right to enter a
deficiency judgment against any Borrower or any other Person, whether because of
any applicable Laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Administrative Agent or such Lender
and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation that each Borrower might otherwise have had but for
such action by Administrative Agent or such Lender.  Any election of remedies
that results in the denial or impairment of the right of Administrative Agent or
any Lender to seek a deficiency judgment against any Borrower shall not impair
any other


 
Page 45

--------------------------------------------------------------------------------

 

 
Borrower’s obligation to pay the full amount of the Obligations.  In the event
Administrative Agent or any Lender shall bid at any foreclosure or trustee’s
sale or at any private sale permitted by law or the Credit Documents,
Administrative Agent or such Lender may bid all or less than the amount of the
Obligations and the amount of such bid need not be paid by Administrative Agent
or such Lender but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the  Obligations guaranteed under this Section 2.12,
notwithstanding that any present or future law or court decision or ruling may
have the effect of reducing the amount of any deficiency claim to which
Administrative Agent or any Lenders might otherwise be entitled but for such
bidding at any such sale.
 
(h)           The provisions of this Section 2.12 are made for the benefit of
the Administrative Agent, the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy.  The provisions of this Section 2.12 shall remain in effect until
all the Obligations hereunder shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.12 will forthwith be
reinstated and in effect as though such payment had not been made.
 
(i)           Each Borrower’s liability under this Section 2.12 shall be limited
to an amount not to exceed as of any date of determination the greater of the
following:
 
(i)           the amount of the Loan allocated to each Borrower as set forth on
Schedule 2.12 hereto (the “Allocable Amount”); and
 
(ii)           the amount that could be claimed by Administrative Agent and any
Lender from such Borrower under this Section 2.12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such Borrower’s right of contribution and indemnification from
each other Borrower under Section 2.12(j) below.
 
(j)           Contribution with Respect to Guaranty Obligations.
 
(i)           To the extent that any Borrower (the “Overpaying Borrower”) incurs
(i) any payment in excess of its Allocable Amount, or (ii) a loss of its
Collateral due to the foreclosure (or other realization by lenders) of, or the
delivery of deeds in lieu of foreclosure relating to it Collateral, and the
value of such Collateral exceeded its


 
Page 46

--------------------------------------------------------------------------------

 

 
Allocable Share (the “Overpayment Amount”), then such Overpaying Borrower shall
be entitled, after indefeasible payment in full and the satisfaction of all
Obligations to Lenders under the Credit Agreement, to contribution from each of
the benefited Borrowers, on a pro rata basis, for the amounts so paid, advanced
or benefited, in an amount equal to the difference between the Overpayment
Amount and such benefited Borrower’s then current Allocable Amount.  Any such
contribution payments shall be made within ten (10) Business Days after demand
therefor.
 
(ii)           This Section 2.12(j) is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 2.12(j) is intended to
or shall impair the obligations of Borrowers, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Agreement, including Section 2.12(a) above.  Nothing contained in
this Section 2.12(j) shall limit the liability of any Borrower to pay all or any
part of the Loan made directly or indirectly to that Borrower and accrued
interest, fees and expenses with respect thereto for which such Borrower shall
be primarily liable.
 
(iii)           The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Borrower to which
such contribution and indemnification is owing.
 
(iv)           The rights of the indemnifying Borrowers against other Borrowers
under this Section 2.12(j) shall be exercisable only upon the full and
indefeasible payment of the Obligations.
 
(k)           The liability of Borrowers under this Section 2.12 is in addition
to and shall be cumulative with all liabilities of each Borrower to Agent and
Lender under this Agreement and the other Credit Documents to which such
Borrower is a party or in respect of any Obligations or obligation of the other
Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
 
2.13.           Appointment of Parent as Legal Representative for Credit
Parties.
 
Each of the Credit Parties hereby appoints the Parent to act as its exclusive
legal representative for all purposes under this Credit Agreement and the other
Credit Documents (including, without limitation, with respect to all matters
related to Borrowings and the repayment of the Loan as described in Article II
and Article III hereof) (in such capacity, the “Borrower Representative”).  Each
of the Credit Parties acknowledges and agrees that (a) the Borrower
Representative may execute such documents on behalf of all the Credit Parties
(whether as Borrowers or Guarantor) as the Borrower Representative deems
appropriate in its reasonable discretion and each Credit Party shall be bound by
and obligated by all of the terms of any such document executed by the Borrower
Representative on its behalf, (b) any notice or other communication delivered by
the Administrative Agent or any Lender hereunder to the Borrower Representative
shall be deemed to have been delivered to each of the Credit Parties and (c) the
Administrative Agent and each of the Lenders shall accept (and shall be
permitted to rely on) any document or agreement executed by the Borrower
Representative on behalf of the Credit Parties (or any of them).  The Borrowers
must act through the Borrower Representative


 
Page 47

--------------------------------------------------------------------------------

 
 
 
for all purposes under this Credit Agreement and the other Credit
Documents.  Notwithstanding anything contained herein to the contrary, to the
extent any provision in this Credit Agreement requires any Credit Party to
interact in any manner with the Administrative Agent or the Lenders, such Credit
Party shall do so through the Borrower Representative.
 
2.14.           Establishment of Impounds.
 
(a)           Real Estate Tax Impounds.  Borrowers shall deposit with
Administrative Agent, monthly on each Payment Date, a sum of money (the “Tax
Impound”) equal to one-twelfth (1/12th) of the annual Real Estate Taxes.  At or
before the initial Advance of the Loan, Borrowers shall deposit with
Administrative Agent a sum of money which together with the monthly installments
will be sufficient to make each of such payments thirty (30) days prior to the
date any delinquency or penalty becomes due with respect to such
payments.  Deposits shall be made on the basis of Administrative Agent’s
estimate from time to time of the Real Estate Taxes for the current year (after
giving effect to any reassessment or, at Administrative Agent’s election, on the
basis of the Real Estate Taxes for the prior year, with adjustments when the
Real Estate Taxes are fixed for the then current year).  All funds so deposited
shall be held by Administrative Agent or its servicer. So long as no Default or
Event of Default exists hereunder, Administrative Agent shall credit for
Borrowers’ account interest at the interest rate actually available to
Administrative Agent’s or its servicer on the funds held in such account, as
determined by Administrative Agent in its sole discretion.  These sums may be
commingled with Administrative Agent’s general funds and shall not be deemed to
be held in trust for the benefit of Borrowers.  Borrowers hereby grant to
Administrative Agent for the benefit of the Lenders a security interest in all
funds so deposited with Administrative Agent for the purpose of securing the
Loan.  Until an Event of Default exists, Administrative Agent shall apply the
funds deposited to pay the Real Estate Taxes as provided herein.  While an Event
of Default exists, the funds deposited may be applied in payment of the charges
for which such funds have been deposited, or to the payment of the Loan or any
other charges affecting the security of Lenders, as Administrative Agent may
elect, but no such application shall be deemed to have been made by operation of
law or otherwise until actually made by Administrative Agent.  Borrowers shall
furnish Administrative Agent with bills for the Real Estate Taxes for which such
deposits are required at least thirty (30) days prior to the date on which the
Real Estate Taxes first become payable.  If at any time the amount on deposit
with Administrative Agent, together with amounts to be deposited by Borrowers
before such Real Estate Taxes are payable, is insufficient to pay such Real
Estate Taxes, Borrowers shall deposit any deficiency with Administrative Agent
immediately upon demand.  Administrative Agent shall pay such Real Estate Taxes
when the amount on deposit with Administrative Agent is sufficient to pay such
Real Estate Taxes and Administrative Agent has received a bill for such Real
Estate Taxes.  The obligation of Borrowers to pay the Real Estate Taxes, as set
forth in the Credit Documents, is not affected or modified by the provision of
this paragraph; provided, however, that Borrowers shall not be in default under
the Loan for failure to pay Real Estate Taxes if and to the extent there are
sufficient funds on deposit in the Tax Impound to timely pay such Real Estate
Taxes.  On the Maturity Date, the monies then remaining on deposit with
Administrative Agent under this Section 2.14(a) shall, at Administrative Agent’s
option, be applied against the Obligations or if no Event of Default exists
hereunder, returned to Borrowers.

 
 
Page 48

--------------------------------------------------------------------------------

 
 
 
(b)           Replacement Reserve.  Borrowers shall deposit with Administrative
Agent on each Payment Date the product of Twenty-Five Dollars ($25.00)
multiplied by the number of Senior Housing Units in the Borrowing Base Assets,
which shall be held by Administrative Agent or its servicer for replacements and
repairs required to be made to the Borrowing Base Assets during the term of the
Loan (the “Replacement Escrow Fund”).  So long as no Default or Event of Default
exists hereunder, Administrative Agent shall credit for Borrowers’ account
interest at the interest rate actually available to Administrative Agent’s
servicer on the funds held in such account, as determined by Administrative
Agent in its sole discretion.  Borrowers hereby pledge to Administrative Agent
for the benefit of the Lenders, and grant a security interest in, any and all
monies now or hereafter deposited in the Replacement Escrow Fund as additional
security for the payment of the Loan.  Administrative Agent may reasonably
reassess its estimate of the amount necessary for the Replacement Escrow Fund
from time to time and may adjust the monthly amounts required to be deposited
into the Replacement Escrow Fund upon thirty (30) days notice to
Borrowers.  Administrative Agent shall make disbursements from the Replacement
Escrow Fund as requested by Borrowers, and approved by Administrative Agent in
its reasonable discretion, on a quarterly basis in increments of no less than
$5,000.00 upon delivery by Borrowers of Administrative Agent’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Administrative Agent for any draw request for an invoice
exceeding $15,000.00, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested
payment.  Administrative Agent may require an inspection of the Borrowing Base
Assets at Borrowers’ expense prior to making a quarterly disbursement in order
to verify completion of replacements and repairs for which reimbursement is
sought.  The Replacement Escrow Fund shall be held without interest in
Administrative Agent’s name and may be commingled with Administrative Agent’s
general funds at financial institutions selected by Administrative Agent in its
reasonable discretion.  Upon the occurrence of an Event of Default,
Administrative Agent may apply any sums then present in the Replacement Escrow
Fund to the payment of the Loan in any order in its reasonable
discretion.  Until expended or applied as above provided, the Replacement Escrow
Fund shall constitute additional security for the Loan.  Administrative Agent
shall have no obligation to release any of the Replacement Escrow Fund while any
Event of Default or Default exists.  All costs and expenses incurred by
Administrative Agent in the disbursement of any of the Replacement Escrow Fund
shall be paid by Borrowers promptly upon demand or, at Administrative Agent’s
sole discretion, deducted from the Replacement Escrow Fund.
 
2.15.           Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or
 


 
Page 49

--------------------------------------------------------------------------------

 
 
 
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.06), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower Representative may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; fourth, to the payment of any amounts owing
to the Lenders, as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Advances were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Advances all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances owed to that Defaulting Lender.  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.  
 
(b)           Defaulting Lender Cure. If the Borrowers and the Administrative
Agent agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will, to the
extent applicable, purchase that portion of outstanding Advances of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Advances (in the aggregate) to be held on a pro rata
basis by the Lenders in accordance with their applicable Commitment Percentages,
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
 
Page 50

--------------------------------------------------------------------------------

 
 
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01.           Taxes.
 
(a)           Any and all payments by any Credit Party to or for the account of
the Administrative Agent or any Lender under any Credit Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise and excise taxes imposed on it (in lieu of net
income taxes), as a result of a present or former connection between the
Administrative Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Administrative Agent’s or such Lender’s having executed, delivered or performed
its obligations or received a payment under, or enforced, this Credit Agreement
or any other Credit Document) (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”).  If any Credit Party
shall be required by any Laws to deduct any Taxes from or in respect of any sum
payable under any Credit Document to the Administrative Agent or any Lender, (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section), each of the Administrative Agent and such Lender receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Credit Party shall make such deductions, (iii) such Credit Party
shall pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable Laws, and (iv) within thirty (30) days
after the date of such payment, such Credit Party shall furnish to the
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.
 
(b)           In addition, the Borrowers agree to pay any and all present or
future stamp, court or documentary taxes or charges or similar levies which
arise from any payment made under any Credit Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Credit Document (hereinafter referred to as “Other Taxes”).  For the
avoidance of doubt, “Other Taxes” shall not include any taxes assessed on the
net or gross income of a taxpayer, regardless of whether such taxes are
designated excise or property taxes.
 
(c)           If the Borrowers shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
 
Page 51

--------------------------------------------------------------------------------

 
 
 
(d)           The Borrowers agree to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) that are paid by the Administrative Agent and such Lender and that
are the responsibility of the Borrowers, (ii) amounts payable under
Section 3.01(c) and (iii) any liability (including additions to tax, penalties,
interest and expenses) arising therefrom or with respect thereto, in each case
whether or not such Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  Payment under this
subsection (d) shall be made within thirty (30) days after the date the Lender
or the Administrative Agent makes a written demand therefor.
 
3.02.           Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund its Extension of Credit
using the Eurodollar Rate, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers
through the Administrative Agent, any obligation of such Lender to continue its
Extension of Credit or make Advances at the Eurodollar Rate shall be suspended
until such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers shall either (a) agree to substitute the Base Rate
for the Eurodollar Base Rate on the outstanding Extension of Credit or (b) upon
demand from such Lender (with a copy to the Administrative Agent), prepay such
Lender’s Extension of Credit on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain its Extension of Credit to such
day, or immediately, if such Lender may not lawfully continue to maintain its
Extension of Credit.  Upon any such prepayment or substitution of the Base Rate,
the Borrowers shall also pay accrued interest on the amount so prepaid or
converted.  Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.
 
3.03.           Inability to Determine Rates.
 
If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the Eurodollar Rate with respect to a
proposed Advance under the Loan, or that the Eurodollar Rate for any requested
proposed Advance does not adequately and fairly reflect the cost to such Lenders
of funding such Advance, the Administrative Agent will promptly so notify the
Parent and each Lender.  Thereafter, the obligation of the Lenders to make
further Advances or maintain the Extensions of Credit using the Eurodollar Rate
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing at the Eurodollar Rate
or may substitute a request for a Borrowing using the Base Rate.
 
3.04.           Increased Cost and Reduced Return; Capital Adequacy; Reserves.
 
(a)           If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, or such Lender’s
compliance therewith, there shall be any


 
Page 52

--------------------------------------------------------------------------------

 
 
 
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining the Loan, or a reduction in the amount received or receivable by
such Lender in connection with any of the foregoing (excluding for purposes of
this subsection (a) any such increased costs or reduction in amount resulting
from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern), (ii)
changes in the basis of taxation of overall net income or overall gross income
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or has its
Lending Office, and (iii) reserve requirements contemplated by Section 3.04(c)),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the Borrowers shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction; provided that notwithstanding anything herein to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in a requirement of Law, regardless of the date
enacted, adopted or issued.
 
(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s desired return on capital), then from time to
time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such reduction; provided that
notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith shall be deemed to be a
change in a requirement of Law, regardless of the date enacted, adopted or
issued.
 
(c)           The Borrowers shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of the Advances made by such Lender under the Loan equal to the actual costs of
such reserves allocated to such portion of the Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on the Loan, provided the Borrowers shall have received at least fifteen
(15) days’ prior written notice (with a copy to the Administrative Agent) of
such additional interest from such Lender.  If a Lender fails to give notice
fifteen (15) days prior to the relevant Payment Date, such additional interest
shall be due and payable fifteen (15) days from receipt of such notice.
 
(d)           Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a requirement of Law under subsection (a) above and/or
a change in capital adequacy requirements under subsection (b) above, as
applicable, regardless of the date enacted, adopted or issued.
 
 
Page 53

--------------------------------------------------------------------------------

 
 
 
3.05.           Funding Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any payment or prepayment of all or any portion of the Loan on a
day other than the last day of the Interest Period for the Loan or portion
thereof (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
 
(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make an Advance) to prepay or borrow any Advance on the date
or in the amount notified by the Borrowers; or
 
(c)           any assignment of any portion of the Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to Section 10.16;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain the Loan or
portion thereof or from fees payable to terminate the deposits from which such
funds were obtained.  The Borrowers shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Advance
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Advance was in fact so funded.
 
3.06.           Matters Applicable to all Requests for Compensation.
 
(a)           A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error.  In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
 
(b)           Upon any Lender’s making a claim for compensation under
Section 3.01 or 3.04, the Borrowers may replace such Lender in accordance with
Section 10.16.
 
(c)           Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Article III shall not constitute a
waiver of such Lender’s right to demand such compensation, provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Article III for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender notifies
the Borrowers of the change in Law or other matter giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefore (except that, if the change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
 
 
Page 54

--------------------------------------------------------------------------------

 
 
 
3.07.           Survival.
 
All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO ADVANCES
 
The obligation of each Lender to make Advances hereunder is subject to
satisfaction of the following conditions precedent:


4.01.           Conditions to Initial Advance.
 
The obligation of the Lenders to make the initial Advance hereunder is subject
to the satisfaction of such of the following conditions in all material respects
on or prior to the Closing Date to the extent not previously satisfied in
connection with the Existing Credit Agreement or expressly waived in writing by
the Administrative Agent and Lenders.
 
(a)           Credit Documents, Organization Documents, Etc.  The Administrative
Agent’s receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Credit Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and its legal counsel:
 
(i)           executed counterparts of this Credit Agreement and the other
Credit Documents;
 
(ii)           a Note executed by the Borrowers in favor of each Lender
requesting a Note;
 
(iii)           copies of the Organization Documents of the Parent and each
Borrower certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of Parent and Borrowers to be true and correct as of the
Closing Date;
 
(iv)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Credit Agreement and the other
Credit Documents to which such Credit Party is a party; and
 
(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Parent and Borrowers are duly organized
or formed, and are validly existing, in good standing and qualified to engage in
business in (A) the jurisdiction of their incorporation or organization and (B)
each jurisdiction where


 
Page 55

--------------------------------------------------------------------------------

 
 
 
their ownership, lease or operation of properties or the conduct of their
business requires such qualification.
 
(b)           Opinions of Counsel.  The Administrative Agent shall have
received, in each case dated as of the Closing Date and in form and substance
reasonably satisfactory to the Administrative Agent:
 
(i)           a legal opinion of counsel for the Credit Parties;
 
(ii)           a legal opinion of special local counsel for the Borrowers for
the states in which each Borrowing Base Asset is located with respect to
licensing matters and for any other state in which the Parent or any Borrower is
organized, in each case addressed to the Administrative Agent, its counsel and
the Lenders but excluding those Borrowing Base Assets for which such legal
opinions have been previously delivered to Administrative Agent in connection
with the Existing Credit Agreement.
 
(c)           Personal Property Collateral.  The Administrative Agent shall have
received (in each case in form and substance reasonably satisfactory to the
Administrative Agent):
 
(i)           searches of Uniform Commercial Code filings in the state of
organization of each Borrower or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the tangible personal
property Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens;
 
(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iii)           duly executed notices of grant of security interest as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
 
(iv)           all instruments and chattel paper in the possession of any of the
Borrowers, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral;
 
(v)           duly executed consents as are necessary, in the Administrative
Agent’s sole discretion, to perfect the Administrative Agent’s security interest
in the Collateral;
 
(vi)           in the case of any tangible personal property Collateral located
at a premises leased by a Borrower, such estoppel letters, consents and waivers
from the landlords on such real property as may be required by the
Administrative Agent; and
 
(vii)           a copy of each Material Contract.
 
(d)           Real Property Collateral (Borrowing Base Assets).  The
Administrative Agent shall have received, in form and substance reasonably
satisfactory to the Administrative Agent

 
Page 56

--------------------------------------------------------------------------------

 

 
and the Lenders, each of the Borrowing Base Asset Deliverables with respect to
each Real Property Asset set forth on Schedule 5.12 attached hereto and shall
have approved each such Real Property Asset as a Borrowing Base Asset hereunder.
 
(e)           Property and Liability Insurance.  The Administrative Agent shall
have received copies of all insurance policies held by (or for the benefit of)
the Parent, Borrowers and Operators with respect to the Real Property Assets of
the Borrowers, each such policy shall name the Administrative Agent (on behalf
of the Lenders) as an additional insured or sole loss payee under a standard
mortgagee endorsement, as applicable and each provider of any such insurance
shall agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Administrative Agent, that it will give
the Administrative Agent (i) thirty (30) days prior written notice before any
such policy or policies shall be canceled and (ii) fifteen (15) days prior
written notice before any such policy or policies shall be altered.
 
(f)           Officer’s Certificates.  The Administrative Agent shall have
received a certificate or certificates executed by a Responsible Officer of the
Parent as of the Closing Date, in a form satisfactory to the Administrative
Agent, stating that (i) each Borrower is in compliance with all existing
financial obligations (whether pursuant to the terms and conditions of this
Credit Agreement or otherwise) and Parent is in compliance with all financial
obligations except when the failure to so comply would not reasonably be
expected to have a Material Adverse Effect, (ii) all governmental, shareholder
and third party consents and approvals, if any, with respect to the Credit
Documents and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or threatened in any court
or before any arbitrator or governmental instrumentality that purports to affect
any Consolidated Party or any transaction contemplated by the Credit Documents,
if such action, suit, investigation or proceeding could reasonably be expected
to have a Material Adverse Effect, (iv) immediately prior to and following the
transactions contemplated herein, each of the Credit Parties shall be Solvent,
and (v) immediately after the execution of this Credit Agreement and the other
Credit Documents, (A) no Default or Event of Default exists and (B) all
representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects.
 
(g)           Opening Borrowing Base Certificate.  Receipt by the Administrative
Agent of a Borrowing Base Certificate as of the Closing Date, substantially in
the form of Exhibit C-2, duly completed and executed by a Responsible Officer of
the Parent.
 
(h)           Financial Statements.  Receipt by the Administrative Agent and the
Lenders of (i) pro forma projections of financial statements (balance sheet,
income and cash flows) for each of the fiscal years of the Consolidated Parties
through December 31, 2010 and (ii) such other information relating to the
Consolidated Parties as the Administrative Agent may reasonably require in
connection with the structuring and syndication of credit facilities of the type
described herein.
 
(i)           Opening Compliance Certificate.  Receipt by the Administrative
Agent of a Compliance Certificate as of the Closing Date signed by a Responsible
Officer of the Parent and including (i) calculations for the fourth fiscal
quarter of 2010, taking into account any Advances made or requested hereunder as
of the Closing Date and (ii) pro forma calculations of all


 
Page 57

--------------------------------------------------------------------------------

 

 
financial covenants contained herein for each of the following four (4) fiscal
quarters (based on the projections set forth in the materials delivered pursuant
to clause (h) of this Section 4.01).
 
(j)           Consents/Approvals.  The Credit Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any applicable Law or (ii) any agreement, document or
instrument to which any Credit Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Borrower or any other Credit Party to
fulfill its respective obligations under the Credit Documents to which it is a
party.
 
(k)           Material Adverse Change.  No material adverse change shall have
occurred since December 31, 2010 in the condition (financial or otherwise),
business, assets, operations, management or prospects of (i) the Parent, (ii)
the Parent and its Consolidated Subsidiaries taken as a whole, or (iii) the
Borrowers taken as a whole.
 
(l)           Litigation.  There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party that could
reasonably be expected to have a Material Adverse Effect or could otherwise
materially and adversely effect the transactions set forth herein or
contemplated hereby.
 
(m)           Fees and Expenses.  Payment by the Credit Parties to the
Administrative Agent of all fees and expenses relating to the preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
which are due and payable on the Closing Date, including, without limitation,
payment to the Administrative Agent of the fees set forth in the Proposal not
previously paid, and reasonable and documented Attorney Costs, consultants’
fees, travel expenses and all fees and expenses associated with the due
diligence done in connection with and the preparation of documentation with
respect to the Borrowing Base Assets or other Collateral.
 
(n)           Other.  Receipt by the Lenders or the Administrative Agent of such
other documents, instruments, agreements or information as reasonably requested
by any Lender or the Administrative Agent, including, but not limited to,
additional legal opinions, contribution agreements, corporate resolutions,
indemnifications, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership and contingent
liabilities of the Credit Parties.
 
4.02.           Conditions to Advances.
 
The obligation of any Lender to make any Advance after the initial Advance
hereunder is subject to the satisfaction of such of the following conditions on
or prior to the proposed date of the making of such Advance:
 
 
Page 58

--------------------------------------------------------------------------------

 
 
 
(a)           The Administrative Agent shall receive the applicable Loan
Borrowing Notice and the conditions set forth in Section 4.01 for the initial
Advance shall have been met as of the Closing Date or the Original Closing Date,
as applicable;
 
(b)           No Default or Event of Default shall have occurred and be
continuing immediately before the making of such Advance and no Default or Event
of Default shall exist immediately thereafter;
 
(c)           The representations and warranties of the Borrowers made in or
pursuant to the Credit Documents shall be true in all material respects on and
as of the date of such Extension of Credit, except for those (i) which expressly
relate to an earlier date and (ii) relating to a Real Property Asset or a
Borrower or an Operator of a Real Property Asset that is no longer qualified as
a Borrowing Base Asset and is not included in the Borrowing Base Amount; and
 
(d)           Immediately following the making of such Advance the sum of the
outstanding principal balance of the Obligations shall not exceed the lesser of
(i) the Aggregate Committed Amount and (ii) the Borrowing Base Amount.
 
The making of such Advance hereunder shall be deemed to be a representation and
warranty by the Borrowers on the date thereof as to the facts specified in
clauses (b), (c), and (d) of this Section.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers hereby represent and warrant (on behalf of themselves, the Parent
or the Credit Parties as a whole, as applicable) that:
 
5.01.           Financial Statements; No Material Adverse Effect; No Internal
Control Event.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Consolidated Parties as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)           During the period from December 31, 2009, to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or Property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.
 
 
Page 59

--------------------------------------------------------------------------------

 
 
 
(c)           The financial statements delivered pursuant to Section 6.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 6.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.
 
(d)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(e)           Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.
 
5.02.           Corporate Existence and Power.


Each of the Credit Parties is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, has all
organizational powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted and is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification.
 
5.03.           Corporate and Governmental Authorization; No Contravention.
 
The execution, delivery and performance by each Credit Party of each Credit
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of such Person’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (i) any Contractual Obligation to which such Person is a party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Person or its property is subject; or (c)
violate any Law (including Regulation U or Regulation X issued by the FRB).
 
5.04.           Binding Effect.
 
This Credit Agreement has been, and each other Credit Document, when delivered
hereunder, will have been, duly executed and delivered by each Credit Party that
is a party thereto.  This Credit Agreement constitutes, and each other Credit
Document when so delivered will constitute, a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is a
party thereto in accordance with its terms except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
5.05.           Litigation.
 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Credit Parties, threatened at law,
in equity, in arbitration or

 
Page 60

--------------------------------------------------------------------------------

 
 
 
before any Governmental Authority, by or against any Credit Party or against any
of its properties or revenues that (a) purport to affect or pertain to this
Credit Agreement or any other Credit Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect.
 
5.06.           Compliance with ERISA.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS or an application for such a letter
is currently being processed by the IRS with respect thereto and, to the
knowledge of the Responsible Officers of the Credit Parties, nothing has
occurred which would prevent, or cause the loss of, such qualification.  The
Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.
 
(b)           There are no pending or, to the knowledge of the Responsible
Officers of the Credit Parties, threatened claims (other than routine claims for
benefits), actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  Neither the Parent nor any ERISA Affiliate or, to the knowledge of the
Responsible Officers of the Credit Parties, any other Person has engaged in any
prohibited transaction or violation of the fiduciary responsibility rules under
ERISA or the Code with respect to any Plan that has resulted or could reasonably
be expected to result in a Material Adverse Effect.
 
(c)           No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability except any such that
would not reasonably be expected to have a Material Adverse Effect;
(iii) neither the Parent nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Parent nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) the Parent nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA.
 
5.07.           Environmental Matters.
 
(a)           Each of the Borrowing Base Assets and all operations with respect
to each of the Borrowing Base Assets and the Real Property Assets owned by the
Borrowers are in compliance with all applicable Environmental Laws in all
material respects and there are no conditions relating to the Borrowing Base
Assets, the other Real Property Assets owned by the Borrowers or the Businesses
of the Borrowers that are likely to give rise to liability under any applicable
Environmental Laws.
 


 
Page 61

--------------------------------------------------------------------------------

 
 
 
(b)           None of the Borrowing Base Assets or other Real Property Assets
owned by the Borrowers contains, or, to the knowledge of the Responsible
Officers of the Parent and the Borrowers, has previously contained, any
Hazardous Substances at, on or under such property in amounts or concentrations
that constitute a violation of, or could give rise to liability under,
applicable Environmental Laws.
 
(c)           Neither the Parent nor any Borrower has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Borrowing Base Assets, any of the other Real Property
Assets owned by the Borrowers or the Businesses of the Borrowers, nor does any
Responsible Officer of the Parent or any Borrower have knowledge or reason to
believe that any such notice will be received or is being threatened.
 
(d)           Neither the Parent nor any Borrower has generated, treated, stored
or disposed of Hazardous Substances at, on or under any of the Borrowing Base
Assets or any of the other Real Property Assets owned by the Borrowers in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law.  No Hazardous Substances have been transported or
disposed of from the Borrowing Base Assets or the other Real Property Assets
owned by the Borrowers, in each case by or on behalf of any Borrower, in
violation of, or in a manner that is likely to give rise to liability under, any
applicable Environmental Law.
 
(e)           No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Parent and the
Borrowers, threatened, under any Environmental Law to which any Borrower is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrowers, the Borrowing Base Assets, the other Real Property Assets owned
by the Borrowers or the Businesses of the Borrowers.
 
5.08.           Margin Regulations; Investment Company Act.
 
(a)           No Credit Party is engaged or will engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no part of the
proceeds of the Loan will be used, directly or indirectly, for the purpose of
purchasing or carrying any margin stock.
 
(b)           None of the Parent or any Borrower (i) is or is required to be
registered as an “investment company” under the Investment Company Act of 1940
or (ii) is subject to regulation under any other Law which limits its ability to
incur the Obligations.
 
5.09.           Compliance with Laws.
 
(a)           Each Credit Party is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.
 
 
Page 62

--------------------------------------------------------------------------------

 
 
 
(b)           Each of the Borrowing Base Assets, and the uses of the Borrowing
Base Assets, are in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to the
Borrowing Base Assets (including, without limitation, building and zoning laws
and Healthcare Laws), except in such instances in which such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted.
 
5.10.           Ownership of Property; Liens.
 
Each Borrower has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business (including, in any case, each of the Borrowing Base
Assets).  Each Borrowing Base Asset is subject to no Liens, other than Permitted
Liens.  No Borrower owns any material intellectual property.
 
5.11.           Corporate Structure; Capital Stock, Etc.
 
As of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, Schedule 5.11 correctly sets forth the corporate
structure of Parent and the entity and ownership structure of the Borrowers and
the correct legal name and the jurisdiction of formation of the Parent and each
of the Borrowers.  Also included on Schedule 5.11 is a listing of the number of
shares of each class of Capital Stock outstanding with respect to each Borrower,
the Persons holding equity interests in such Borrowers, their percentage equity
or voting interest in the Borrowers and the number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.  Except as set forth on
Schedule 5.11, as of the Closing Date: (i) no Borrower has issued to any third
party any securities convertible into any equity interest in such Borrower, or
any options, warrants or other rights to acquire any securities convertible into
any such equity interest, and (ii) the outstanding Capital Stock of each
Borrower is owned by the Persons indicated on Schedule 5.11, is validly issued,
fully paid and non-assessable, and is free and clear of all Liens, warrants,
options and rights of others of any kind whatsoever.  Each Borrower is a Wholly
Owned Subsidiary of the Parent.  No Borrower holds or otherwise has any interest
in any Capital Stock of any other Person.
 
5.12.           Real Property Assets; Leases.
 
(a)           Part I of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) is a true and complete list as
of the Closing Date of (i) the street address of each Borrowing Base Asset, (ii)
the Borrower which owns each such Borrowing Base Asset, (iii) the facility type
of each such Borrowing Base Asset, (iv) the number of Senior Housing Units at
such Borrowing Base Asset, (v) the Facility Operating Leases to which each such
Borrowing Base Asset is subject, and (vi) the name and address of the applicable
Operating Tenant.  The applicable Borrower has a fee simple title to or holds a
ground lease interest pursuant to an Eligible Ground Lease in each Borrowing
Base Asset listed on Schedule 5.12 hereto and such schedule correctly sets forth
the type of interest (fee or leasehold) held by each Borrower in each Borrowing
Base Asset.  Each parcel of real property identified on Part I of Schedule 5.12
is a Real Property Asset that qualifies as a Borrowing Base Asset pursuant to
the

 
Page 63

--------------------------------------------------------------------------------

 
 
 
terms hereof and which is subject to a first priority lien (subject to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lenders)
pursuant to a properly-recorded Mortgage Instrument and Assignment of Leases.
 
(b)           Part II of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly sets forth all
Management Agreements in existence as of the date hereof with respect to the
Borrowing Base Assets, together with the applicable Property Manager.  There are
no other Management Agreements affecting the Borrowing Base Assets.
 
(c)           Part III of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly sets forth the names
and addresses of all Operating Tenants with respect to the Real Property Assets
who are (i) delinquent in paying any franchise, business, intangible, personal
property taxes or real estate taxes due beyond the later of the applicable grace
period with respect thereto, if any, and forty five (45) days and/or (ii) the
subject of any Bankruptcy Event.
 
(d)           Part IV of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly identifies all
Facility Operating Leases in existence as of the date hereof with respect to the
Borrowing Base Assets, together with the applicable Operating Tenant and the
remaining term of each such Facility Operating Lease.  There are no other
Facility Operating Leases affecting the Borrowing Base Assets.
 
(e)           Part V of Schedule 5.12 (as updated pursuant to the terms hereof
through the delivery of a Compliance Certificate) properly sets forth all
subleases relating to any of the Borrowing Base Assets, the termination of which
could result in a Material Adverse Effect on the operation of the Borrowing Base
Assets, together with the applicable subtenant with respect thereto, the
remaining term of such sublease and whether or not such subtenant is current on
payments due thereunder.  There are no other subleases the termination of which
could result in a Material Adverse Effect on the operation of the Borrowing Base
Assets affecting the Borrowing Base Assets.
 
(f)           Each of the facilities located on the Borrowing Base Assets owned
by the Borrowers is currently in good repair, working order and condition
without any material structural or engineering defects or conditions.  No
Condemnation has been instituted and remained undismissed for a period in excess
of ninety (90) consecutive days, in each case, with respect to a material
portion of any Real Property Asset listed as a Borrowing Base Asset on Part I of
Schedule 5.12.  No material casualty event has occurred with respect to the
improvements located on any Real Property Asset listed as a Borrowing Base Asset
on Part I of Schedule 5.12 which has not been (or, if applicable, will not be
able to be) fully remediated with available insurance proceeds.
 
(g)           No required rental payment, principal or interest payment,
payments of real property taxes or payments of premiums on insurance policies
payable to the Borrowers with respect to each Real Property Asset is past due
beyond the earlier of the applicable grace period with respect thereto, if any,
and sixty (60) days.
 
 
Page 64

--------------------------------------------------------------------------------

 
 
 
5.13.           Material Contracts; Additional Contractual Obligations.
 
(a)           Schedule 5.13 (as updated pursuant to the terms hereof through the
delivery of a Compliance Certificate) is a true, correct and complete listing of
all Material Contracts with respect to the Borrowing Base Assets (other than
those set forth on Part V of Schedule 5.12).  No event of default, or event or
condition which with the giving of notice, the lapse of time, a determination of
materiality, the satisfaction of any other condition or any combination of the
foregoing, would constitute such an event of default, exists with respect to any
such Material Contract. Except as set forth on Schedule 5.13, no Borrower is a
party to any contract or agreement that is subject to the Federal Assignment of
Claims Act, as amended (31 U.S.C. Section 3727) or any similar state or local
law.
 
(b)           With respect to the Borrowing Base Asset located in Peoria,
Arizona (the “Arizona Facility”), residents of the independent living facility
located adjacent to the Arizona Facility have the right to receive services at
the Arizona Facility at discounted rates.  The existence of this program does
not, and will not during the term of this Credit Agreement, result in a Material
Adverse Effect on the operations of the Arizona Facility.
 
5.14.           Investments.
 
All Investments of each Borrower are Investments permitted pursuant to Section
7.04(b).
 
5.15.           Solvency.
 
The Credit Parties are Solvent on a consolidated basis.
 
5.16.           Taxes.
 
The Credit Parties have filed all Federal, state and other material tax returns
and reports required to be filed, and have paid all Federal, state and other
material taxes, assessments, fees and other material governmental charges levied
or imposed upon them or their properties (including all Real Property Assets),
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established in accordance with GAAP.  To the
knowledge of the Responsible Officers of the Parent and the Borrowers, there is
no proposed tax assessment against any Credit Party that would, if made, have a
Material Adverse Effect.
 
5.17.           Reserved.
 
5.18.           Insurance.
 
All insurance coverage of the Borrowers and all insurance coverage of the
Operators with respect to the Borrowing Base Assets, in each case, as in
existence as of the Closing Date and as of each date on which such schedule is
subsequently updated pursuant to the terms hereof through the delivery of a
Compliance Certificate, is in compliance with the requirements set forth on
Schedule 5.18.
 
 
Page 65

--------------------------------------------------------------------------------

 
 
 
5.19.           Healthcare; Facility Representations and Warranties.
 
(a)           Compliance With Healthcare Laws.  Without limiting the generality
of Section 5.09 hereof or any other representation or warranty made herein, no
Borrower and no Operator with respect to a Borrowing Base Asset is in material
violation of any applicable statutes, laws, ordinances, rules and regulations of
any Governmental Authority governing patient healthcare or the operation of any
Healthcare Facility (including without limitation Section 1128B(b) of the Social
Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal Penalties
Involving Medicare or State Health Care Programs), commonly referred to as the
“Federal Anti-Kickback Statute,” and the Social Security Act, as amended,
Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain Referrals),
commonly referred to as “Stark Statute” (collectively, “Healthcare Laws”).  Each
of the Borrowers (if applicable) and each of the Operators, comply in all
material respects with the applicable requirements of the Joint Commission, the
Food and Drug Administration, Drug Enforcement Agency and State Boards of
Pharmacy and the federal and state Medicare and Medicaid programs as required by
the Healthcare Laws and there are no notices of material violations of the
Healthcare Laws with respect to the Borrowers, any of the Borrowing Base Assets
or the Operators, in their capacity as an operator of a Borrowing Base Asset.
 
(b)           Licenses, Permits, and Certifications.
 
(i)           Each Borrower and/or Operator has such permits, licenses,
franchises, certificates and other approvals or authorizations (collectively,
the “Licenses”) of Governmental Authorities as are necessary under applicable
law or regulations to own its properties and to conduct its business.  Each
Borrower and each Operator which owns or operates a Borrowing Base Asset that is
a skilled nursing facility has such Licenses as are necessary under applicable
law or regulations to provide any Medical Services offered at the Borrowing Base
Asset and receive reimbursement under Medicare, Tricare (if applicable) and
Medicaid (including without limitation such permits as are required under such
federal, state and other health care laws, and under such HMO or similar
licensure laws and such insurance laws and regulations, as are applicable
thereto).
 
(ii)           Each Borrower and/or each Operator which owns or operates a
Borrowing Base Asset that is a skilled nursing facility has all Medicare,
Tricare (if applicable), Medicaid and related provider or supplier billing
number(s) and related documentation necessary to submit reimbursement claims to
Medicare, Tricare and/or Medicaid for any Medical Service furnished by such
Person in any jurisdiction where it conducts business.  No such Borrower or
Operator is currently subject to suspension, revocation, renewal or denial of
its Medicare, Tricare and/or Medicaid certification, supplier billing number(s),
or Medicare, Tricare and/or Medicaid participation agreement(s).
 
(iii)           Each of the facilities located on the Borrowing Base Assets is
currently accredited by The Joint Commission (the “Joint Commission”) or
certified by any required Governmental Authority and is duly licensed to operate
in the manner currently operated, as required under applicable Laws.  In
addition, each such facility is in compliance in all material respects with the
applicable provisions of every Law of any
 
 
 
Page 66

--------------------------------------------------------------------------------

 
 
 
Governmental Authority having jurisdiction over the operation thereof,
including, without limitation, Healthcare Laws and fire safety codes.
 
(c)           Covered Entities.  Each of the Borrowers listed on Schedule 5.19
is a “covered entity” within the meaning of HIPAA.
 
(d)           No Investigations or Proceedings.  Neither the Parent nor any
Borrower nor any Operator is the subject of any civil or criminal penalty,
process, claim, action or proceeding, investigation or any administrative or
other regulatory review, survey, process or proceeding with respect to a
Borrowing Base Asset (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that if determined
adversely would reasonably be expected to have a Material Adverse Effect.
 
5.20.           Disclosure.
 
Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 
5.21.           Collateral Documents.
 
The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests and Liens, prior to all other Liens
other than Permitted Liens which by operation of law or contract would have
priority over the Liens securing the Obligations.
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Parent, as applicable) that until the Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:
 
6.01.           Financial Statements.
 
The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of Section 6.02
hereof), in form and detail reasonably satisfactory to the Administrative Agent
and the Required Lenders:
 
 
Page 67

--------------------------------------------------------------------------------

 
 
 
(a)           as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Parent (or if earlier, the date that is
five (5) days after the reporting date for such information required by the
SEC), a consolidated balance sheet of the Consolidated Parties as at the end of
such fiscal year, and the related consolidated statements of earnings,
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by (i) a report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (ii) an attestation report of such Registered
Public Accounting Firm as to the Borrower’s internal controls pursuant to
Section 404 of Sarbanes-Oxley expressing a conclusion that the Parent has
maintained effective internal controls over financial reporting based on COSO
criteria; provided, that the Administrative Agent hereby agrees that a Form 10-K
of the Parent in form similar to that delivered as part of the Audited Financial
Statements shall satisfy the requirements of this Section 6.01(a); and
 
(b)           as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of the Parent (or if earlier, the date that is five (5) days after the reporting
date for such information required by the SEC), a consolidated balance sheet of
the Consolidated Parties as at the end of such fiscal quarter, and the related
consolidated statements of earnings, shareholders’ equity and cash flows for
such fiscal quarter and for the portion of the Parent’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Consolidated Parties in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; provided, that the Administrative Agent hereby agrees that
a Form 10-Q of the Parent in form similar to that delivered to the SEC shall
satisfy the requirements of this Section 6.01(b).
 
6.02.           Certificates; Other Information.
 
The Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall disseminate such information pursuant to the terms of this
Section 6.02), in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:
 
(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Parent;
 
(b)           within thirty (30) days after the end of each fiscal quarter, a
Borrowing Base Certificate calculated as of the end of the immediately prior
fiscal quarter, duly completed and executed by a Responsible Officer of the
Parent; provided, however, the Borrower Representative may, at its option,
provide an updated Borrowing Base Certificate more frequently than quarterly;
 
 
Page 68

--------------------------------------------------------------------------------

 
 
 
(c)           within thirty (30) days after the end of each calendar month for
each Borrowing Base Asset, (A) a detailed operating statement (showing monthly
activity and year-to-date) stating operating revenues, operating expenses and
operating income for the calendar month just ended and year-to-date and (B) a
current revenue journal which includes a schedule showing pay or mix in respect
of Third Party Payor Programs and the calculation of the Occupancy Rate;
 
(d)           within thirty (30) days after the end of each calendar quarter,
internally prepared quarterly income statements prepared for the Borrowers with
respect to the Borrowing Base Assets on a consolidated basis which fairly
present the financial condition for the Borrowers with respect to the Borrowing
Base Assets on a consolidated basis for such period and year-to-date;
 
(e)           within thirty (30) days after the end of each fiscal year of the
Parent, beginning with the fiscal year ending December 31, 2009, an annual
operating forecast of the Parent containing, among other things, pro forma
financial statements for the then current fiscal year and updated versions of
the pro forma financial projections delivered in connection with Section 4.01(h)
hereof;
 
(f)           promptly after any request by the Administrative Agent, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors by the independent accountants of the Parent (or the
audit committee of the board of directors of the Parent) in respect of the
Parent (and, to the extent any such reports, letters or recommendations are
prepared separately for any one or more of the Borrowers, such Borrower(s)) by
independent accountants in connection with the accounts or books of the Parent
(or such Borrower(s)) or any audit of the Parent (or such Borrower(s));
 
(g)           promptly after the same are available, (i) copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by the Parent in
its capacity as such holder and not otherwise required to be delivered to the
Administrative Agent pursuant hereto and (ii) upon the request of the
Administrative Agent, all reports and written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters;
 
(h)           promptly upon receipt thereof, a copy of any other report or
“management letter” submitted by independent accountants to the Parent or any
Borrower in connection with any annual, interim or special audit of the books of
the Parent (or any such Borrower(s));
 
(i)           promptly upon any Responsible Officer of the Parent or the
Borrowers becoming aware thereof, notice of (i) the existence of any
contemplated offering, placement or arrangement which has resulted or could
reasonably be expected to result in an Event of Default under the terms of
Section 8.01(k), (ii) any matter that has resulted or could reasonably be
expected to result in a Material Adverse Effect, (iii) the occurrence of any
Internal Control Event and (iv) any other Default or Event of Default;
 
 
Page 69

--------------------------------------------------------------------------------

 
 
 
(j)           within ten (10) days upon any Responsible Officer of the Parent or
the Borrowers becoming aware thereof, reports detailing income or expenses of
any assets directly owned or operated, or which will be included on the balance
sheet for purposes of FIN 46, other than as previously disclosed in the Parent’s
Form 10-K, 10-Q or any other publicly available information;
 
(k)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers, or compliance with the terms of
the Credit Documents, as the Administrative Agent or any Lender (through the
Administrative Agent) may from time to time reasonably request; and
 
(l)           promptly after receipt, copies of all financial statements and
other reports and information required to be delivered by (i) the Operating
Tenants under the Facility Operating Leases and (ii) the Property Managers under
the Management Agreements.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b), (c), (d), or (e) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent or the Borrowers post such documents, or provides a link thereto on the
Parent’s website on the Internet at the website address listed on
Schedule 10.02; or (ii) on which such documents are posted by the Administrative
Agent (on the Borrowers’ behalf) on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender (through the
Administrative Agent) that requests the Borrowers to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender (through the Administrative Agent) and (B)
the Borrowers shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender (through the Administrative Agent) of the
posting of any such documents (each Lender to which delivery of such documents
shall be made by posting to any such website shall have been given access to
such website on or prior to the date of such posting) and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Parent shall be required to provide paper copies of the Compliance
Certificates required by Section 6.02(a) to the Administrative Agent and each of
the Lenders (through the Administrative Agent).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent or the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
6.03.           Preservation of Existence and Franchises.
 
Each Credit Party will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority.  Each Credit
Party shall remain qualified and in good standing in each jurisdiction in which
it is required to so qualify.
 
 
Page 70

--------------------------------------------------------------------------------

 
 
 
6.04.           Books and Records.
 
Each Credit Party will keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP.
 
6.05.           Compliance with Law.
 
Each Borrower will comply with, and cause the Operators to comply in all
material respects with, all Laws, rules, regulations and orders, and all
applicable restrictions imposed by all Governmental Authorities (including,
without limitation, building and zoning laws and all Healthcare Laws),
applicable to each Borrowing Base Asset.  Each Borrower will comply in all
material respects with all terms and conditions of all Material Contracts to
which it is a party.

6.06.           Payment of Taxes and Other Indebtedness.
 
Each Credit Party will pay and discharge (or cause to be paid or discharged) (a)
all taxes (including, without limitation, any corporate or franchise taxes),
assessments and governmental charges or levies imposed upon it, or upon its
income or profits, or upon any of its properties (including, without limitation,
each Borrowing Base Asset), before they shall become delinquent, (b) all lawful
claims (including claims for labor, materials and supplies) which, if unpaid,
might give rise to a Lien (other than a Permitted Lien) upon any of its
properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that (i) no Borrower
shall be required to pay any such tax, assessment, charge, levy, claim or
Indebtedness which is being contested in good faith by appropriate proceedings
and as to which adequate reserves therefor have been established in accordance
with GAAP, unless the failure to make any such payment (1) could give rise to an
immediate right to foreclose on a Lien securing such amounts in respect of any
Borrowing Base Assets or (2) could be reasonably expected to have a Material
Adverse Effect and (ii) Parent shall not be required to pay such tax,
assessment, charge, levy, claim or Indebtedness unless failure to do so could be
reasonably expected to have a Material Adverse Effect.


6.07.           Insurance.
 
In addition to the requirements of any of the other Credit Documents, the Parent
and the Borrowers shall maintain, or with respect to any Borrowing Base Asset
leased by a Borrower to an Eligible Tenant, cause the applicable Eligible
Tenant, to maintain, insurance policies and coverages described on Schedule 5.18
attached hereto, subject to changes in policies and coverages based on the
availability of insurance for Persons engaged in ownership and operation of
similar types of properties in the applicable location, in each case as approved
by the Administrative Agent in its reasonable discretion.  The Borrowers will
deliver to the Administrative Agent (a) within ten (10) days of receipt of
notice from any insurer a copy of any notice of cancellation or material change
in coverage from that existing on the date hereof or with respect to the
Borrowing Base Assets and (b) promptly upon receipt, notice of any cancellation
or nonrenewal of coverage by the Parent or any Borrower thereof.  The
Administrative Agent shall be named as loss payee or mortgagee, as its interest
may appear, and/or additional insured with respect to any insurance procured
with respect to the Borrowing Base Assets and each provider of any such
insurance shall agree, by endorsement upon the


 
Page 71

--------------------------------------------------------------------------------

 
 
 
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent (i) thirty (30)
days prior written notice before any such policy or policies shall be canceled
and (ii) fifteen (15) days prior written notice before any policy or policies
shall be altered.
 
6.08.           Maintenance of Property.
 
In addition to the requirements of any of the other Credit Documents, the
Borrowers shall (a) protect and preserve, or cause to be protected and preserved
all Borrowing Base Assets and maintain, or cause to be maintained, in good
repair, working order and condition all Borrowing Base Assets, ordinary wear and
tear excepted, and (b) from time to time make, or cause to be made, all needed
and appropriate repairs, renewals, replacements and additions to such Borrowing
Base Assets, so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.
 
6.09.           Performance of Obligations.
 
The Credit Parties will pay and discharge at or before maturity, or prior to
expiration of applicable notice, grace and curative periods, all their
respective material obligations and liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with GAAP, appropriate reserves for the accrual of any of the same.
 
6.10.           Visits and Inspections.
 
The Borrowers (subject to applicable Facility Operating Leases and privacy
rights of residents), shall permit representatives or agents of any Lender or
the Administrative Agent, from time to time, and, if no Event of Default shall
have occurred and be continuing, after reasonable prior notice, but not more
than twice annually and only during normal business hours to: (a) visit and
inspect all Borrowing Base Assets to the extent any such right to visit or
inspect is within the control of such Person; (b) inspect and make extracts from
their respective books and records, including but not limited to management
letters prepared by independent accountants but excluding any private records of
residents; and (c) discuss with its principal officers, and its independent
accountants, its business, properties, condition (financial or otherwise),
results of operations and performance.  If requested by the Administrative
Agent, the Parent or the Borrowers, as applicable, shall execute an
authorization letter addressed to its accountants authorizing the Administrative
Agent or any Lender to discuss the financial affairs of the Parent or any
Borrower with its accountants.
 
6.11.           Use of Proceeds/Purpose of Loan.
 
The Borrowers shall use the proceeds of the Loan only for the following
purposes:  (i) to refinance existing Indebtedness of the Borrowers and (ii) to
finance general corporate working capital (including asset acquisitions and
capital expenditures) or other corporate purposes of the Borrowers and the other
Credit Parties (to the extent not inconsistent with the Credit Parties’
covenants and obligations under this Credit Agreement and the other Credit
Documents).
 
 
Page 72

--------------------------------------------------------------------------------

 
 
 
6.12.           Financial Covenants.
 
(a)           Consolidated Fixed Charge Coverage Ratio.  The Borrowers shall
cause the Consolidated Fixed Charge Coverage Ratio for any period of four
consecutive calendar quarters ending on the last day of any calendar quarter, to
be equal to or greater than 1.20 to 1.00.
 
(b)           Consolidated Tangible Net Worth.  The Borrowers shall cause the
Consolidated Tangible Net Worth as of the end of any calendar quarter to be
equal to or greater than $800,000,000.
 
6.13.           Environmental Matters.
 
(a)           The Borrowers shall comply, and cause the Operators to comply,
with all Environmental Laws in respect of the Borrowing Base Assets.  The
Borrowers shall promptly take, or cause the Operators to take, all actions
necessary to prevent the imposition of any Liens on any of the Borrowing Base
Assets arising out of or related to any Environmental Laws.
 
(b)           In respect of any Borrowing Base Asset, if any of the Parent or
any Borrower shall (a) receive notice that any violation of any Environmental
Law may have been committed or is about to be committed by such Person, (b)
receive notice that any administrative or judicial complaint or order has been
filed or is about to be filed against the Parent or any Borrower alleging
violations of any Environmental Law or requiring any such Person to take any
action in connection with the release of any Hazardous Substance or (c) receive
any notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for costs associated with a response to or
cleanup of a release of a Hazardous Substance or any damages caused thereby, the
Parent or the applicable Borrower shall provide the Administrative Agent with a
copy of such notice within ten (10) Business Days after the receipt thereof by
the Parent or any Borrower.  To the extent requested by the Administrative
Agent, any Borrower owning any Borrowing Base Asset or any Real Property Asset
which is proposed for qualification as such shall execute and deliver to the
Administrative Agent an environmental indemnity agreement with respect to
thereto in form and substance acceptable to the Administrative Agent.
 
6.14.           Single Purpose Entity/Separateness.
 
Each Borrower represents, warrants and covenants as follows:
 
(a)           Limited Purpose.  The sole purpose conducted or promoted by each
Borrower is to engage in the following activities:
 
(i)           to acquire, own, hold, lease, operate, manage, maintain, develop
and improve the Borrowing Base Asset owned or leased by it (or an undivided
interest therein) and to contract for the operation, maintenance, management and
development of such Borrowing Base Asset;
 
(ii)           to enter into and perform its obligations under the Credit
Documents;
 
 
Page 73

--------------------------------------------------------------------------------

 
 
 
(iii)           to sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the Borrowing
Base Assets to the extent permitted under the Credit Documents; and
 
(iv)           to engage in any lawful act or activity and to exercise any
powers permitted to limited liability companies, limited partnerships or
corporations organized under the laws of the state in which the applicable
Borrower was formed that are related or incidental to and necessary, convenient
or advisable for the accomplishment of the above mentioned purposes.
 
(b)           Limitations on Indebtedness, Actions.  Notwithstanding anything to
the contrary in the Credit Documents or in any other document governing the
formation, management or operation of each Borrower, each Borrower shall not:
 
(i)           other than with respect to the Indebtedness permitted under
Section 7.02(d) and the pledge of its assets to secure the Indebtedness of the
other Borrowers hereunder, guarantee any obligation of any Person, including any
Affiliate, or become obligated for the debts of any other Person or hold out its
credit as being available to pay the obligations of any other Person;
 
(ii)           engage, directly or indirectly, in any business other than as
required or permitted to be performed under this Section;
 
(iii)           incur, create or assume any Indebtedness other than (A) the Loan
and (B) unsecured trade payables incurred in the ordinary course of its business
that are related to the ownership and operation of the Borrowing Base Assets and
which shall (1) not be evidenced by a note, and (2) be paid within sixty (60)
days, and (C) Indebtedness described in Section 7.02.
 
(iv)           make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, other than (A) those
investments permitted under the Credit Documents and (B) the amounts reflected
as “due from Parent” on accounting records in connection with the operation of
the Parent Cash Management System;
 
(v)           to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of each Borrower’s business, except as permitted
under Section 7.03.
 
(vi)           buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities);
 
(vii)           form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;
 
(viii)           own any asset or property other than the Borrowing Base Assets
(or an undivided interest therein) and incidental personal property necessary
for the ownership or operation of the Borrowing Base Assets; or
 
 
Page 74

--------------------------------------------------------------------------------

 
 
 
(ix)           take any Material Action without the unanimous written approval
of all members or partners of each Borrower.
 
(c)           Separateness Covenants.  In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate, each Borrower covenants that it will observe the following covenants:
 
(i)           maintain books and records separate from those of any other
Person;
 
(ii)           maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets;
 
(iii)           comply with all organizational formalities necessary to maintain
its separate existence;
 
(iv)           hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity;
 
(v)           maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person;
 
(vi)           other than with respect to the consolidated tax returns of its
Affiliates, prepare and file its own tax returns separate from those of any
Person to the extent required by applicable law, and pay any taxes required to
be paid by applicable law;
 
(vii)           allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;
 
(viii)           not enter into any transaction with Affiliates except as
permitted under Section 7.06 and under the Parent Cash Management System and
except on an arm’s-length basis on terms which are intrinsically fair and no
less favorable than would be available for unaffiliated third parties, and
pursuant to written, enforceable agreements;
 
(ix)           conduct business in its own name;
 
(x)           not commingle its assets or funds with those of any other Person,
other than as (A) permitted or required by this Agreement and (B) contemplated
by the Parent Cash Management System;
 
(xi)           not assume, guarantee or pay the debts or obligations of any
other Person, other than with respect to the pledge of its assets to secure the
indebtedness of the other Borrowers hereunder and as described in
Section 7.02(d).
 
(xii)           correct any known misunderstanding as to its separate identity;
 
(xiii)           not permit any Affiliate to guarantee or pay its obligations
(other than limited guarantees, indemnities and pledge of assets set forth in
the Credit Documents
 
 
Page 75

--------------------------------------------------------------------------------

 
 
 
and in the Hazardous Materials Indemnity Agreement) and as permitted under
Section 7.06;
 
(xiv)           not make loans or advances to any other Person except as
contemplated by the Parent Cash Management System;
 
(xv)           pay its liabilities and expenses out of and to the extent of its
own funds or from advances permitted under Section 7.06;
 
(xvi)           maintain a sufficient number of employees in light of its
contemplated business purpose and pay the salaries of its own employees, if any,
only from its own funds or from advances permitted under Section 7.06;
 
(xvii)           maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require any equity owner to make additional capital contributions to
any Borrower; and 
 
(xviii)           cause the managers, officers, employees, agents and other
representatives of each Borrower to act at all times with respect to such
Borrower consistently and in furtherance of the foregoing and in the best
interests of such Borrower.
 
Failure of any Borrower to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of such
Borrower as a separate legal entity.
 
6.15.           New Borrowers.
 
Upon the acquisition, incorporation or other creation of any direct or indirect
Subsidiary of the Parent which owns or is to own a Borrowing Base Asset or the
determination that any Real Property Asset owned by a Subsidiary is to become a
Borrowing Base Asset, the Borrowers shall (i) cause such Subsidiary to become a
Borrower hereunder through the execution and delivery to the Administrative
Agent of a Borrower Joinder Agreement on or before the earlier of (A) the date
on which a Real Property Asset owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Borrowing Base Amount and (B) the
deadline for the delivery of the next Compliance Certificate pursuant to
Section 6.02(a), and (ii) cause such Subsidiary to deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Subsidiary, favorable
opinions of counsel to such Subsidiary (which shall cover, among other things,
the legality, validity, binding effect and enforceability of the documentation
referred to above), all in form, content and scope reasonably satisfactory to
the Administrative Agent.
 
6.16.           Pledged Assets.
 
The Borrowers shall at all times subject all Borrowing Base Assets and all of
their respective personal property to first priority Liens (subject in any case
to Permitted Liens which by operation of law or contract would have priority
over the Liens securing the Obligations) in favor of the Administrative Agent to
secure the Obligations pursuant to the terms and conditions

 
 
Page 76

--------------------------------------------------------------------------------

 
 
 
of the Credit Documents and such other additional security documents as the
Administrative Agent shall reasonably request, and deliver all Borrowing Base
Asset Deliverables (and any updates to any of the information or materials
delivered as a portion thereof) and such other documentation as the
Administrative Agent may reasonably request in connection with the foregoing,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.  In furtherance of the Borrowers’ obligations under this Section 6.16,
the Borrowers hereby agree that they shall, from time to time, at their own
expense, promptly execute, deliver, file and/or record all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Administrative Agent may reasonably request (including, without
limitation, the procurement of landlord consents with respect to the assignment
of the applicable Borrower’s interests in any Borrowing Base Assets), in order
to (a) properly evidence the Borrowers’ Obligations hereunder or under any
Credit Document or (b) perfect, continue and protect the Liens and security
interests granted or purported to be granted by any Collateral Documents and to
enable the Administrative Agent to exercise and enforce its rights and remedies
hereunder and under any other Credit Document with respect to any
Collateral.  The applicable Borrower(s) shall promptly deliver to the
Administrative Agent a copy of each such instrument and evidence of its proper
filing or recording, as necessary or desirable.
 
6.17.           Appraisals.
 
(a)           The Borrowers agree that the Administrative Agent shall have the
right, once prior to the Maturity Date (but to the extent no Default or Event of
Default has occurred and is continuing, not during the six (6) month period
immediately prior to the Maturity Date), to request appraisals with respect to
the Borrowing Base Assets, that the Administrative Agent shall engage all
appraisers with respect to such appraisals and that the Borrowers shall pay or
reimburse to the Administrative Agent all reasonable and documented costs and
expenses associated therewith to the extent required by and subject to the
provisions of Section 10.04 hereof.
 
(b)           From time to time, any Lender may request Borrowers to furnish to
Administrative Agent appraisal reports or updates to appraisals (as directed by
Administrative Agent) in form and substance and from appraisers reasonably
satisfactory to Administrative Agent stating the then current fair market value
of each Project within thirty (30) days following the request therefor from
Administrative Agent; provided, however, that Borrowers shall not be required to
pay for any such appraisal more frequently than once during the term of the
Loan, unless a Potential Default or Event of Default exists.
 
(c)           From time to time, Borrowers shall have the right to provide to
Administrative Agent appraisal reports or updates to appraisals in form and
substance and from appraisers reasonably satisfactory to Administrative Agent
stating the then current as-is fair market value of one or more of the Projects
for the purposes of establishing an updated Collateral Value for such Project,
provided that such right may exercised only one time with respect to any Project
during the term of the Loan.  Borrowers shall bear the full cost of any such
appraisal or updated appraisal.
 
 
Page 77

--------------------------------------------------------------------------------

 

 
6.18.           Anti-Terrorism Laws.
 
None of the Credit Parties nor any of their respective Consolidated Subsidiaries
(i) will conduct any business or will engage in any transaction or dealing with
any Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) will deal
in, or will engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order; or (iii) will engage in or
will conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in the Executive Order or the Patriot Act.  Each Borrower covenants
and agrees to execute and/or deliver to Administrative Agent any certification
or other evidence requested from time to time by Administrative Agent in its
sole discretion, confirming such Borrower’s compliance with this Section
including, without limitation, any documentation which is necessary for ongoing
compliance with any anti-money laundering Laws applicable to any Lender.
 
6.19.           Compliance With Material Contracts.
 
Each Credit Party shall perform and observe all the material terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by the Administrative Agent and, upon
the reasonable request of the Administrative Agent, make to each other party to
each such Material Contract such demands and requests for information and
reports or for action as any Credit Party is entitled to make under such
Material Contract.
 
6.20.           Health Care Covenants.
 
Without limiting the generality of the provisions of Section 6.05, each Borrower
hereby represents, covenants and agrees as follows:
 
(a)           If and to the extent required under applicable Laws, each Borrower
shall, and shall cause each Operator to, maintain in full force and effect a
valid certificate of need (“CON”) or similar certificate, license, or approval
issued by the State Regulator for the requisite number of Senior Housing Units
(other than the independent living units) in the Borrowing Base Assets, and a
provider agreement or other required documentation of approved provider status
for each provider payment or reimbursement program, if applicable.  Each
Borrower shall, and shall cause each Operator to, operate the Borrowing Base
Assets in a manner such that the Licenses shall remain in full force and
effect.  True and complete copies of the Licenses have been delivered to Lender.
 
(b)           The Licenses:
 
(i)           Are not now and will not be (A) transferred to any location other
than the applicable Borrowing Base Asset or (B) pledged as collateral security
for any loan or indebtedness, other than the Loan; and
 
(ii)           Shall continue in full force and effect throughout the term of
the Credit Facility and will remain free from restrictions or known conflicts,
and shall not be

 
Page 78

--------------------------------------------------------------------------------

 
 
 
provisional, probationary or restricted in any manner which would materially
impair the use or operation of the applicable Borrowing Base Asset as a skilled
nursing facility, assisted living facility, memory care facility, or senior
independent living facility, as applicable.
 
(c)           The Borrowers shall not do, and shall not permit any Operator to
do (or suffer to be done), any of the following with respect to the Borrowing
Base Assets:
 
(i)           Rescind, withdraw, revoke, or amend the number of Senior Housing
Units permitted under the Licenses or otherwise amend the Licenses in such a
manner that results in a Material Adverse Effect on the rates charged or
otherwise diminish or impair the nature, tenor or scope of the Licenses or which
could in any way be reasonably expected to materially impair the use or
operation of the applicable Borrowing Base Asset as a skilled nursing facility,
assisted living facility, memory care facility, or senior independent living
facility, as applicable;
 
(ii)           Replace or transfer all or any part of any Borrowing Base Asset’s
licensed beds or CON to another site or location other than another Borrowing
Base Asset;
 
6.21.           Public Company Status.
 
The Parent shall, at all times during the term hereof, maintain its status as a
publicly traded company whose shares are or are intended to be listed on the New
York Stock Exchange or such other nationally recognized stock exchange.


6.22.           Use and Application of Insurance Proceeds.
 
(a)           Notice; Repair Obligation.  If any Borrowing Base Asset shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), the Borrowers shall give prompt notice thereof to the
Administrative Agent.  Following the occurrence of a Casualty, the Borrowers,
regardless of whether insurance proceeds are available, shall promptly proceed
to restore, repair, replace or rebuild the same to be of at least equal value
and of substantially the same character as prior to such damage or destruction,
all to be effected in accordance with applicable law.
 
(b)           Application of Insurance Proceeds.  The Administrative Agent shall
apply insurance proceeds to costs of restoring the applicable Borrowing Base
Asset or to the payment of the Loan as follows:
 
(i)           if the loss is less than or equal to the Restoration Threshold,
the Administrative Agent shall apply the insurance proceeds to restoration
provided (A) no Event of Default exists, and (B) the applicable Borrower who
owns the affected Borrowing Base Asset promptly commences and is diligently
pursuing restoration of the applicable Borrowing Base Asset;
 
(ii)           if the loss exceeds the Restoration Threshold, the Administrative
Agent shall apply the insurance proceeds to restoration provided that (A) at all
times during such restoration no Event of Default exists; (B) the Administrative
Agent determines

 
Page 79

--------------------------------------------------------------------------------

 

 
throughout the restoration that there are sufficient funds available to restore
and repair the affected Borrowing Base Asset to a condition approved by the
Administrative Agent; (C) the Administrative Agent determines that the revenues
from the affected Borrowing Base Asset and the other Borrowing Base Assets
during restoration, taking into account rent loss or business interruption
insurance, will be sufficient to pay debt service on the Loan; (D) the
Administrative Agent determines that the ratio of the outstanding principal
balance of the Loan to appraised value of the affected Borrowing Base Asset and
other Borrowing Base Assets after restoration will not exceed the loan-to-value
ratio that existed on the Closing Date; (E) the Administrative Agent determines
that restoration and repair of the affected Borrowing Base Asset to a condition
approved by the Administrative Agent will be completed within nine (9) months
after the date of loss or casualty and in any event at least ninety (90) days
prior to the Maturity Date; (F) the applicable Borrower promptly commences and
is diligently pursuing restoration of the Borrowing Base Asset; and (G) the
affected Borrowing Base Asset after the restoration will be in compliance with
and permitted under all applicable Laws, including zoning, building and land use
laws, rules, regulations and ordinances; and
 
(iii)           if the conditions set forth in (i) and (ii) above are not
satisfied, in the Administrative Agent’s reasonable discretion, the
Administrative Agent may apply any insurance proceeds it may receive to
Obligations owing under the Credit Documents in such order and manner as the
Administrative Agent in its sole discretion determines, or allow all or a
portion of such proceeds to be used for the restoration of the affected
Borrowing Base Asset.
 
(c)           Disbursement of Insurance Proceeds.  Insurance proceeds applied to
restoration will be disbursed by the Administrative Agent on receipt of
reasonably satisfactory plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates, and otherwise in
accordance with prudent commercial construction lending practices for
construction loan advances (including appropriate retainages to ensure that all
work is completed in a workmanlike manner).
 
6.23.           Condemnation Awards.
 
The Borrowers shall promptly give the Administrative Agent written notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting any Borrowing Base Asset (a “Condemnation”) and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such Condemnation.  Following the occurrence of a Condemnation,
the Borrower that owns the affected Borrowing Base Asset, regardless of whether
any award or compensation (an “Award”) is available, shall promptly proceed to
restore, repair, replace or rebuild the same to the extent practicable to be of
at least equal value and of substantially the same character as prior to such
Condemnation, all to be effected in accordance with applicable Law.  The
Administrative Agent may participate in any such proceeding and the Borrowers
will deliver to the Administrative Agent all instruments necessary or required
by the Administrative Agent to permit such participation.  Without the
Administrative Agent’s prior consent, the Borrowers (a) shall not agree to any
Award, and (b) shall not take any action or fail to take any action which would
cause the Award to be determined.  All Awards for the taking or purchase in lieu
of condemnation of any Borrowing Base Asset or any part thereof are hereby
 
 
Page 80

--------------------------------------------------------------------------------

 
 
 
assigned to and shall be paid to the Administrative Agent.  The Administrative
Agent is hereby irrevocably appointed as each Borrower’s attorney-in-fact,
coupled with an interest, with exclusive power to collect, receive and retain
any Award and to make any compromise or settlement in connection with any such
Condemnation and to give proper receipts and acquittances therefor, and in the
Administrative Agent’s sole discretion to apply the same toward the payment of
the Loan, notwithstanding that the Loan may not then be due and payable, or to
the restoration of the affected Borrowing Base Asset; provided, however, if the
Award is less than or equal to $100,000 and the Borrowers request that such
proceeds be used for non-structural site improvements (such as landscape,
driveway, walkway and parking area repairs) required to be made as a result of
such Condemnation, the Administrative Agent will apply the Award to such
restoration in accordance with disbursement procedures applicable to insurance
proceeds provided there exists no Default or Event of Default.  The Borrowers,
upon request by the Administrative Agent, shall execute all instruments
requested to confirm the assignment of the Award to the Administrative Agent,
free and clear of all liens, charges or encumbrances.  Anything herein to the
contrary notwithstanding, if a Default or an Event of Default exists, the
Administrative Agent is authorized to adjust such Award without the consent of
the Borrowers and to collect such Award in the name of the Administrative Agent
and the Borrowers.
 
6.24.           Cash Management System.
 
(a)           Borrowers covenant and agree that all revenue from the operations
of the Borrowing Base Assets will be deposited on a daily basis into either the
Portfolio General Receivables Account or one of the Third Party Payor
Receivables Accounts, all of which accounts will be subject to a Blocked Account
Agreement. Funds in the Third Party Payor Receivables Accounts will be swept on
a daily basis into the Portfolio General Receivables Account, and all funds in
the Portfolio General Receivables Account will then be swept on a daily basis
into the Parent Sweep Account.  All expenses of each Borrowing Base Asset will
be paid directly from Parent Sweep Account or other Parent accounts.  All cash
swept to the Parent Sweep Account from a Borrowing Base Asset and remaining
after payment of expenses of such Borrowing Base Asset shall be reflected in the
accounting records of Parent and its Subsidiaries with respect to such Borrowing
Base Asset as “due from Parent”, and all amounts by which expenses paid with
respect to a Borrowing Base Asset exceed cash swept to the Parent Sweep Account
from such Borrowing Base Asset shall be reflected in the accounting records of
Parent and its Subsidiaries with respect to such Borrowing Base Asset as “due to
Parent.”  Borrowers will not modify the cash management system described in this
Section 6.24 (“Parent Cash Management System”) without the prior written consent
of Administrative Agent.
 
(b)           During the existence of an Event of Default, all amounts in the
Portfolio General Receivables Account will be under the sole control and domain
of Administrative Agent and the Deposit Account Bank shall disburse all such
funds to Administrative Agent.  Administrative Agent shall disburse such funds
to Borrowers on a daily basis up to the budgeted amount of operating expenses of
the Projects contained in an operating budget approved by Administrative Agent,
or for such other or additional operating expenses as may be approved by
Administrative Agent.  Administrative Agent shall apply the balance remaining in
the Portfolio General Receivables Account as of the end of each month to the
Obligations, in such order as Administrative Agent, in its sole discretion, may
elect.
 
 
Page 81

--------------------------------------------------------------------------------

 
 
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
The Borrowers hereby covenant and agree (on their own behalf and on behalf of
the Parent, as applicable) that until the Obligations, together with interest,
fees and other obligations hereunder, have been paid in full and the Commitments
hereunder shall have terminated:
 
7.01.           Liens.
 
No Borrower shall, at any time, create, incur, assume or suffer to exist any
Lien upon any of its assets or revenues, whether now owned or hereafter
acquired, other than Permitted Liens.  The Parent shall not create, or permit
the creation of, any Lien upon the Capital Stock of any Borrower.
 
7.02.           Indebtedness.
 
No Borrower shall create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)           Indebtedness under the Credit Documents;
 
(b)           Indebtedness of the Borrowers set forth in Schedule 7.02 (and
renewals, refinancings and extensions thereof in amounts no greater, and on
terms and conditions no less favorable to such Person than such existing
Indebtedness);
 
(c)           unsecured intercompany Indebtedness of any Borrower to any Credit
Party; provided, that such Indebtedness shall be expressly subordinate in all
respects to the Obligations on terms reasonably acceptable to the Administrative
Agent; and
 
(d)           Indebtedness of the Borrowers under equipment leasing or financing
arrangements for use at the Borrowing Base Assets, provided such Indebtedness
shall not exceed (i) $100,000 for any Borrowing Base Asset with fewer than 150
units and (ii) $200,000 for any Borrowing Base Asset with 150 or more units.
 
7.03.           Fundamental Changes.
 
No Borrower shall merge, dissolve, liquidate, consolidate with or into another
Person, provided, that, notwithstanding the foregoing provisions of this
Section 7.03, any Consolidated Party which is not a Borrower may be merged or
consolidated with or into any Borrower provided that such Borrower shall be the
continuing or surviving entity and such Borrower must continue to satisfy the
requirements of Section 6.14.
 
7.04.           Dispositions; Acquisitions.
 
(a)           The Borrowers shall not make any sale, lease, transfer or other
Disposition of (i) any Borrowing Base Asset, except to the extent permitted
pursuant to Section 7.12 hereof; or (ii) any material assets of the Borrowers
unless (A) such sale, lease, transfer or other Disposition is performed in the
ordinary course of the Borrowers’ Businesses or (B) the consideration paid in
connection with such material assets (1) is in cash or Cash Equivalents, (2) is
in an amount not
 
 
Page 82

--------------------------------------------------------------------------------

 
 
 
less than the fair market value of the Property disposed of and (3) does not
exceed, in the aggregate during any calendar year (for the all Borrowers and all
such sales, leases, transfers or other Dispositions) $1,000,000.  The Parent
shall not, in any case, transfer, sell, lease, pledge or otherwise Dispose of
the Capital Stock of the Borrowers held by it without the prior written consent
of the Administrative Agent (which consent may be granted or withheld in the
sole discretion of the Administrative Agent).
 
(b)           The Borrowers shall not, without the prior written consent of the
Administrative Agent (which consent may be granted or withheld in the sole
discretion of the Administrative Agent), make any Investments or otherwise
acquire any material real or personal property other than: (i) acquisitions of
personal property in the ordinary course of business to the extent required to
continue to operate the Borrowers’ Businesses in the manner in which they are
currently being operated, (ii) investments in cash or Cash Equivalents,
(iii) investments in Borrowing Base Assets and (iv) the amounts reflected as
“due from Parent” on accounting records in connection with the operation of the
Parent Cash Management System.
 
7.05.           Business Activities.
 
No Borrower shall engage in any business activities other than owning, holding,
leasing, operating, developing, managing, improving and providing secured
financing for real and personal property and similar interests in leasehold
properties which are owned by or net leased to healthcare operators for use as
Healthcare Facilities and activities incidental thereto.
 
7.06.           Transactions with Affiliates and Insiders.
 
No Borrower shall, at any time, enter into or permit to exist any transaction or
series of transactions with any officer, director or Affiliate of such Borrower
other than (a) advances by such Person of working capital to any such Borrower,
(b) transfer of assets to any Borrower, provided such transfer is made without
obligation on the receiving Borrower to return the assets transferred,
(c) intercompany transactions expressly permitted by Section 7.02, Section 7.03
or Section 7.04 and under the Parent Cash Management System, (d) normal
compensation and reimbursement of expenses of officers and directors and (e)
except as otherwise specifically limited in this Credit Agreement, other
transactions which are entered into in the ordinary course of such Borrower’s
business on terms and conditions substantially as favorable to such Borrower as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.
 
7.07.           Organization Documents; Fiscal Year.
 
No Credit Party shall (a) amend, modify or change its organization documents in
a manner adverse to the Lenders or (b) change its fiscal year.
 
7.08.           Modifications to Other Documents.
 
The Borrowers shall not, without the prior written consent of the Required
Lenders enter into any material amendment or modification or cancel or terminate
any Material Contract (subject to the provisions of this Section 7.08 with
respect to Facility Operating Leases) prior to its stated
maturity.  Notwithstanding the foregoing, with respect to any Facility Operating
Lease,
 
 
Page 83

--------------------------------------------------------------------------------

 
 
 
the Borrowers may amend or modify or permit the amendment or modification of any
Facility Operating Lease without the Required Lenders’ prior written consent,
except to the extent such amendment or modification:  (a) decreases the rent or
any other monetary obligations under any Facility Operating Lease (except as set
forth in the proviso to this sentence); (b) shortens the term of any Facility
Operating Lease; (c) releases or limits the liability of any guarantor under any
Facility Operating Lease; (d) releases any security deposits or letters of
credit or any other security or collateral under any Facility Operating Lease or
under any guaranty of or pledge or security agreement in respect of any Facility
Operating Lease; (e) consents to the assignment, delegation or other transfer of
rights and obligations under any Facility Operating Lease; (f) changes the terms
of any purchase option under any Facility Operating Lease, including the
purchase price or the time during which such option may be exercised; or
(g) makes any other material change to the terms and conditions of any Facility
Operating Lease or increases in any material respect the obligations or
liabilities of the applicable Borrower thereunder; provided, however, that to
the extent such amendment, modification or restructuring of a Facility Operating
Lease involves the replacement of an Operating Tenant, (A) the Borrowers shall
have delivered to the Lenders and the Administrative Agent (1) the identity of
such proposed new tenant (the “New Tenant”), (2) the proposed lease with such
New Tenant (the “New Lease”) and (3) such other information as reasonably
requested and (B) provided that (1) such New Tenant is an Eligible Tenant, (2)
the New Lease provides for rent payments in each year which are at least eighty
percent (80%) of the rent payments in each year due under the lease being
amended, modified or replaced (the “Existing Facility Operating Lease”) and (3)
the New Lease is otherwise substantially similar in all material respects to the
Existing Facility Operating Lease, then within twenty (20) Business Days after
receiving the foregoing information from the Borrowers, with a request that the
Required Lenders approve the New Tenant and New Lease and which prominently
states on the face of the request that it will be deemed approved if not
approved or disapproved within twenty (20) Business Days after receipt by
Administrative Agent, if the Required Lenders have not either approved or
disapproved such proposal, the Required Lenders shall be deemed to have approved
such proposal.
 
7.09.           Ownership of Subsidiaries.
 
Notwithstanding any other provisions of this Credit Agreement to the contrary,
(a) no Borrower shall own any Capital Stock of any other entity; (b) no Person
other than the Parent or its Wholly Owned Subsidiaries shall own any Capital
Stock of any Borrower; and (c) no Borrower shall permit the creation,
incurrence, assumption or existence of any Lien on any Capital Stock of any
Borrower.
 
7.10.           No Further Negative Pledges.
 
No Borrower will enter into, assume or become subject to any Negative Pledges or
agreement prohibiting or otherwise restricting the existence of any Lien upon
any of its property in favor of the Administrative Agent (for the benefit of the
Lenders) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, or requiring the grant of any security for any obligation if
such property is given as security for the Obligations, except (a) in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien, provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien, and (b) pursuant to customary
restrictions and conditions
 
 
Page 84

--------------------------------------------------------------------------------

 
 
 
contained in any agreement relating to the sale of any property permitted under
Section 7.04, pending the consummation of such sale.
 
7.11.           Limitation on Restricted Actions.
 
The Borrowers will not directly or indirectly, create or otherwise cause or
suffer to exist or become effective any encumbrance or restriction on the
ability of any such Person to (a) pay dividends or make any other distributions
to the Parent on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (b) pay any Indebtedness or other
obligation owed to any Credit Party, (c) make loans or advances to any Credit
Party, (d) sell, lease or transfer any of its properties or assets to any Credit
Party, or (e) act as a Borrower and pledge its assets pursuant to the Credit
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(d)
above) for such encumbrances or restrictions existing under or by reason of
(i) this Credit Agreement and the other Credit Documents, (ii) applicable Law,
or (iii) any Lien or any documentation or instrument governing any Lien
permitted under Section 7.01 provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien.
 
7.12.           Addition/Replacement of Borrowing Base Assets.
 
(a)           The Borrowers shall not request a release of any Borrowing Base
Assets from the Liens established pursuant to the applicable Mortgage Instrument
and Assignment of Leases with respect thereto or add any Real Property Assets as
Borrowing Base Assets hereunder except in accordance with the following:
 
(i)           The Borrowers may at any time include additional Real Property
Assets (which satisfy the requirements set forth in the definition of Borrowing
Base Assets, including, without limitation, delivery of each of the Borrowing
Base Asset Deliverables with respect thereto) as Borrowing Base Assets with the
written approval of the Administrative Agent.
 
(ii)           The Borrowers may obtain releases of Borrowing Base Assets from
the Liens and security interests of the Administrative Agent hereunder and under
the Collateral Documents relating thereto through satisfaction of each of the
following conditions:  (A) the applicable Borrower shall deliver to the
Administrative Agent, not less than thirty (30) days prior to the date of such
requested release a written request for release of the applicable Borrowing Base
Asset, (B) the applicable Borrower shall deliver, together with such request for
release, a pro forma Compliance Certificate showing that, on a pro forma basis,
after giving effect to such release, (1) all financial covenants contained
herein shall be satisfied and (2) the outstanding principal amount of
Obligations shall not exceed the lesser of the Aggregate Committed Amount and
the Borrowing Base Amount (after giving effect to the removal of such Borrowing
Base Asset from the calculation of the Borrowing Base Amount or Borrowers shall
pay to Administrative Agent an amount necessary to make such statement true (the
“Release Price”)), (C) a Responsible Officer of the Borrowers shall certify in
writing to the Administrative Agent that no Default or Event of Default shall
exist immediately after giving effect to the applicable release and (D) the
Administrative Agent shall have
 
 
Page 85

--------------------------------------------------------------------------------

 
 
 
received evidence, acceptable to it in its discretion that the matters set forth
in such request, Compliance Certificate and certification are true and correct
in all material respects.  To the extent all such conditions to release are
satisfied, including the payment of the Release Price, the Administrative Agent
will, at the Borrowers’ expense, deliver to the applicable Borrower a partial
release letter in the form of Exhibit I attached hereto.
 
(b)           The Borrowers shall not otherwise actively cause or willfully fail
to take any commercially reasonable action that causes any Borrowing Base Asset
to fail to qualify as such during the term of this Credit Agreement.
 
(c)           Immediately upon a Responsible Officer of any Borrower obtaining
knowledge that a Borrowing Base Asset fails to qualify as such, Borrowers shall
deliver a pro forma Borrowing Base Certificate (which certificate shall include
an update to the information set forth on Schedule 5.12) demonstrating that,
upon giving effect to the removal of the Collateral Value or Availability Amount
attributable to such former Borrowing Base Asset from the calculation of the
Borrowing Base Amount, the Borrowers shall be in compliance with Section 2.01(a)
hereof.
 
(d)           The Borrowers shall not include any Real Property Asset as a
Borrowing Base Asset on any schedule, Borrowing Base Certificate or Compliance
Certificate delivered in connection with this Credit Agreement unless (i) such
Real Property Asset meets the definition of Borrowing Base Asset and Borrowers
have otherwise satisfied the requirements set forth in this Agreement and (ii)
such Real Property Asset continues to qualify as a Borrowing Base Asset as of
the date of such inclusion.
 
7.13.           Limitation of Borrowing Base Assets in Metropolitan Statistical
Area.
 
Anything herein to the contrary notwithstanding, at no time shall the Collateral
Value of the Borrowing Base Assets in any Metropolitan Statistical Area exceed
twenty percent (20%) of the total Collateral Value of all Borrowing Base Assets,
except those that exist as of the Closing Date and any that may be otherwise
approved by the Required Lenders.


ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01.           Events of Default.
 
The occurrence and continuation of any of the following shall constitute an
Event of Default:
 
(a)           Non-Payment.  The Borrowers or any other Credit Party fails to pay
when and as required to be paid herein (i) any amount of principal of the Loan
when due, (ii) within five (5) days after the same becomes due, any interest on
the Loan or any Unused Fee, (iii) within ten (10) Business Days after the
earlier of (A) a Responsible Officer of the Parent or any Borrower becoming
aware that the same has become due or (B) written notice from the Administrative
Agent to the Borrowers, any other fee payable herein or any other amount payable
herein or under any other Credit Document becomes due, or (iv) the Obligations
at the Maturity Date, whether by acceleration or otherwise; or
 
 
Page 86

--------------------------------------------------------------------------------

 
 
 
(b)           Specific Covenants.  The Borrowers fail to perform or observe any
term, covenant or agreement contained in (i) any of Sections 6.01 6.02 or 6.10
within ten (10) Business Days after the same becomes due or required or (ii) any
of Sections 6.07, 6.11, 6.12, 6.14, 6.15 or Sections 7.02, 7.03, 7.05, 7.07,
7.09 through 7.12; or
 
(c)           Other Defaults.  Any Credit Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Credit Document on its part to be performed or observed and
such failure continues for thirty (30) days after the earlier of (i) a
Responsible Officer of the Parent or any Borrower becoming aware of such default
or (ii) written notice thereof by the Administrative Agent to the Borrowers (or,
if such failure cannot be reasonably cured within such period, sixty (60) days,
so long as the applicable Credit Party has diligently commenced such cure and is
diligently pursuing completion thereof); or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by the Borrowers on
behalf of the Borrowers, the Parent or any other Credit Party and contained in
this Credit Agreement, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Borrower (A) fails to perform or observe
(beyond the applicable grace or cure period with respect thereto, if any) any
Contractual Obligation, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise and
beyond the applicable grace or cure period with respect thereto, if any) in
respect of any Indebtedness (other than Indebtedness hereunder) or otherwise
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
event of default is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or cash
collateral in respect thereof to be demanded, in each case to the extent such
Contractual Obligation or Indebtedness or other obligation is in an amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or (ii) there occurs a “default” or an “event of default”
(as such terms are defined in the Facility Operating Leases) under any Facility
Operating Lease; or
 
(f)           Insolvency Proceedings, Etc.  The Parent, any Borrower or any
Operator institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its properties; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of the Parent, such Borrower or such Operator and the
appointment continues undischarged or unstayed for sixty (60) days (or, if such
appointment or proceeding cannot be reasonably discharged or stayed
 
 
Page 87

--------------------------------------------------------------------------------

 
 
 
within such period, ninety (90) days, so long as the applicable party has
diligently commenced the actions necessary to obtain such discharge or stay and
is diligently pursuing completion thereof); or any proceeding under any Debtor
Relief Law relating to the Parent, any Borrower or any Operator or to all or any
material part of its property is instituted without the consent of the Parent,
such Borrower or such Operator, as the case may be, and continues undismissed or
unstayed for sixty (60) days (or, if such proceeding cannot be reasonably
dismissed or stayed within such period, ninety (90) days, so long as the
applicable party has diligently commenced the actions necessary to obtain such
dismissal or stay and is diligently pursuing completion thereof), or an order
for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Parent or any
Borrower becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process in an amount in excess of the Threshold Amount is
issued or levied against all or any material part of the properties of the
Parent or any Borrower and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Parent or any Borrower
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage or not otherwise paid in full), or (ii) any one or more non-monetary
final judgments that have, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of a Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) a Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Credit Documents; Guaranty.  (i) Any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or as a result of satisfaction in full of
all the Obligations or as a result of the Administrative Agent’s failure to
record and/or file where and/or when appropriate any Collateral Documents or any
continuation statements, ceases to be in full force and effect; or any Credit
Party contests in any manner the validity or enforceability of any Credit
Document; or any Credit Party denies that it has any or further liability or
obligation under any Credit Document, or purports to revoke, terminate or
rescind any Credit Document; (ii) the Guaranty or the Hazardous Materials
Indemnity Agreement shall cease to be in full force and effect, or the Guarantor
shall deny or disaffirm its obligations under such Guaranty or Hazardous
Materials Indemnity Agreement, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Guaranty or Hazardous
 
 
Page 88

--------------------------------------------------------------------------------

 
 
 
Materials Indemnity Agreement; or (iii) any Facility Operating Lease shall cease
to be in full force and effect, or the Operating Tenant shall deny or disaffirm
such Operating Tenant’s obligations under such Facility Operating Lease; or (iv)
any of the Eligible Ground Leases shall be terminated by the ground lessor
thereunder or otherwise cease to be in full force and effect by action of the
ground lessor thereunder; or
 
(k)           Change of Control.  There occurs any Change of Control.
 
8.02.           Remedies Upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
upon written notice to the Borrowers in any instance, take any or all of the
following actions:
 
(a)           declare the commitment of each Lender to make Advances to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of the Loan, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or additional notice of any kind, all of which are
hereby expressly waived by the Borrowers; and
 
(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Credit Documents or
applicable law;
 
provided, however, that upon the occurrence of an Event of Acceleration, the
obligation of each Lender to make Advances shall automatically terminate, the
unpaid principal amount of the Loan and all interest and other amounts as
aforesaid shall automatically become due and payable without further act of the
Administrative Agent or any Lender.
 
8.03.           Application of Funds.
 
After the exercise of remedies in accordance with the provisions of Section 8.02
(or after the Loan has automatically become immediately due and payable as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such or incurred by Administrative Agent in the exercise of its rights and
remedies under this Agreement;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;
 
 
Page 89

--------------------------------------------------------------------------------

 
 
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loan, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loan, ratably among such parties in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.
 
8.04.           Administrative Agent’s Right to Perform the Obligations.
 
Upon the occurrence of an Event of Default and during continuation thereof,
then, without waiving or releasing any other right, remedy or recourse the
Administrative Agent or Lenders may have because of such Event of Default, the
Administrative Agent may (but shall not be obligated to) make such payment or
perform any act required of the Borrowers under this Agreement for the account
of and at the expense of the Borrowers, and shall have the right to enter upon
the Borrowing Base Assets for such purpose and to take all such action thereon
and with respect to the Borrowing Base Assets as it may deem necessary or
appropriate.  The Borrowers shall indemnify, defend and hold the Administrative
Agent and Lenders harmless from and against any and all losses, liabilities,
claims, damages, expenses, obligations, penalties, actions, judgments, suits,
costs, or disbursements of any kind or nature whatsoever, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by the
Administrative Agent pursuant to the provisions of this Section  8.04, including
those arising from the joint, concurrent, or comparative negligence of the
Administrative Agent, except as a result of the Administrative Agent’s and/or
Lenders’ gross negligence or willful misconduct.  All sums paid by the
Administrative Agent pursuant to this Section 8.04, and all other sums expended
by the Administrative Agent to which it shall be entitled to be indemnified
pursuant to this Section 8.04, together with interest thereon at the Default
Rate from the date of such payment or expenditure until paid, shall constitute
additions to the Obligations, shall be secured by the Credit Documents and shall
be paid by the Borrowers to the Administrative Agent upon demand.
 
8.05.           Special Cure Right.
 
Notwithstanding anything contained in this Article 8 to the contrary, if there
occurs an Event of Default with respect to a particular Borrowing Base
Asset  (the “Defaulting Asset”) or the Borrower which owns such Defaulting Asset
(the “Defaulting Borrower”), then absent any other continuing Event of Default
hereunder, such Event of Default with respect to the Defaulting Asset shall not
constitute an “Event of Default” hereunder subject to satisfaction of each of
the following:
 
(a)           Borrowers shall within five (5) days following such Event of
Default deliver to Administrative Agent a pro forma Compliance Certificate
showing, on a pro forma basis (after giving effect to the removal of the
Defaulting Asset(s) from such calculation) (i) the Borrowing Base Amount, and
(ii) the Debt Yield.
 
 
Page 90

--------------------------------------------------------------------------------

 
 
 
(b)           If the calculation of the Debt Yield is below 10%, Borrowers shall
(i) within ten (10) days following the occurrence of such Event of Default, pay
to the Administrative Agent a prepayment of principal in an amount necessary to
achieve a Debt Yield of not less than 10.0% and (ii) within thirty (30) days
following the occurrence of such Event of Default, cure the Event of Default to
the satisfaction of Administrative Agent or pay to the Administrative Agent a
prepayment of principal in an amount necessary to reduce the Principal
Obligations to an amount that does not exceed the Borrowing Base Amount
(excluding for purposes of such calculation, the Defaulting Asset(s)).
 
(c)           If the calculation of the Debt Yield is above 10%, Borrowers shall
within thirty (30) days following the occurrence of such Event of Default, cure
the Event of Default to the satisfaction of Administrative Agent or pay to the
Administrative Agent a prepayment of principal in an amount necessary to reduce
the Principal Obligations to amount that does not exceed the Borrowing Base
Amount (excluding for purposes of such calculation, the Defaulting Asset(s)).
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01.           Appointment and Authorization of Administrative Agent.
 
Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly delegated to it by the terms of this
Credit Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto.  Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Credit Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent.  Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law.  Instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
 
9.02.           Delegation of Duties.
 
The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.
 
 
Page 91

--------------------------------------------------------------------------------

 
 
 
9.03.           Liability of Administrative Agent.
 
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or participant for any recital, statement, representation or warranty made by
any Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder.  No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.
 
9.04.           Reliance by Administrative Agent.
 
(a)           The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under any Credit Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Credit Agreement or any other Credit Document in accordance with a request
or consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
 
(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.
 
 
Page 92

--------------------------------------------------------------------------------

 
 
 
9.05.           Notice of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or any Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  The Administrative Agent
will notify the Lenders of its receipt of any such notice.  The Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the requisite Lenders in accordance herewith; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable or in the best interest of the
Lenders.
 
9.06.           Credit Decision; Disclosure of Confidential Information by
Administrative Agent.
 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession (in each case, except to the
extent the Administrative Agent has confirmed to any Lender in writing the
satisfaction of conditions to funding as of the Closing Date).  Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrowers and the other Credit
Parties hereunder.  Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Credit Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent herein, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Credit Parties or any of
their respective Affiliates that may come into the possession of any
Agent-Related Person.
 
 
Page 93

--------------------------------------------------------------------------------

 
 
 
9.07.           Indemnification of Administrative Agent.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section.  Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers.  The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.
 
9.08.           Administrative Agent in its Individual Capacity.
 
GECC and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Credit Parties and their respective Affiliates as
though GECC were not the Administrative Agent hereunder and without notice to or
consent of the Lenders.  The Lenders acknowledge that, pursuant to such
activities, GECC or its Affiliates may receive information regarding any Credit
Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to its Extension of Credit, GECC
shall have the same rights and powers under this Credit Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include GECC in its
individual capacity.
 
9.09.           Successor Administrative Agent.
 
The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders.  If the Administrative Agent resigns under this
Credit Agreement, the Required Lenders shall appoint from among the Lenders a
successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrower Representative at all times other
than during the existence of an Event of Default (which consent of the Borrower
Representative shall not be unreasonably withheld or delayed).  If no successor
administrative agent is appointed prior to the effective date of the resignation
of the
 
 
Page 94

--------------------------------------------------------------------------------

 
 
 
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower Representative, a successor administrative
agent from among the Lenders.  Upon the acceptance of its appointment as
successor administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” thereafter
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated without any other or further act or deed on the part of such retiring
Administrative Agent or any other Lender.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement.  If no successor administrative agent has accepted
appointment as Administrative Agent by the date thirty (30) days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
 
9.10.           Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of the Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loan and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement,
 
 
Page 95

--------------------------------------------------------------------------------

 
 
 
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
 
ARTICLE X
 
MISCELLANEOUS
 
10.01.           Amendments, Etc.
 
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrowers, the Guarantor (if applicable) and the
Required Lenders and acknowledged by the Administrative Agent, and each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it is given; provided, however, that:
 
(a)           unless also signed by each Lender directly affected thereby, no
such amendment, waiver or consent shall:
 
(i)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02), it being understood that the
amendment or waiver of an Event of Default or a mandatory reduction or a
mandatory prepayment in Commitments shall not be considered an increase in
Commitments,
 
(ii)           waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment of principal, interest,
fees or other amounts due to any Lender hereunder or under any other Credit
Document,
 
(iii)           reduce the principal of, or the rate of interest specified
herein on the Loan, or any fees or other amounts payable hereunder or under any
other Credit Document; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrowers to pay interest at the Default Rate or (B)
to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
the Loan or to reduce any fee payable hereunder,
 
(iv)           change any provision of this Credit Agreement regarding pro rata
sharing or pro rata funding with respect to (A) the making of advances
(including participations), (B) the manner of application of payments or
prepayments of principal, interest, or fees, or (C) the manner of reduction of
commitments and committed amounts,
 
(v)           change any provision of this Section 10.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
 
(vi)           release the Parent from its obligations hereunder or under any
other Credit Document (other than as provided herein or as appropriate in
connection with transactions permitted hereunder);
 
 
Page 96

--------------------------------------------------------------------------------

 
 
 
(b)           unless also signed by the Administrative Agent, no such amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Credit Agreement or any other Credit Document;
 
provided, however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (ii)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loan (iii) each Lender
acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, and (iv) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
 
10.02.           Notices and Other Communications; Facsimile Copies.
 
(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission).  All such written notices shall be mailed certified
or registered mail, faxed or delivered to the applicable address, facsimile
number or (subject to subsection (c) below) electronic mail address, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i)           if to any Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and
 
(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
any Borrower and the Administrative Agent.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower Representative may, in its respective discretion, agree to accept
notices and other communications to it
 
 
Page 97

--------------------------------------------------------------------------------

 
 
 
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
(c)           Effectiveness of Facsimile Documents and Signatures.  Credit
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, the Administrative Agent and the Lenders.  The Administrative
Agent may also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
 
(d)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices) purportedly given by or on behalf
of the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers.  All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
(e)           Change of Address, Etc.  Each of the Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrowers
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
10.03.           No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
 
 
Page 98

--------------------------------------------------------------------------------

 
 
 
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Credit Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
 
10.04.           Attorney Costs, Expenses and Taxes.
 
The Borrowers agree (a) to pay directly to the provider thereof or to pay or
reimburse the Administrative Agent for all reasonable and documented costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of this Credit Agreement and the other Credit Documents, the
preservation of any rights or remedies under this Credit Agreement and the other
Credit Documents, and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby, including all Attorney Costs,
(b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred following an Event of Default in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Credit Agreement or the other Credit Documents
(including all such costs and expenses incurred during any “workout” or
restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs and (c) all reasonable and documented appraisal costs incurred by the
Administrative Agent in connection with the Administrative Agent’s procurement
of FIRREA-compliant MAI appraisals with respect to any Borrowing Base Asset or
any other Real Property Asset owned by any Borrower, to the extent any such
appraisal is requested by the Administrative Agent (provided, that if no Event
of Default exists hereunder, the Borrowers shall not be required to pay the
costs and expenses associated with any Administrative Agent-requested appraisal
more than once during the term of the Loan with respect to any Borrowing Base
Asset) and (d) any re-appraisals requested by any Borrower.  The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
reasonable and documented cost of independent public accountants and other
outside experts retained by the Administrative Agent or any Lender.  All amounts
due under this Section 10.04 shall be payable within twenty (20) Business Days
after written invoice therefor is received by the Borrowers.  The agreements in
this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.
 
10.05.           Indemnification by the Borrowers.
 
 
Page 99

--------------------------------------------------------------------------------

 
 
 
The Borrowers shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, trustees, advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, litigation, investigation, proceeding, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever (subject to the provisions of
Section 3.01 with respect to Taxes and Other Taxes) that may at any time be
imposed on, incurred by or asserted against any such Indemnitee (whether by a
Credit Party or any other party) in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Credit Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Credit Documents, (b)
any Commitment, Loan or the use or proposed use of the proceeds therefrom,
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of any Real Property Asset or any part thereof, (d)
violation by any Person of any Healthcare Laws, (e) the Facility Operating
Leases, (f) the failure of any Person to file timely with the Internal Revenue
Service an accurate Form 1099-B, Statement for Recipients of Proceeds from Real
Estate, Broker and Barter Exchange Transactions, which may be required in
connection with this Agreement, or to supply a copy thereof in a timely fashion
to the recipient of the proceeds of the transaction in connection with which
this Agreement is made, or (g) any actual or threatened claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that such
indemnification shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, litigation,
investigation, proceeding, demands, actions, judgments, suits, costs, expenses
or disbursements (x) are determined to have resulted from the gross negligence
or willful misconduct of any Indemnitee or (y) result from a claim brought by
any Credit Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Credit Document, if such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Credit Agreement, and
no Indemnitee shall have any liability for any indirect or consequential damages
relating to this Credit Agreement or any other Credit Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date).  All amounts that may become due under this Section 10.05 shall
be payable within twenty (20) Business Days after written invoice therefor is
received by the Borrowers.  The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the assignment by any Lender of any
of its interests hereunder, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
 
10.06.           Payments Set Aside.
 
 
Page 100

--------------------------------------------------------------------------------

 
 
 
To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
 
10.07.           Successors and Assigns.
 
(a)           The provisions of this Credit Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) or (i) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.
 
(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and Extension of Credit
at the time owing to it); provided that (i) except in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitment and
Extension of Credit at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes the
Extension of Credit outstanding thereunder) subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $1,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower Representative
otherwise consents (each such consent not to be unreasonably withheld or
delayed) provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such
 
 
Page 101

--------------------------------------------------------------------------------

 
 
 
minimum amount has been met; (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Extension of Credit
or the Commitment assigned; (iii) any assignment of a Commitment must be
approved by the Administrative Agent, unless the Person that is the proposed
assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment).  Upon
request, the Borrowers (at their expense) shall execute and deliver a Note to
the assignee Lender and, if the assignor Lender retains a portion of the Loan, a
Note to the assignor Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Credit Agreement that does not comply with this
subsection shall be treated for purposes of this Credit Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Extension of Credit owing to each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower Representative at any reasonable time
and from time to time upon reasonable prior notice.  In addition, at any time
that a request for a consent for a material or other substantive change to the
Credit Documents is pending, any Lender wishing to consult with other Lenders in
connection therewith may request and receive from the Administrative Agent a
copy of the Register.
 
(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Extension of Credit owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall
 
 
Page 102

--------------------------------------------------------------------------------

 
 
 
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any  provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that extends
the time for, reduces the amount or alters the application of proceeds with
respect to such obligations and payments required therein that directly affects
such Participant.  Subject to subsection (e) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.09 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.10 as though it were a Lender.
 
(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower Representative is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 10.15 as though
it were a Lender.
 
(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Credit Agreement (including under
its Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)           Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may (without notice to or the consent of any of the
parties hereto) create a security interest in all or any portion of the
Extension of Credit owing to it and the Note evidencing such Extension of
Credit, if any, held by it to the trustee for holders of obligations owed, or
securities issued, by such Fund as security for such obligations or securities,
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (i) no such pledge
shall release the pledging Lender from any of its obligations under the Credit
Documents and (ii) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Credit Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
 
(h)           Anything herein to the contrary notwithstanding, with respect to
any assignment by a Lender to a Permitted Investor under this Section 10.07 or
if any Permitted Investor becomes a Lender hereunder pursuant to Section 10.16
or otherwise, the following shall apply:  (i) in no event may Permitted
Investors own in the aggregate more than a thirty percent (30%)
 
 
Page 103

--------------------------------------------------------------------------------

 
 
 
interest in the Loan; (ii) if as a result of any such transfer or series of
transfers, Permitted Investors and GECC are the only Lenders hereunder, actions
to be taken by Administrative Agent under this Credit Agreement or the other
Credit Documents on behalf of the Lenders that require the consent of (A) all
Lenders will not require the consent of the Permitted Investors and (B) the
Required Lenders will not require the consent of the Permitted Investors; and
(iii) if any action to be taken by Administrative Agent under this Agreement
requires the consent of the Required Lenders, and the consent of the Permitted
Investor causes the 66 2/3% percentage requirement set forth in the definition
of “Required Investors” to be met, such action will nonetheless require the
consent of one additional Lender hereunder. The execution by a Permitted
Investor of an Assignment and Assumption Agreement and/or Lender Joinder
Agreement will be sufficient to evidence such Permitted Investor’s agreement to
the terms of this Section 10.06(h), provided the Permitted Investor will execute
any additional documents required by Administrative Agent to evidence the
agreements contained in this Section 10.06(h).
 
10.08.           Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of Confidential Information, except that Confidential
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential); (b) to the
extent requested by any regulatory authority; (c) to the extent  required by
applicable Law or regulations or by any subpoena or similar legal process; (d)
to any other party to this Credit Agreement; (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Credit Agreement or the enforcement of rights hereunder (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential); (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Credit Parties; (g) with the consent of the Borrower Representative; (h) to the
extent such Confidential Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers; (i) to the National Association of Insurance
Commissioners or any other similar organization (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential); or (j) to any nationally recognized rating agency
that requires access to a Lender’s or an Affiliate’s investment portfolio in
connection with ratings issued with respect to such Lender or Affiliate.  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Credit Agreement and information about this Credit Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Credit Agreement, the other Credit
Documents, the Commitments, and the Extensions of Credit.  Any Person required
 
 
Page 104

--------------------------------------------------------------------------------

 
 
 
to maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information.  For the purposes of this Section,
“Confidential Information” means all information received from any Credit Party
relating to any Credit Party, any of the other Consolidated Parties, or its or
their business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Credit Party; provided, that, in the case of information
received from a Credit Party after the date hereof, such information is clearly
identified in writing at the time of delivery as confidential.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Confidential Information may include material non-public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.09.           Set-off.
 
In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
each of its Affiliates are authorized at any time and from time to time, without
prior notice to the Borrowers or any other Credit Party, any such notice being
waived by the Borrowers (on their own behalf and on behalf of each Credit Party)
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other indebtedness at any time owing by, such Lender or Affiliate
to or for the credit or the account of the respective Credit Parties against any
and all Obligations owing to such Lender hereunder or under any other Credit
Document (subject to Section 2.10), now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Credit Agreement or any other Credit Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each Lender
agrees promptly to notify the Borrowers and the Administrative Agent after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.
 
 
Page 105

--------------------------------------------------------------------------------

 

 
10.10.           Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loan or, if it exceeds such unpaid principal,
refunded to the Borrowers.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.11.           Counterparts.
 
This Credit Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
10.12.           Integration.
 
This Credit Agreement, together with the other Credit Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Credit Agreement and those of any other Credit Document, the provisions of this
Credit Agreement shall control; provided that the inclusion of specific
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Credit Document shall not be deemed a conflict with this
Credit Agreement.  Each Credit Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
 
10.13.           Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or Event of Default at the time of any Extension of
Credit, and shall continue in full force and effect as long as the Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied.
 


 
Page 106

--------------------------------------------------------------------------------

 

 
10.14.           Severability.
 
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.15.           Tax Forms.
 
(a)           (i) Each Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code (a “Foreign Lender”)
shall deliver to the Administrative Agent, prior to receipt of any payment
subject to withholding under the Internal Revenue Code (or upon accepting an
assignment of an interest herein), two duly signed completed copies of either
IRS Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, withholding tax on all
payments to be made to such Foreign Lender by the Borrowers pursuant to this
Credit Agreement) or IRS Form W-8ECI or any successor thereto (relating to all
payments to be made to such Foreign Lender by the Borrowers pursuant to this
Credit Agreement) or such other evidence satisfactory to the Borrowers and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, U.S.  withholding tax, including any exemption pursuant to
Section 881(c) of the Internal Revenue Code.  Thereafter and from time to time,
each such Foreign Lender shall (A) promptly submit to the Administrative Agent
such additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrowers and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrowers pursuant to this Credit Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances that
would modify or render invalid any claimed exemption or reduction, and (C) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable Law
that the Borrowers make any deduction or withholding for taxes from amounts
payable to such Foreign Lender.
 
(ii)           Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Credit Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as
 


 
Page 107

--------------------------------------------------------------------------------

 

 
set forth above, to establish the portion of any such sums paid or payable with
respect to which such Lender acts for its own account that is not subject to
U.S.  withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Internal Revenue Code, to establish
that such Lender is not acting for its own account with respect to a portion of
any such sums payable to such Lender.
 
(iii)           The Borrowers shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 10.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 10.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 10.15(a) on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Credit Documents, nothing in this Section 10.15(a)
shall relieve the Borrowers of their obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Credit
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
 
(iv)           The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Credit Documents with respect to which the Borrowers are not required to pay
additional amounts under this Section 10.15(a).
 
(b)           Upon the request of the Administrative Agent, each Lender that is
a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code shall deliver to the Administrative Agent two duly signed
completed copies of IRS Form W-9.  If such Lender fails to deliver such forms,
then the Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Internal Revenue Code, without reduction.
 
(c)           If any Governmental Authority asserts that the Administrative
Agent did not properly withhold or backup withhold, as the case may be, any tax
or other amount from payments made to or for the account of any Lender, such
Lender shall indemnify the Administrative Agent therefor, including all
penalties and interest, any taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section, and costs and expenses
(including Attorney Costs) of the Administrative Agent.  The obligation of the
Lenders under this Section shall survive the termination of the Aggregate
Commitments, repayment of all other Obligations hereunder and the resignation of
the Administrative Agent.
 


 
Page 108

--------------------------------------------------------------------------------

 

 
10.16.           Replacement of Lenders.
 
To the extent that Section 3.06(b) provides that the Borrowers shall have the
right to replace a Lender as a party to this Credit Agreement, the Borrowers
may, upon notice to such Lender and the Administrative Agent, replace such
Lender by causing such Lender to assign its Commitment (with the related
assignment fee to be paid by the Borrowers) pursuant to Section 10.07(b) to one
or more Eligible Assignees procured by the Borrowers; provided, however, that if
the Borrowers elect to exercise such right with respect to any Lender pursuant
to such Section 3.06(b), they shall be obligated to replace all Lenders that
have made similar requests for compensation pursuant to Section 3.01 or
3.04.  The Borrowers shall pay in full all principal, interest, fees and other
amounts owing to such Lender through the date of replacement (including any
amounts payable pursuant to Section 3.05).  Any Lender being replaced shall
execute and deliver an Assignment and Assumption with respect to such Lender’s
Commitment and outstanding Extension of Credit.
 
10.17.           No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrowers each acknowledge and agree, and acknowledge their respective
Affiliates’ understanding, that: (a) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, on the other hand, and each Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrowers or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(c) the Administrative Agent has not assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrowers with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Credit Document (irrespective of whether the Administrative Agent has advised or
is currently advising the Borrowers or any of their respective Affiliates on
other matters) and the Administrative Agent has no obligation to the Borrowers
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; (d) the Administrative Agent and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrowers and their respective Affiliates, and the
Administrative Agent has no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (e) the
Administrative Agent has not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Credit Document) and each Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each Borrower hereby waives and releases, to the fullest extent
permitted
 
 
Page 109

--------------------------------------------------------------------------------

 
 
 
by law, any claims that it may have against the Administrative Agent with
respect to any breach or alleged breach of agency or fiduciary duty.
 
10.18.           Source of Funds.
 
Each of the Lenders hereby represents and warrants to the Borrowers that at
least one of the following statements is an accurate representation as to the
source of funds to be used by such Lender in connection with the financing
hereunder:
 
(a)           no part of such funds constitutes assets allocated to any separate
account maintained by such Lender in which any employee benefit plan (or its
related trust) has any interest;
 
(b)           to the extent that any part of such funds constitutes assets
allocated to any separate account maintained by such Lender, such Lender has
disclosed to the Borrowers the name of each employee benefit plan whose assets
in such account exceed ten percent (10%) of the total assets of such account as
of the date of such purchase (and, for purposes of this subsection (b), all
employee benefit plans maintained by the same employer or employee organization
are deemed to be a single plan);
 
(c)           to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of the regulations issued under Section 401(c)(1)(A) of
ERISA; or
 
(d)           such funds constitute assets of one or more specific benefit plans
that such Lender has identified in writing to the Borrowers.
 
As used in this Section, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.
 
10.19.           GOVERNING LAW.
 
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF ILLINOIS APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN
ALL RIGHTS ARISING UNDER FEDERAL LAW.
 
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS
SITTING IN CHICAGO OR OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWERS, THE
ADMINISTRATIVE Agent AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  THE BORROWERS, THE
ADMINISTRATIVE Agent AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF
 
 
Page 110

--------------------------------------------------------------------------------

 
 
 
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY CREDIT DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE
BORROWERS, THE ADMINISTRATIVE Agent AND EACH LENDER WAIVES PERSONAL SERVICE OF
ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
 
10.20.           WAIVER OF RIGHT TO TRIAL BY JURY.
 
EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY CREDIT
DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
10.21.           No Conflict.
 
To the extent there is any conflict or inconsistency between the provisions
hereof and the provisions of any other Credit Document, this Credit Agreement
shall control.
 
10.22.           USA Patriot Act Notice.
 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers (and to the extent applicable, the Parent), which
information includes the name and address of the respective Borrowers (and to
the extent applicable, the Parent) and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers
(and to the extent applicable, the Parent) in accordance with the Act.  The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
 
 
Page 111

--------------------------------------------------------------------------------

 
 
 
10.23.           Entire Agreement.
 
THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
10.24.           California Real Property Assets.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, AT ANY TIME THAT ANY
OF THE OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY ASSETS LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY CREDIT DOCUMENT
UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS, IF SUCH SETOFF OR
ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND
726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA
CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY,
PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT
PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND
VOID.  THIS SECTION 10.24 SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE
LENDERS.
 
10.25.           Ratification by Guarantor.
 
Guarantor joins in the execution and delivery of this Credit Agreement to (a)
evidence its consent to, and agreement with (i) the amendment and restatement of
the Existing Credit Agreement in its entirety and (ii) the terms and conditions
of this Credit Agreement and the transactions contemplated hereby; (b) renew,
ratify and confirm all the terms, covenants and agreements contained in the
Guaranty (c) stipulate and agree that all references in the Guaranty to (i) the
“Loan” shall refer to the Loan, as amended and restated by this Credit
Agreement, (ii) the “Credit Agreement” shall refer to this Credit Agreement, and
(iii) the “Credit Documents” or any of them shall refer to the Credit Documents
as amended and restated from time to time and by this Credit Agreement; and (d)
renew, ratify, represent and confirm that (i) the Guaranty is and remains the
valid, subsisting and enforceable agreement of Guarantor, enforceable against
Guarantor in accordance with its terms, (ii) as of the date hereof there are no
offsets, claims or defenses to the Guaranty by reason of the execution of this
Credit Agreement, the transactions contemplated hereby or otherwise, (iii) all
representations and warranties of Guarantor in the Guaranty remain true and
correct in all material respects as of the date hereof; and (iv) Guarantor has
paid and performed all covenants and obligations required to be paid and
performed by Guarantor as of the date hereof.
 
 
Page 112

--------------------------------------------------------------------------------

 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK -
SIGNATURE PAGES AND SCHEDULES AND EXHIBITS TO FOLLOW]
 


 
Page 113

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.
 
BORROWERS:
BLC ATRIUM-JACKSONVILLE SNF,
LLC, a Delaware limited liability
company





BLC WESTWOOD, LLC, a Delaware
limited liability company
BLC JACKSON OAKS, LLC, a Delaware
limited liability company
CAROLINA HOUSE OF BLUFFTON,
LLC, a North Carolina limited liability
company
CAROLINA HOUSE OF HILTON
HEAD, LLC, a North Carolina limited
liability company
ARC HDV, LLC, a Tennessee limited
liability company
AHC STERLING HOUSE OF
HARBISON, LLC, a Delaware limited
liability company
AHC PROPERTIES, INC., a Delaware
corporation
BROOKDALE PLACE OF BATH, LLC,
a Delaware limited liability company
BKD KANSAS PROPERTIES, LLC,
a Delaware limited liability company
BLC WELLINGTON-CLEVELAND,
LLC, a Delaware limited liability company
BLC WELLINGTON-COLONIAL
HEIGHTS, LLC, a Delaware limited
liability company
BLC WELLINGTON-GARDENS, LLC,
a Delaware limited liability company
AHC SOUTHLAND-ORMOND BEACH,
LLC, a Delaware limited liability company
AHC MONROE TOWNSHIP, LLC,
a Delaware limited liability company




By:  /s/ George T.
Hicks                                                            
Name:  George T. Hicks
Title:  Executive Vice President


[Signatures Continued on Next Page]


 
Signature Page

--------------------------------------------------------------------------------

 
 
 
BLC ADRIAN-GC, LLC,
a Delaware limited liability company
BLC LAS VEGAS-GC, LLC,
a Delaware limited liability company
BLC BELLEVILLE-GC, LLC,
a Delaware limited liability company
BLC FINDLAY-GC, LLC,
a Delaware limited liability company
BLC WELLINGTON-KINGSTON, LLC,
a Delaware limited liability company
BLC WELLINGTON-JOHNSON CITY,
LLC, a Delaware limited liability company






By:  /s/ George T. Hicks                                           
Name:  George T. Hicks
Title:  Executive Vice President




GUARANTOR:                                                                                   
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation




By:  /s/ George T. Hicks                             
                                                              
Name:  George T.
Hicks                                                              
Title:  Executive Vice
President                                                             


[Signatures Continued on Next Page]




 
Signature Page 

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT:                                              GENERAL
ELECTRIC CAPITAL
   CORPORATION, as Administrative Agent
 
By:   /s/ Jeffry W. Bothwell                        
                                                                        
Name:   Jeffry W.
Bothwell                                                                        
Title:     SVP & Authorized Signatory  
 




[Signatures Continued on Next Page]




 
Signature Page 

--------------------------------------------------------------------------------

 

 
LENDERS:                                                                              
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
 
By:   /s/ Jeffry W. Bothwell                                    
Name:  Jeffry W. Bothwell
Title:    SVP & Authorized Signatory  
 


 
FIFTEENTH INVESTMENT HFS LIMITED
 
By:   /s/ Steve Ruth  /s/ Shehzaad
Sacranie                                      
Name:    Steve Ruth   Shehzaad Sacranie
Title:      Authorized
Signatory                                                                    
 


 
BANK OF AMERICA, N.A.
 
By:    /s/ Robert
LaPorte                                                                       
Name:    Robert LaPorte
Title:      Vice
President                                                                    
 


 
ROYAL BANK OF CANADA
 
By:   /s/ G. David
Cole                                                                        
Name:    G. David Cole
Title:      Authorized
Signatory                                                                     
 


 


Signature Page
 
 
 